         Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 1 of 117



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                        §
    In re:                                                              § Chapter 11
                                                                        §
    IHEARTMEDIA, INC., et al., 1                                        § Case No. 18-31274 (MI)
                                                                        §
    Debtors.                                                            § (Jointly Administered)
                                                                        §


                        DEBTORS’ MEMORANDUM OF LAW IN SUPPORT
                        OF CONFIRMATION OF JOINT CHAPTER 11 PLAN




1
      Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been granted, a
      complete list of the Debtors and the last four digits of their tax identification, registration, or like numbers is not
      provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims,
      noticing, and solicitation agent at https://cases.primeclerk.com/iheartmedia. The location of Debtor iHeartMedia,
      Inc.’s principal place of business and the Debtors’ service address is: 20880 Stone Oak Parkway, San Antonio,
      Texas 78258.
        Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 2 of 117



                                                     TABLE OF CONTENTS

                                                                                                                                           Page

Introduction ................................................................................................................................... 14

Background ................................................................................................................................... 19

I.         Procedural History. ........................................................................................................... 19

II.        Voting Results................................................................................................................... 21

III.       Restructuring Transactions and Global Settlements. ........................................................ 24

           A.         Restructuring Transactions. .................................................................................. 24

           B.         Plan Distributions.................................................................................................. 26

           C.         Committee Plan Settlement................................................................................... 27

           D.         CCOH Plan and Separation Settlement. ............................................................... 29

IV.        Legacy Notes Trustee. ...................................................................................................... 32

           A.         Adversary Proceedings. ........................................................................................ 32

           B.         Plan Objection....................................................................................................... 33

Argument ...................................................................................................................................... 35

I.         The Plan Satisfies Each Requirement for Confirmation. .................................................. 35

           A.         The Plan Fully Complies with the Applicable Provisions of the
                      Bankruptcy Code (Section 1129(a)(1)). ................................................................ 35

                      i.         The Plan Satisfies the Classification Requirements of
                                 Section 1122 of the Bankruptcy Code. ..................................................... 36

                      ii.        The Plan Satisfies the Seven Mandatory Plan Requirements
                                 of Sections 1123(a) of the Bankruptcy Code. ........................................... 38

           B.         The Debtors Have Complied Fully with the Applicable
                      Provisions of the Bankruptcy Code (Section 1129(a)(2))..................................... 41

                      i.         The Debtors Complied with Section 1125 of the Bankruptcy
                                 Code. ......................................................................................................... 42

                      ii.        The Debtors Complied with Section 1126 of the Bankruptcy
                                 Code. ......................................................................................................... 43


                                                                         i
      Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 3 of 117



       C.      The Debtors Proposed the Plan in Good Faith and Not by Any
               Means Forbidden by Law (Section 1129(a)(3)).................................................... 45

       D.      The Plan Provides that the Debtors’ Payment of Professional
               Fees and Expenses Are Subject to Court Approval
               (Section 1129(a)(4)). ............................................................................................. 46

       E.      The Debtors Have Complied with the Bankruptcy Code’s
               Governance Disclosure Requirement (Section 1129(a)(5)). ................................. 47

       F.      The Plan Does Not Require Government Regulatory Approval of
               Rate Changes (Section 1129(a)(6)). ...................................................................... 48

       G.      The Plan Is in the Best Interests of Holders of Claims and
               Interests (Section 1129(a)(7)). .............................................................................. 49

       H.      The Plan Satisfies Section 1129(a)(8) of the Bankruptcy Code. .......................... 51

       I.      The Plan Complies With Statutorily Mandated Treatment of
               Administrative and Priority Tax Claims (Section 1129(a)(9)). ............................ 52

       J.      At Least One Impaired Class of Claims Has Accepted the Plan,
               Excluding the Acceptances of Insiders (Section 1129(a)(10)). ............................ 53

       K.      The Plan Is Feasible and Is Not Likely to Be Followed by the
               Need       for     Further               Financial                Reorganization
               (Section 1129(a)(11)). ........................................................................................... 53

       L.      The Plan Provides for the Payment of All Fees Under
               28 U.S.C. § 1930 (Section 1129(a)(12)). .............................................................. 54

       M.      The Plan Complies with Section 1129(a)(13) of the Bankruptcy
               Code. ..................................................................................................................... 55

       N.      Sections 1129(a)(14) Through Sections 1129(a)(16) of the
               Bankruptcy Code Do Not Apply to the Plan. ....................................................... 55

       O.      The Plan Complies with the Other Provisions of Section 1129 of
               the Bankruptcy Code (Section 1129(b) - (e)). ...................................................... 56

II.    The Discretionary Contents of the Plan Are Appropriate. ................................................ 56

       A.      The Plan Appropriately Incorporates a Settlement of Claims and
               Causes of Action. .................................................................................................. 57

       B.      The Plan’s Release, Exculpation, and Injunction Provisions Are
               Appropriate and Comply with the Bankruptcy Code. .......................................... 58




                                                                 ii
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 4 of 117



                   i.         The Debtor Release Is Appropriate and Complies with the
                              Bankruptcy Code. ..................................................................................... 59

                   ii.        The Third-Party Release Is Consensual, Appropriate, and
                              Complies with the Bankruptcy Code. ....................................................... 66

                   iii.       The Exculpation Provision Is Appropriate and Complies
                              with the Bankruptcy Code. ....................................................................... 68

                   iv.        The Injunction Provision Is Appropriate and Complies with
                              the Bankruptcy Code................................................................................. 72

        C.         The Plan Complies with Section 1123(d) of the Bankruptcy
                   Code. ..................................................................................................................... 73

III.    The Modifications to the Plan Do Not Require Resolicitation and Should
        Be Approved. .................................................................................................................... 74

IV.     Confirmation Objections................................................................................................... 75

        A.         Legacy Notes Trustee Objection. .......................................................................... 75

                   i.         The Plan Properly Classifies Claims and Interests. .................................. 76

                              a.         2021 Notes Claims and Legacy Notes Claims are
                                         Substantially Similar in Nature. .................................................... 78

                              b.         The Debtors’ Classification Scheme is Reasonable...................... 80

                              c.         The Debtors Proposed the Plan in Good Faith and
                                         Have Legitimate Business Reasons to Jointly
                                         Classify 2021 Notes Claims and Legacy Notes
                                         Claims. .......................................................................................... 81

                   ii.        The Plan Does Not Disparately Treat Claims Within the
                              Same Class. ............................................................................................... 82

                              a.         Allocation of Intercompany Notes in Class 6 Does
                                         Not Represent Disparate Treatment. ............................................. 83

                              b.         Payment of the 2021 Noteholder Group’s
                                         Professional Fees is Appropriate. ................................................. 85

                   iii.       The Plan Does Not Violate the Absolute Priority Rule. ........................... 86

                   iv.        The Legacy Notes Trustee’s Equitable Subordination
                              Claims are Mooted by Entry of the Confirmation Order. ......................... 87

        B.         U.S. Trustee and SEC Objections. ........................................................................ 97


                                                                     iii
        Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 5 of 117



                      i.         The Debtor Release is Appropriate and in the Best Interests
                                 of the Debtors’ Estates. ............................................................................. 97

                      ii.        The Third Party Release is Consensual. ................................................... 98

                      iii.       The Third-Party Release Does Not Require Carveouts for
                                 Actual Fraud, Willful Misconduct, or Gross Negligence. ........................ 99

                      iv.        The Exculpation Provision is Appropriate. ............................................. 101

           C.         Objecting PGN Trustees’ and Joining PGN Trustees’ Objections.
                      ............................................................................................................................. 102

Conclusion .................................................................................................................................. 104




                                                                         iv
        Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 6 of 117



                                              TABLE OF AUTHORITIES

                                                                                                                             Page(s)

Cases

Ad Hoc Group of Vitro Noteholders v. Vitro S.A.B. de C.V.
   (In re Vitro S.A.B. de C.V.),
   701 F.3d 1031 (5th Cir. 2012) .................................................................................................44

In re AFI Servs., LLC,
    486 B.R. 827 (Bankr. S.D. Tex. 2013) ....................................................................................71

In re Am. Solar King Corp.,
    90 B.R. 808 (Bankr. W.D. Tex. 1988) ...........................................................................8, 57, 58

In re Ambanc La Mesa Ltd. P’ship,
    115 F.3d 650 (9th Cir. 1997) ...................................................................................................32

Ameriforge Grp., Inc.,
  No. 17-32660 (Bankr. S.D. Tex. May 19, 2017) .....................................................................49

In re AOV Indus., Inc.,
    792 F.2d 1140 (D.C. Cir. 1986) ...............................................................................................64

Applewood Chair Co. v. Three Rivers Planning & Dev. Dist.
   (In re Applewood Chair Co.),
   203 F.3d 914 (5th Cir. 2000) ...................................................................................................45

In re ASARCO, L.L.C.,
    650 F.3d 593 (5th Cir. 2011) ...................................................................................................21

In re AWECO, Inc.,
    725 F.2d. 293 (5th Cir. 1984) ..................................................................................................35

In re Aztec Co.,
    107 B.R. 585 (Bankr. M.D. Tenn. 1989) .................................................................................32

Bank of Am. Nat’l Tr. & Sav. Ass’n v. 203 N. LaSalle St. P’ship,
   526 U.S. 434 (1999) ...........................................................................................................23, 30

Bank of New York Trust Co. v. Official Unsecured Creditors’ Comm.
   (In re The Pacific Lumber Co.),
   584 F.3d 229 (5th Cir. 2009) ........................................................................................... passim

In re BCBG Max Azria Glob. Holdings, LLC,
    No. 17-10466 (Bankr. S.D.N.Y. July 26, 2017) ......................................................................49




                                                                   v
        Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 7 of 117



In re Bernhard Steiner Pianos USA, Inc.,
    292 B.R. 109 (Bankr. N.D. Tex. 2002) ..............................................................................59, 60

In re Bigler LP,
    442 B.R. 537 (Bankr. S.D. Tex. 2010) ..............................................................................37, 70

In re Block Shim Dev. Company-Irving,
    939 F.2d 289 (5th Cir. 1991) ...................................................................................................19

In re Bos. Post Rd. Ltd. P’ship,
    21 F.3d 477 (2d Cir. 1994).......................................................................................................62

In re Bowles,
    48 B.R. 502 (Bankr. E.D. Va. 1985) ........................................................................................32

In re Breitburn Energy Partners LP,
    582 B.R. 321 (Bankr. S.D.N.Y. 2018) .....................................................................................64

Butner v. United States,
   440 U.S. 48 (1979) ...................................................................................................................71

Matter of Cajun Elec. Power Co-op., Inc.,
   150 F.3d 503 (5th Cir. 1998) .............................................................................................16, 20

In re Camp Arrowhead, Ltd.,
    451 B.R. 678 (Bankr. W.D. Tex. 2011) .................................................................45, 47, 55, 69

In re Capmark Fin. Grp., Inc.,
    438 B.R. 471 (Bankr. D. Del. 2010) ........................................................................................23

In re Cent. Med. Ctr.,
    122 B.R. 568 (Bank. E.D. Mo. 1990) ................................................................................64, 65

In re Chateaugay Corp.,
    89 F.3d 942 (2d Cir. 1996).................................................................................................59, 61

In re Chemtura Corp.,
    439 B.R. 561 (Bankr. S.D.N.Y. 2010) .....................................................................................52

In re Chesnut,
    356 F. App’x 732 (5th Cir. 2009) ............................................................................................67

In re CJ Holding Co.,
    No. 16-33590 (Bankr. S.D. Tex. Dec. 16, 2016) .....................................................................49

Clement v. Producers’ Refining Co.,
   277 S.W. 634 (Tex. Comm’n App. 1925)................................................................................71




                                                                    vi
        Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 8 of 117



In re Couture Hotel Corp.,
    536 B.R. 712 (Bankr. N.D. Tex. 2015) ....................................................................................10

In re Cypresswood Land Partners, I,
    409 B.R. 396 (Bankr. S.D. Tex. 2009) ..........................................................................8, 15, 19

In re Dana Corp.,
    412 B.R. 53 (Bankr. S.D.N.Y. 2008) .......................................................................................64

In re Dow Corning Corp.,
    255 B.R. 445 (E.D. Mich. 2000), aff’d and remanded,
    280 F.3d 648 (6th Cir. 2002) ...................................................................................................64

In re Dow Corning Corp.,
    237 B.R. 374 (E.D. Mich. 1999) ..............................................................................................57

In re Drexel Burnham Lambert Grp., Inc.,
    138 B.R. 723 (Bankr. S.D.N.Y. 1992) .........................................................................59, 60, 61

In re Drexel Burnham Lambert Grp., Inc.,
    130 B.R. 910, aff’d 960 F.2d 285 (2d Cir. 1992) .....................................................................64

Ellis v. Amex Life Ins. Co.,
    211 F.3d 935 (5th Cir. 2000) ...................................................................................................67

In re Energy & Exploration Partners, Inc.,
    No. 15-44931 (Bankr. N.D. Tex. April 21, 2016) .............................................................46, 69

In re Enron Corp.,
    No. 01-16034 (AJG)
    (Bankr. S.D.N.Y. July 15, 2004)..............................................................................................23

Eubanks v. F.D.I.C.,
   977 F.2d 166 (5th Cir. 1992) ...................................................................................................67

Feld v. Zale Corp. (In re Zale Corp.),
   62 F.3d 746 (5th Cir. 1995) ...................................................................................35, 44, 46, 69

FOM Puerto Rico S.E. v. Dr. Barnes Eyecenter Inc.,
  255 F. App’x 909 (5th Cir. 2007) ................................................................................45, 46, 48

In re Freymiller Trucking, Inc.,
    190 B.R. 913 (Bankr. W.D. Okla. 1996) .................................................................................32

In re General Homes Corp.,
    134 B.R. 853 (Bankr. S.D. Tex. 1991) ..............................................................................37, 38




                                                                 vii
        Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 9 of 117



In re GenOn Energy, Inc.,
    No. 17-33695 (Bankr. S.D. Tex. Dec. 12, 2017) ...............................................................49, 53

In re Goodrich Petroleum Corp.,
    No. 16-31975 (Bankr. S.D. Tex. Sept. 28, 2016) ....................................................................53

In re Heritage Org., LLC,
    375 B.R. 230 (Bankr. N.D. Tex. 2007) ....................................................................................37

Hernandez v. Larry Miller Roofing, Inc.,
   628 F. App’x 281 (5th Cir. 2016) ......................................................................................45, 46

In re Hibbard Brown & Co.,
    217 B.R. 41 (Bankr. S.D.N.Y. 1998) .......................................................................................64

In re Idearc Inc.,
    423 B.R. 138 (Bankr. N.D. Tex. 2009) ....................................................................................32

In re Indianapolis Downs, LLC,
    486 B.R. 286 (Bankr. D. Del. 2013) ........................................................................................49

In re ION Media Networks, Inc.,
    419 B.R. 585 (Bankr. S.D.N.Y. 2009 2009) ............................................................................31

In re J T Thorpe Co.,
    308 B.R. 782 (Bankr. S.D. Tex. 2003) ......................................................................................8

Matter of Jersey City Med. Ctr.,
   817 F.2d 1055 (3d Cir. 1987)...................................................................................................60

John Hancock Mut. Life Ins. Co. v. Route 37 Bus. Park Assocs.,
   987 F.2d 154 (3d Cir. 1993)...............................................................................................60, 61

In re Johns-Manville Corp.,
    68 B.R. 618 (Bankr. S.D.N.Y. 1986), aff’d, 78 B.R. 407 (S.D.N.Y. 1987) ............................32

JPMCC 2007-C1 Grasslawn Lodging, LLC v. Transwest Resort Props. Inc.
   (In re Transwest Resort Props., Inc.),
   881 F.3d 724 (9th Cir. 2018) ...................................................................................................27

In re Justice Oaks II, Ltd.,
    898 F.2d 1544 (11th Cir. 1990) ...............................................................................................68

Kane v. Johns-Manville Corp.,
   843 F.2d 636 (2d Cir. 1988).....................................................................................................32

In re Kolton,
    No. 89-53425-C (Bankr. W.D. Tex. Apr. 4, 1990) ..................................................................32



                                                                viii
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 10 of 117



In re Landing Assocs.,
    157 B.R. 791 (Bankr. W.D. Tex. 1993) .............................................................................21, 28

In re Lason, Inc.,
    300 B.R. 227 (Bankr. D. Del. 2003) ..................................................................................23, 25

In re Light Tower Rentals, Inc.,
    No. 16-34284 (Bankr. S.D. Tex. Sept. 30, 2016) ....................................................................49

In re Mangia Pizza Invs., LP,
    480 B.R. 669 (Bankr. W.D. Tex. 2012) ...................................................................................57

In re Medomak Canning,
    922 F.2d 895 (1st Cir. 1990) ....................................................................................................67

In re Midstates Petroleum Co., Inc.,
    No. 16-32237 (Bankr. S.D. Tex. Sept. 28, 2016) ....................................................................53

In re Mirant Corp.,
    348 B.R. 725 (Bankr. N.D. Tex. 2006) ........................................................................30, 37, 38

In re Moore,
    608 F.3d 253 (5th Cir. 2010) ...................................................................................................35

In re Neff,
    60 B.R. 448 (Bankr. N.D. Tex. 1985), aff’d, 785 F.2d 1033 (5th Cir. 1986) ....................23, 25

Nilsen v. City of Moss Point, Miss.,
    701 F.2d 556 (5th Cir. 1983) ...................................................................................................67

In re Nortel Networks, Inc.,
    522 B.R. 491 (Bankr. D. Del. 2014) ........................................................................................23

In re Northfield Labs. Inc.,
    467 B.R. 582 (Bankr. D. Del. 2010) ........................................................................................68

Official Comm. of Unsecured Creditors v. Cajun Elec. Power Coop.
    (In re Cajun Elec. Power Coop.),
    119 F.3d 349 (5th Cir. 1997) ...................................................................................................38

In re One Times Square Assocs. Ltd. P’ship,
    159 B.R. 695 (Bankr. S.D.N.Y. 1993),
    aff’d 165 B.R. 773 (Bankr. S.D.N.Y. 1994) ............................................................................60

In re Palisades–on–the–Desplaines,
    89 F.2d 214 (7th Cir. 1937) .....................................................................................................60




                                                                  ix
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 11 of 117



Phoenix Mut. Life Ins. Co. v. Greystone III Joint Venture
   (Matter of Greystone III Joint Venture),
   995 F.2d 1274 (5th Cir. 1991) .................................................................................9, 59, 60, 62

In re Pilgrim’s Pride Corp.,
    2010 WL 200000 (Bankr. N.D. Tex. Jan. 14, 2010)........................................................ passim

Pub. Fin. Corp. v. Freeman,
   712 F.2d 219 (5th Cir. 1983) ...................................................................................................19

In re PWS Holding Corp.,
    228 F.3d 224 (3d Cir. 2000).........................................................................................51, 53, 72

In re Quigley Co., Inc.,
    377 B.R. 110 (Bankr. S.D.N.Y. 2007) ...............................................................................59, 61

In re R.E. Loans, LLC,
    No. 11-35865 (BJH), 2012 WL 2411877 (Bankr. N.D. Tex. June 26, 2012)..........................57

In re RAAM Global Energy Co.,
    No. 15-35615 (Bankr. S.D. Tex. Jan. 28, 2016) ......................................................................69

In re Republic Airways Holdings, Inc.,
    565 B.R. 710 (Bankr. S.D.N.Y. 2017) .....................................................................................64

Republic Supply Co. v. Shoaf,
   815 F.2d 1046 (5th Cir. 1987) ......................................................................................... passim

In re Sandridge Energy, Inc.,
    No. 16-32488 (DRJ) (Bankr. S.D. Tex. Sept. 20, 2016) ..........................................................53

In re Sears Methodist Ret. Sys., Inc.,
    2015 WL 1066882 (Bankr. N.D. Tex. Mar. 6, 2015) ..............................................................52

In re Sentry Operating Co. of Texas, Inc.,
    264 B.R. 850 (Bankr. S.D. Tex. 2001) ......................................................................................9

In re Southcross Holdings, LP,
    No. 16-20111 (Bankr. S.D. Tex. April 11, 2016) ........................................................46, 49, 69

In re Spansion, Inc.,
    426 B.R. 114 (Bankr. D. Del. 2010) ........................................................................................49

In re Star Ambulance Service, LLC,
    540 B.R. 251 (Bankr. S.D. Tex. 2015) ....................................................................................28

In re Sun Country Dev., Inc.,
    764 F.2d 406 (5th Cir. 1985) ...................................................................................................19



                                                                  x
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 12 of 117



In re Superior Used Cars, Inc.,
    258 B.R. 680 (Bankr. W.D. Mich. 2001).................................................................................67

In re T-H New Orleans Ltd. P’ship,
    116 F.3d 790 (5th Cir. 1997) ...................................................................................................28

In re Texas Extrusion Corp.,
    844 F.2d 1142 (5th Cir. 1988) .................................................................................................23

Texas Gas Utilities Co. v. Barrett,
   460 S.W.2d 409 (Tex. 1970)....................................................................................................71

In re The Vaughan Company., Realtors,
    543 B.R. 325 (Bankr. D.N.M. 2015) .......................................................................................64

In re U.S. Fidelis, Inc.,
    481 B.R. 503 (Bankr. E.D. Mo. 2012) .....................................................................................47

In re Ultra Petrol. Corp.,
    No. 16-32202 (MI) (Bankr. S.D. Tex. Mar. 14, 2017) ......................................................49, 53

In re Varat Enters., Inc.,
    81 F.3d 1310 (4th Cir. 1996) ...................................................................................................67

In re Vill. at Camp Bowie I, L.P.,
    710 F.3d 239 (5th Cir. 2013) ...................................................................................................19

In re W.R. Grace & Co.,
    729 F.3d 311 (3d Cir. 2013)...............................................................................................64, 65

Wilmington Savings Funds Society, FSB v. Bain Capital LP, et al,
   Adv. No. 18-03287 (MI) ..........................................................................................................65

In re Wool Growers Cent. Storage Co.,
    371 B.R. 768 (Bankr. N.D. Tex. 2007) ............................................................................ passim

Statutes

11 U.S.C. § 101(51D)(B) ...............................................................................................................34

11 U.S.C. § 157(b)(2)(L) ...............................................................................................................51

11 U.S.C. § 326(a) .........................................................................................................................25

11 U.S.C. § 363(b) .........................................................................................................................21

11 U.S.C. § 503(b)(2) ....................................................................................................................25

11 U.S.C. § 1114(e) .......................................................................................................................29


                                                                     xi
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 13 of 117



11 U.S.C. § 1122(a) ...................................................................................................................9, 59

11 U.S.C. § 1123 ............................................................................................................................70

11 U.S.C. § 1123(a)(1) ...................................................................................................................12

11 U.S.C. § 1123(a)(2) ...................................................................................................................12

11 U.S.C. § 1123(a)(3) ...................................................................................................................12

11 U.S.C. § 1123(a)(4) ...................................................................................................................12

11 U.S.C. § 1123(a)(5) ...................................................................................................................12

11 U.S.C. § 1123(a)(6) ...................................................................................................................14

11 U.S.C. § 1123(a)(7) ...................................................................................................................14

11 U.S.C. § 1123(b)(1) ............................................................................................................34, 36

11 U.S.C. § 1123(b)(2) ............................................................................................................34, 36

11 U.S.C. § 1123(b)(3) ............................................................................................................34, 36

11 U.S.C. § 1123(b)(3)(A) .............................................................................................................34

11 U.S.C. § 1123(b)(4) ............................................................................................................34, 36

11 U.S.C. § 1123(b)(5) ............................................................................................................34, 36

11 U.S.C. § 1123(b)(6) ............................................................................................................34, 36

11 U.S.C. § 1123(d) .......................................................................................................................55

11 U.S.C. § 1125(b) .......................................................................................................................15

11 U.S.C. § 1126 ........................................................................................................................5, 17

11 U.S.C. § 1126(c) .................................................................................................................18, 25

11 U.S.C. § 1126(d) .......................................................................................................................18

11 U.S.C. § 1126(f) ........................................................................................................................25

11 U.S.C. § 1127(a) .................................................................................................................56, 57

11 U.S.C. § 1127(d) .......................................................................................................................56

11 U.S.C. § 1129(a)(3) .............................................................................................................19, 51



                                                                     xii
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 14 of 117



11 U.S.C. § 1129(a)(5)(A)(i) .........................................................................................................21

11 U.S.C. § 1129(a)(5)(A)(ii) ........................................................................................................21

11 U.S.C. § 1129(a)(5)(B) .............................................................................................................21

11 U.S.C. § 1129(a)(7) ...................................................................................................................22

11 U.S.C. § 1129(a)(8) ...................................................................................................................25

11 U.S.C. § 1129(a)(9) ...................................................................................................................25

11 U.S.C. § 1129(a)(11) .................................................................................................................28

11 U.S.C. § 1129(a)(12) .................................................................................................................29

11 U.S.C. § 1129(a)(13) .................................................................................................................29

11 U.S.C. § 1129(a)(14) .................................................................................................................30

11 U.S.C. § 1129(a)(15) .................................................................................................................30

11 U.S.C. § 1129(a)(16) .................................................................................................................30

11 U.S.C. § 1129(b)(1) ..................................................................................................................30

11 U.S.C. § 1129(c) .......................................................................................................................33

11 U.S.C. § 1129(e) .......................................................................................................................34

28 U.S.C. § 1930 ............................................................................................................................29

Rules

Fed. R. Bankr. P. 1019(2) ..............................................................................................................24

Fed. R. Bankr. P. 3002(c) ..............................................................................................................24

Fed. R. Bankr. P. 3019 ...................................................................................................................57

Fed. R. Bankr. P. 3019(a) ..............................................................................................................58

Other Authorities

H.R. Rep. No. 95-595,
   95th Cong., 1st Sess. 412 (1977), reprinted in 1978 U.S.C.C.A.N. 5936 .................................9

S. Rep. No. 95-989,
    95th Cong., 2d Sess. 126 (1978), reprinted in 1978 U.S.C.C.A.N. 5787 ..................................9



                                                                     xiii
     Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 15 of 117



        iHeartMedia, Inc. (“iHeart”) and its debtor affiliates as debtors and debtors in possession

(collectively, the “Debtors”) respectfully submit this memorandum of law in support of

confirmation of the Modified Fifth Amended Joint Chapter 11 Plan Reorganization of

iHeartMedia, Inc. and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code

[Docket No. 2207] (as modified, amended, or supplemented from time to time, the “Plan”). 2 In

support of confirmation of the Plan, and in response to objections thereto (collectively,

the “Objections”), the Debtors respectfully state as follows.

                                                Introduction

        1.       Approximately ten months after commencing these Chapter 11 Cases, the Debtors

are seeking Confirmation of the Plan, which eliminates approximately $10 billion (or nearly

two-thirds) of the Debtors’ funded debt obligations (substantially comprised of obligations to

creditors who support the Plan), resolves myriad complex claims and significant pre and

postpetition litigation, separates the Debtors’ business from CCOH, delivers value to every

stakeholder in the capital structure, and is overwhelmingly supported by every Class entitled to

vote at every Debtor entity. In fact, every constituent is receiving a recovery under the Plan and,

because the Plan is fully consensual from a Class perspective, the Debtors are not utilizing

section 1129(b) of the Bankruptcy Code—an exceptionally rare occurrence in complex chapter 11

proceedings such as these. This level of consensus is the culmination of years of complicated and

often contentious multi-party negotiations (beginning well before the Petition Date) during which

the Debtors engaged with their stakeholders to responsibly address the more than $16 billion of

funded debt obligations that were hindering their ability to maximize the value of their business.




2
    Capitalized terms used but not defined in this memorandum have the meanings ascribed to them in the Plan, the
    Disclosure Statement, or the Disclosure Statement Supplement, as applicable.
     Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 16 of 117



With their balance-sheet issues addressed, the Debtors will be ready to take their rightful position

as an undisputed market leader in the media space.

       2.      After numerous capital market transactions and efforts over the preceding decade

to capture trading discounts, address sizeable maturities, and comprehensively restructure their

debt obligations on an out-of-court basis, in the fall of 2017 through the Petition Date, the Debtors

and their creditors engaged in multilateral and bilateral negotiations on the terms of an in-court

restructuring. These efforts were successful, culminating in the execution of the Restructuring

Support Agreement with holders of approximately $12 billion in funded debt obligations,

including more than two-thirds of the Debtors’ unsecured funded debtholders (i.e., holders of

the 2021 and Legacy Notes Claims, collectively).

       3.      The Restructuring Support Agreement served as a blueprint for the Debtors’

chapter 11 restructuring and Plan, detailing, among other things, the terms and conditions of a

delicately balanced ceasefire with respect to significant threatened and actual prepetition litigation

among the Debtors and their stakeholders (junior and senior). As such, the Restructuring Support

Agreement encapsulated far more than just the economic terms of a deleveraging transaction. It

also included essential non-economic terms, including bargained-for release provisions, which all

parties to the Restructuring Support Agreement agreed to support and not opt out of. The bargain

for complete closure of the historical disputes was a critical component of the Restructuring

Support Agreement. Simply put, without both the economic and non-economic terms, there was

no deal.

       4.      With the Restructuring Support Agreement in hand, the Debtors entered these

Chapter 11 Cases carrying a tremendous amount of consensus and support. Nevertheless, there

was still work to be done, as the Restructuring Support Agreement left open certain essential



                                                 15
     Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 17 of 117



elements of the Debtors’ restructuring, including the treatment of General Unsecured Claims and

the terms and conditions of the separation of the Debtors’ business from CCOH. Moreover, the

Debtors’ obligations under the Restructuring Support Agreement were subject to a broad

“fiduciary out,” and as detailed in the Cremens Declaration, 3 the Special Committee’s

investigation remained ongoing into whether there were any facts or circumstances that would

render the Restructuring Transactions (including the releases) unfair to the Debtors. Efforts to

limit or condition the “fiduciary out” were soundly rejected to ensure that the Debtors retained the

ability to consider all other restructuring options. Finally, although the Debtors already enjoyed

support throughout their capital structure, they continued to seek to build (and, in fact, have built)

on that consensus.

        5.      Specifically, since the Petition Date, some of the Debtors key achievements have

included, among other things:

                •        attaining fully consensual orders on all of the Debtors’ “first day”
                         operational motions, as well as a fully consensual resolution to the use of
                         the Debtors’ cash collateral and an adequate protection stipulation relating
                         to the collateral of the Term Loan / PGN Group (among others);

                •        negotiating and obtaining approval of a debtor-in-possession financing
                         facility that refinanced the Debtors’ prepetition ABL facility, resulting in
                         significant cost savings to the Debtors’ Estates;

                •        successfully maintaining and expanding operations, including through the
                         acquisitions of Stuff Media, LLC and Jelli, Inc., with the broad support of
                         major customers and vendors;

                •        reaching an agreement with the Committee regarding the treatment of
                         General Unsecured Claims and obtaining the Committee’s support for the
                         Plan (including the Plan’s release provisions);

                •        negotiating the terms of the CCOH Plan and Separation Settlement, which
                         consensually separates the Debtors’ business from that of CCOH and

3
    As used herein, the “Cremens Declaration” means the Declaration of Charles H. Cremens in Support of
    Confirmation of the Modified Fifth Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and
    Its Debtors Affiliates Pursuant to Chapter 11 of the Bankruptcy Code, filed contemporaneously herewith.

                                                     16
     Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 18 of 117



                          resolves and releases the GAMCO Litigation and the Norfolk Litigation
                          (both as defined herein); and

                 •        the Special Committee has not exercised the “fiduciary out” under the
                          Restructuring Support Agreement or Plan and supports the Plan as
                          proposed, including the release provisions.

        6.       The result of the Debtors’ efforts is a Plan that provides the best alternative

available to the Debtors and their stakeholders to restructure their obligations. No party has

asserted otherwise, and every Class entitled to vote at every Debtor entity has voted

overwhelmingly in favor of Confirmation. The Plan delivers more than $545 million of value to

the Debtors’ junior stakeholders—including approximately $70 million of value to Holders of

Legacy Notes Claims—well in excess of what such stakeholders would be entitled to in a

liquidation or absent the agreement of the Debtors’ senior creditors. And the Plan incorporates

valuable, bargained-for release provisions that resolve acrimonious, complex, and protracted

litigation involving stakeholders throughout the Debtors’ capital structure. 4

        7.       In short, the Plan will allow the Reorganized Debtors and their stakeholders to

emerge from chapter 11 with a clean slate, separate the Debtors’ business from CCOH, and

position the Debtors for continued growth and long-term success as a world-class industry leader.

Accordingly, the Debtors believe that the Plan not only maximizes the value of their Estates, but

is also an extraordinary outcome for all of their stakeholders and will enable the Debtors to emerge

from chapter 11 approximately one year after the Petition Date.




4
    Among other things, the Plan and the settlements incorporated therein resolve and release the Texas Litigation,
    the Amended Committee Standing Motion and claims asserted in the draft complaint attached thereto, the
    Committee’s Disputed ABL Claims Objection, the GAMCO Litigation, and the Norfolk Litigation, as well as the
    equitable subordination claims advanced by the Legacy Notes Trustee.

                                                       17
     Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 19 of 117



        8.       Given the high level of consensus, the Debtors’ Plan unsurprisingly faces little

opposition. Although certain parties have filed Objections to the Plan, including Cure Claim

Objections, 5 of those Objections:

                 •         three Objections requested certain language be added to the Confirmation
                           Order, and all such Objections have been resolved; 6

                 •         five Objections are Cure Claim Objections;

                 •         Norfolk County’s Objection has been resolved as part of the CCOH Plan
                           and Separation Settlement;

                 •         three limited Objections remain unresolved from the Objecting PGN
                           Trustees 7 arguing that the Plan, among other things, does not assume or
                           preserve certain indemnification obligations owed by the Debtors to the
                           PGN Trustees;

                 •         one limited Objection remains unresolved from the Joining PGN Trustees 8
                           asserting that, if the Objecting PGN Trustees receive additional rights or
                           benefits under the Plan or Confirmation Order, then the Joining PGN
                           Trustees should receive the same treatment; and

                 •         three other Objections remain unresolved.

        9.       Of these remaining Objections, the only economic party in interest objecting to the

Plan is the Legacy Notes Trustee, which has continued to press the same arguments throughout


5
    A summary of each of the Objections are set forth in the chart attached hereto as Exhibit A. The Debtors also
    received a number of informal objections from various parties in interest, all of which have been resolved.
6
    The Debtors and James B. Martin have agreed that Martin does not object to the Plan and that both the Debtors
    and Martin reserve all rights with respect to the Objection, including the liquidation value of Martin’s claim, that
    Confirmation may proceed prior to the resolution of Martin’s Objection, that, to the extent the Objection is not
    resolved consensually, the Debtors and Martin reserve all rights to the valuation of Martin’s claim, and have
    consensually agreed to extend the Debtors’ time to respond to Martin’s Objection. See Stipulation and Order
    Regarding Existing Deadlines With Respect to the Objection of James B. Martin to Confirmation of Plan of
    Reorganization in Absence of an Estimation of His Claim Pursuant to 11 U.S.C. § 502(C)(1) [Docket No. 2357].
7
    As used herein, “Objecting PGN Trustees”) shall mean Computershare Trust Company, N.A. and Computershare
    Trust Company of Canada, solely in their capacities as indenture trustee for the 9% Priority Guarantee Notes due
    2022, Deutsche Bank Trust Company Americas, in its capacities as paying agent, collateral agent, registrar, and/or
    transfer agent under the PGN Notes Indentures, and Wilmington Trust, National Association, solely in its capacity
    as successor indenture trustee for the 9% Priority Guarantee Notes due 2019.
8
    As used herein, “Joining PGN Trustees” shall mean UMB Bank, National Association, solely in its capacity as
    the 11.25% PGN Trustee for the 11.25% PGNs, BOKF, National Association, solely in its capacity as the 9.0%
    PGN Due 2021 Trustee, and U.S. Bank National Association, solely in its capacity as 10.625% PGN Trustee.

                                                          18
     Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 20 of 117



these Chapter 11 Cases (i.e., that Holders of Legacy Notes Claims are somehow secured creditors

with claims not only against Debtor iHC but also against all of the Guarantor Debtors). The

Debtors appreciate the efforts of the Legacy Notes Trustee to advocate for a different treatment

for its holders. Its position has been given a full vetting by the Debtors. In sum, however, the

views of the Legacy Notes Trustee have no merit and should be rejected. The Debtors submit that

the Plan is the right restructuring transaction, and passage of additional time will not uncover any

additional facts or circumstances to warrant a different treatment for such holders of Legacy Notes.

Nevertheless, the Debtors have sought, and will continue to seek, the consensus and support of the

Legacy Notes Trustee in advance of Confirmation.

       10.     As discussed in detail below, the remaining Confirmation issues are narrow, and

none of the Objections present any reason to deny Confirmation and risk destroying the value

associated with consummation of the Plan, which has been, and continues to be, the best

value-maximizing alternative for all of the Debtors’ stakeholders. Accordingly, the Debtors

respectfully request that the Bankruptcy Court overrule the Objections and confirm the Plan.

                                           Background

I.     Procedural History.

       11.     On March 14, 2018 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are operating their

businesses and managing their properties as debtors in possession pursuant to sections 1107(a)

and 1108 of the Bankruptcy Code. These chapter 11 cases have been consolidated for procedural

purposes only and are being jointly administered pursuant to Bankruptcy Rule 1015(b)

[Docket No. 76]. On March 21, 2018, the United States Trustee for the Southern District of Texas

(the “U.S. Trustee”) appointed an official committee of unsecured creditors pursuant to

section 1102 of the Bankruptcy Code (the “Committee”) [Docket No. 244].

                                                19
      Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 21 of 117



         12.      A description of the Debtors’ businesses, the reasons for commencing the

chapter 11 cases, and the relief sought from the Court to allow for a smooth transition into

chapter 11 are set forth in the Declaration of Brian Coleman, Senior Vice President and Treasurer

of iHeartMedia, Inc., in Support of Chapter 11 Petitions and First Day Motions [Docket No. 25]

and the Disclosure Statement.

         13.      On September 20, 2018, the Court entered the Disclosure Statement Order, 9 which

approved, among other things, the procedures for solicitation of the Plan and related notices, forms,

and ballots (collectively, the “Solicitation Packages”). Additionally, on October 18, 2018, after

the Debtors, the Consenting Stakeholders, and the Committee negotiated the Committee Plan

Settlement (discussed further below), the Bankruptcy Court entered the Continued Solicitation

Order, 10 which approved, among other things, the adequacy of the Disclosure Statement

Supplement for the Fifth Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc.

and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 1633]

(the “Disclosure Statement Supplement”) and modified the dates and deadlines for the items in the

confirmation schedule established by paragraph 5 of the Disclosure Statement Order. All other

dates and deadlines remained unchanged.




9
     As used herein, “Disclosure Statement Order” means the Order (I) Approving the Adequacy of the Disclosure
     Statement, (II) Approving the Solicitation and Notice Procedures with Respect to Confirmation of the Debtors’
     Proposed Joint Plan of Reorganization, (III) Approving the Forms of Ballots and Notices in Connection
     Therewith, (IV) Scheduling Certain Dates with Respect Thereto, and (V) Granting Related Relief [Docket
     No. 1481].
10
     As used herein, “Continued Solicitation Order” means the Order (I) Approving the Debtors’ Continued
     Solicitation of the Fifth Amended Plan and the Adequacy of the Supplemental Disclosure in Connection
     Therewith, (II) Modifying Certain Deadlines and Procedures in Connection with Plan Confirmation and
     Shortening Notice with Respect Thereto, (III) Approving the Form of Ballots in Connection Therewith, and
     (IV) Granting Related Relief [Docket No. 1631].

                                                       20
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 22 of 117



          14.      The deadline for all Holders of Claims entitled to vote on the Plan to cast their

ballots was November 16, 2018, at 5:00 p.m. (prevailing Central Time) (the “Voting Deadline”).11

The deadline to file objections to the Plan was November 28, 2018, at 5:00 p.m. (prevailing Central

Time). A series of hearings on the Plan’s Confirmation and issues related to the Plan and CCOH

Plan and Separation Settlement (the “Confirmation Hearing”) is scheduled to begin on January 10,

2019, at 9:00 a.m. (prevailing Central Time). Contemporaneously herewith, the Debtors also

submit a proposed order confirming the Plan (the “Confirmation Order”). On December 4, 2018,

the Debtors filed the Voting Report [Docket No. 2116], 12 which is summarized below in Section II.

As discussed herein, every Class entitled to vote overwhelmingly voted to accept the Plan.

II.       Voting Results.

          15.      In accordance with the Bankruptcy Code, only Holders of Claims and Interests in

Impaired Classes receiving or retaining property on account of such Claims or Interests were

entitled to vote on the Plan. 13 Holders of Claims and Interests were not entitled to vote if their

rights are (a) Unimpaired by the Plan or (b) Impaired by the Plan such that they will receive no

distribution of property under the Plan. As a result, the following Classes of Claims and Interests

were not entitled to vote on the Plan, and the Debtors did not solicit votes from Holders of such

Claims and Interests:




11
      As set forth in the Supplemental Voting Report (as defined herein), the Debtors had extended the Voting Deadline
      solely with respect to CCOH while negotiations continued regarding the terms of the CCOH Plan and Separation
      Settlement.
12
      On December 20, 2018, the Debtors filed the Supplemental Declaration of Christina Pullo of Prime Clerk LLC
      Regarding the Solicitation of Votes and Tabulation of Ballots Cast on the Modified Fifth Amended Joint Chapter
      11 Plan of Reorganization of iHeartMedia, Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the
      Bankruptcy Code [Docket No. 2246] (the “Supplemental Voting Report”) to update the voting results to account
      for CCOH’s vote to accept the Plan.
13
      11 U.S.C. § 1126.

                                                          21
           Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 23 of 117



     Class         Claim or Interest                    Status                            Voting Rights
      1       Secured Tax Claims               Unimpaired                 Not Entitled to Vote (Presumed to Accept)
      2       Other Secured Claims             Unimpaired                 Not Entitled to Vote (Presumed to Accept)
      3       Priority Non-Tax Claims          Unimpaired                 Not Entitled to Vote (Presumed to Accept)
      7A      General Unsecured Claims         Unimpaired                 Not Entitled to Vote (Presumed to Accept)
              Against Non-Obligor Debtors
      7B      General Unsecured Claims         Unimpaired                 Not Entitled to Vote (Presumed to Accept)
              Against TTWN Debtors
      10      Section 510(b) Claims 14         Impaired                   Note Entitled to Vote (Deemed to Reject)
      11      Intercompany Claims              Unimpaired / Impaired      Not Entitled to Vote (Presumed to Accept or
                                                                          Deemed to Reject)
      12      Intercompany Interests           Unimpaired / Impaired      Not Entitled to Vote (Presumed to Accept or
                                                                          Deemed to Reject)


             16.    Accordingly, the Debtors solicited votes on the Plan only from Holders of Claims

in Impaired Classes receiving or retaining property on account of such Claims. The voting results,

as reflected in the Voting Report and Supplemental Voting Report, are summarized as follows:

                                        Number      Number              Amount               Amount            Class
     Class     Class Description       Accepting    Rejecting          Accepting             Rejecting         Voting
                                         (%)           (%)                (%)                   (%)            Result

               Secured Term              624              2        $1,254,843,465.10         $1,894.68
       4       Loan / 2019 PGN                                                                                Accept
               Claims                  (99.68%)      (0.32%)           (99.99%)               (0.01%)




14
       The Debtors are not aware of any valid Section 510(b) Claim and believe that no such Section 510(b) Claim
       exists. Accordingly, the Debtors believe that Class 10 shall be deemed eliminated from the Plan in accordance
       with Article III therein. In addition, as set forth in the Debtors’ objections to proofs of claim filed by certain
       individual holders of Legacy Notes [Docket Nos. 1661—1669, 1671—1673] (and for the reasons set forth by the
       Debtors in the trial regarding the Legacy Notes Trustee’s adversary proceeding against iHC), the Debtors do not
       believe that such holders of Legacy Notes have valid claims against the Debtors pursuant to section 510(b) of the
       Bankruptcy Code. Moreover, as set forth in the Stipulation and Order (I) Granting the Legacy 510(b) Claimants
       Leave to Withdraw and Deeming the Legacy 510(b) Claims Withdrawn; and (II) Overruling
       iHeartCommunications, Inc.’s Claim Objections as Moot, filed contemporaneously herewith, the Legacy 510(b)
       Claimants have agreed to withdraw such proofs of claim with prejudice.

                                                              22
          Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 24 of 117




                                     Number        Number             Amount               Amount            Class
     Class   Class Description      Accepting      Rejecting         Accepting             Rejecting         Voting
                                       (%)            (%)               (%)                   (%)            Result

             Secured
             Non-9.0% PGN
             Due 2019 Claims           530             12         $465,561,041.14         $710,490.25
      5A                                                                                                     Accept
             Other Than              (97.79%)       (2.21%)          (99.85%)               (0.15%)
             Exchange 11.25%
             PGN Claims

             Secured Exchange           65             3          $352,741,282.98        $1,809,902.20
      5B     11.25% PGN                                                                                      Accept
             Claims                  (95.59%)       (4.41%)          (99.49%)               (0.51%)

             iHC 2021 /                260            104        $2,243,551,621.93      $234,633,975.82
      6      Legacy Notes                                                                                    Accept
             Claims                  (71.43%)      (28.57%)          (90.53%)               (9.47%)

             Term Loan/PGN
             Deficiency Claims        1,155            14        $9,871,253,158.04       $4,588,029.02
      7C                                                                                                     Accept
             Against the             (98.80%)       (1.20%)          (99.95%)               (0.05%)
             TTWN Debtors

             iHC Unsecured            1,272            36        $12,200,584,490.20      $8,713,111.67
      7D                                                                                                     Accept
             Claims                  (97.25%)       (2.75%)          (99.93%)               (0.07%)

             Guarantor Funded
             Debt Unsecured
             Claims (Other
             Than Exchange
             11.25% PGN               1,281            25        $12,024,474,216.65     $36,693,425.35
      7E                                                                                                     Accept
             Claims) Against         (98.09%)       (1.91%)          (99.70%)               (0.30%)
             Guarantor Debtors
             Other Than CCH
             and the TTWN
             Debtors

             Guarantor Funded
             Debt Unsecured           1,283            25        $14,306,484,845.21     $39,970,703.96
      7F                                                                                                     Accept
             Claims Against          (98.09%)       (1.91%)          (99.72%)               (0.28%)
             CCH

             Guarantor General         692            132         $79,341,215.50          $989,392.17
      7G     Unsecured                                                                                       Accept
             Claims 15               (83.98%)      (16.02%)          (98.77%)               (1.23%)




15
      The voting results for Class 7G presented herein are presented on an aggregate basis. The voting results for each
      Debtor entity in Class 7G can be found in the Voting Report and the Supplemental Voting Report, and each Class
      at each Debtor entity voted to accept the Plan.

                                                            23
           Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 25 of 117




                                      Number     Number           Amount           Amount         Class
  Class          Class Description   Accepting   Rejecting       Accepting         Rejecting      Voting
                                       (%)         (%)              (%)               (%)         Result

                 CCOH Due From          1           0         $1,031,721,306.00      $0.00
       8                                                                                          Accept
                 Claims              (100.00%)   (0.00%)         (100.00%)          (0.00%)

                                                              78,347,908 shares   10,462 shares
       9         iHeart Interests      N/A         N/A                                            Accept
                                                                  (99.99%)          (0.01%)


            17.        As set forth above and in the Voting Report and Supplemental Voting Report, all

Impaired Classes entitled to vote voted to accept the Plan.

III.        Restructuring Transactions and Global Settlements.

            A.         Restructuring Transactions.

            18.        The Plan is the product of extensive, hard-fought negotiations between the Debtors

and their primary stakeholder constituencies, including the Term Loan / PGN Group, Term Lender

Group, 2021 Noteholder Group, Consenting Sponsors, Committee, and CCOH. The Plan provides

for a global compromise and settlement of all Claims, Interests, Causes of Action, and

controversies released, settled, compromised, discharged, or otherwise resolved pursuant to the

Plan. Under the Plan, the Debtors will reduce their funded debt obligations by nearly $10 billion

to $5,750 million (consisting of New Term Loans, New Secured Notes, and New Unsecured Notes)

and the New ABL Credit Agreement. In addition, Radio NewCo (the new holding company

organized by CCH pursuant to the Restructuring Transactions) will enter into the Preferred Stock

Transactions, which will authorize Radio NewCo, CCH, and CCOH (or its successor) to issue the

Radio NewCo Preferred Stock and CCOH Preferred Stock, respectively, the proceeds of which

will be used to fund distributions to certain Holders of Allowed Claims against the Debtors

pursuant to the Plan. The proceeds from the CCOH Preferred Stock, however, will be retained by

CCOH and will not be used to fund distributions under the Plan. In addition, the Plan provides for


                                                         24
     Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 26 of 117



valuable, bargained-for release provisions that were an essential ingredient to the level of

consensus the Plan enjoys and were a material inducement for the Consenting Stakeholders who

executed the Restructuring Support Agreement to agree to support the Plan and provide the

consideration detailed herein. Last, the Debtors will consensually separate their business from

CCOH pursuant to a Taxable Separation.

       19.     In addition, the Debtors are seeking certain regulatory and governmental approvals

and rulings from the FCC, SEC, and Internal Revenue Service (“IRS”) as part of the Restructuring

Transactions. In particular, within approximately two weeks of the entry of the Confirmation

Order, the Debtors will provide the FCC with final amendments to the FCC Applications, with

FCC Approval anticipated within several weeks of the submission of the final amendments. The

Debtors are also required to register the CCOH Interests to be issued to CCOH Class A common

stockholders in the CCOH/CCH Merger in exchange for their CCOH Class A common stock. On

December 21, 2018, CCH filed a registration statement on Form S-4 with the SEC.

The registration statement contains an information statement of CCOH and a prospectus of CCH.

CCH will address any SEC comments it receives before the registration statement is declared

effective. At this time, CCH is unable to estimate when (or if) the SEC comments will be received

or when the registration statement may become effective, in part because of the impact of the

partial government shutdown. Once the registration statement is effective, CCH is required by

SEC rules to mail the information statement/prospectus to holders of CCOH Class A common

stock at least 20 days before the effectiveness of the CCOH/CCH Merger. Last, the Debtors are

seeking a private letter ruling from the IRS regarding certain elements of the Restructuring

Transactions. At this time, the Debtors are unable to estimate when (or if) the private letter ruling




                                                 25
      Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 27 of 117



will be received, in part because of the impact of the partial government shutdown. Importantly,

the Debtors’ receipt of the private letter ruling is not a condition precedent to the Effective Date.

         B.       Plan Distributions.

         20.      Despite economic realities that could (absent a consensual agreement like the Plan)

reasonably lead to zero recoveries for junior stakeholders, the Plan provides over $545 million of

value to junior stakeholders in the Debtors’ capital structure. In particular, Holders of Allowed

iHC 2021 / Legacy Notes Claims will receive their Pro Rata share of $200 million of the New

Debt and 5.0 percent of the equity in Reorganized iHeart. 16 In addition, Holders of Allowed iHeart

Interests will receive their share of 1.0 percent of the equity in Reorganized iHeart. And pursuant

to the Committee Plan Settlement (as described below), Holders of Allowed Guarantor General

Unsecured Claims (i.e., any Allowed General Unsecured Claim against a Guarantor Debtor that is

not a TTWN Debtor) will receive such Holder’s Pro Rata share of a $17.5 million cash pool

(subject to certain adjustments set forth in the Plan), provided that in no event shall any such Holder

receive a recovery less than 45 percent or greater than 55 percent on account of such Holder’s

Allowed Claim.

         21.      The Plan also includes six additional classes of unsecured creditors:

                  •        Holders of Allowed Guarantor Unsecured Claims against CCH will receive
                           their Pro Rata share of 100 percent of the CCOH Interests held by the
                           Debtors and CC Finco, LLC and Broader Media, LLC, which are
                           non-Debtor affiliates of the Debtors (which is estimated to be approximately
                           89.5% of all outstanding CCOH Interests); 17

                  •        Holders of Allowed General Unsecured Claims against Non-Obligor
                           Debtors and the TTWN Debtors will receive, at the option of the applicable


16
     Notwithstanding their litigation position or vote to not accept the Plan, Holders of Legacy Notes in Class 6 will
     still receive their Plan treatment (i.e., the Plan contains no “death trap” provision).
17
     As a result of dilution from management/incentive programs, the Debtors currently own approximately 89.1% of
     all outstanding CCOH shares. For purposes of calculating Plan recovery percentages, the Debtors assumed 89.5%
     ownership of CCOH, consistent with ownership and public disclosures at that time.

                                                         26
     Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 28 of 117



                       Reorganized Debtor, payment in full in Cash or such other treatment
                       rendering such Holder’s Allowed General Unsecured Claim Unimpaired;

               •       Holders of Allowed iHC Unsecured Claims will receive payment in Cash
                       equal to 14.44 percent of the Allowed amount of such Allowed iHC
                       Unsecured Claim;

               •       Holders of Allowed Guarantor Funded Debt Unsecured Claims (Other Than
                       Exchange 11.25% PGN Claims) Against Guarantor Debtors Other Than
                       CCH and the TTWN Debtors will receive their Pro Rata share of
                       $4,163 million of the New Debt and 70.51 percent of the equity in
                       Reorganized iHeart;

               •       Holders of Allowed Term Loan / PGN Deficiency Claims against the
                       TTWN Debtors will receive no recovery, and will instead be deemed
                       satisfied by the distributions to other parties provided in Class 6, Class 7D,
                       Class 7E, and Class 8; and

               •       The Holder of the Allowed CCOH Due From Claims will receive Cash
                       equal to 14.44 percent of the Allowed amount of such CCOH Due From
                       Claim (estimated to be approximately $150 million of cash, subject to
                       adjustments set forth in the CCOH Plan and Separation Settlement

       22.     The Plan also incorporates an intercreditor settlement among the Senior Creditors,

which no party in interest has objected to. This settlement addressed various disputed issues in

these Chapter 11 Cases relating to the scope and extent of each of the Senior Creditors’ respective

security interests, and is more fully described in Article II.B of the Disclosure Statement. In short,

the settlement consensually addresses the allocation of the value ascribed to the undisputed

Non-Principal Property collateral among the various tranches of Term Loan and PGN

indebtedness. Collectively, Holders of Term Loan Credit Agreement Claims and PGN Claims will

receive $1,387 million of the New Debt and 23.49 percent of the equity in Reorganized iHeart on

account of the secured portion of their claims.

       C.      Committee Plan Settlement.

       23.     Subsequent to the Court entering the Disclosure Statement Order on September 20,

2018, the Debtors commenced solicitation of votes for the Plan. Notwithstanding the entry of the


                                                  27
     Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 29 of 117



Disclosure Statement Order and commencement of solicitation, the Debtors, the Consenting

Stakeholders, and the Committee continued to negotiate a consensual resolution regarding the

treatment of General Unsecured Claims set forth in the Plan. On October 10, 2018, these

negotiations proved fruitful, resulting in an agreement regarding such treatment and a number of

additional unresolved issues. The terms of the Committee Plan Settlement were incorporated into

an amended version of the Plan [Docket No. 1632] (the “Fifth Amended Plan”).

       24.     Specifically, the Committee Plan Settlement provides for an enhanced recovery for

certain Holders of General Unsecured Claims. To start, on the Effective Date, the Consenting

Sponsors and their Related Parties will withdraw all of their General Unsecured Claims, other than

Claims arising from or related to the Indemnification Provisions, thereby materially reducing the

General Unsecured Claims against the Debtors. Each Holder of an Allowed Guarantor General

Unsecured Claim (i.e., any Allowed General Unsecured Claim against a Guarantor Debtor that is

not a TTWN Debtor) will receive such Holder’s Pro Rata share of the Guarantor General

Unsecured Recovery Cash Pool, which is approximately $17.5 million in cash, subject to certain

adjustments described in the Plan, provided that in no event shall any such Holder receive a

recovery less than 45 percent or greater than 55 percent on account of such Holder’s Allowed

Claim (compared to a recovery of 0 to 7.53 percent in stock or debt for such Holders under

previous versions of the Plan).

       25.     In addition, the Committee Plan Settlement resolves the Claims and Causes of

Action identified in the Committee’s Standing Motion, the Committee’s Disputed ABL Claims

Objection, and the Committee’s potential objections to Confirmation. As a result of the Committee

Plan Settlement, the Committee fully supports confirmation of the Plan and the release provisions

provided therein.    Lastly, the Consenting Sponsors agreed with the Committee to waive



                                               28
      Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 30 of 117



approximately $15 million in asserted unpaid management fees that were entitled to payment in

full under the Plan.

         D.       CCOH Plan and Separation Settlement.

         26.      As discussed in detail in the Disclosure Statement, a key component of the Debtors’

Plan is the separation of their business from that of CCOH. 18 In fact, the Debtors had been

negotiating with CCOH around the terms of a separation prior to the commencement of these

chapter 11 cases. In response, the Debtors formed an internal working group dedicated to

addressing separation issues. As part of the separation efforts, the Debtors and CCOH exchanged

diligence materials and several term sheets, held numerous formal and informal conferences, and

conducted significant due diligence spanning many months of these Chapter 11 Cases. In

particular, the parties discussed the potential prepetition and postpetition claims that may exist

between the Debtors and CCOH and ways in which such claims could be settled, the treatment of

the Intercompany Revolving Promissory Note, the postpetition intercompany balance that may be

owed to CCOH or that may be owed to iHM, and other claims that may arise under the

Intercompany Agreements or between these two entities as a result of their historical corporate

relationship and their future separation. The Disclosure Statement discussed, at length, the current

status of the CCOH separation efforts at that time.

         27.      Since the filing of the Disclosure Statement and subsequent solicitation, the Debtors

and CCOH have continued working toward a comprehensive settlement that would separate the

two businesses. At the hearing to approve the Debtors’ Disclosure Statement on September 12,

2018, GAMCO Asset Management Inc. (“GAMCO”), one of the largest minority shareholders of

CCOH, raised certain concerns regarding the Debtors’ Disclosure Statement and Plan as both


18
     See Disclosure Statement, Art. VII.P.

                                                   29
      Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 31 of 117



related to the release of certain claims brought by GAMCO in the GAMCO Litigation.19

In addition, Norfolk County Retirement System (“Norfolk”) raised similar concerns to those of

GAMCO. Norfolk had also asserted certain claims and causes of action, based on similar facts

and circumstances as those in the GAMCO Litigation, in their derivative action filed on behalf of

CCOH captioned Norfolk County Retirement System v. Hendrix, et al., C.A. No. 2017-0930-VCS,

pending in the Delaware Court of Chancery (the “Norfolk Litigation”). Norfolk also filed an

objection to confirmation of the Plan.

         28.     Subsequent to the Disclosure Statement hearing, the Debtors, CCOH, GAMCO,

and Norfolk engaged in arms’-length negotiations regarding the terms of a separation. On

December 17, 2018, such efforts culminated in a global settlement of all claims, objections, and

other causes of action that have been or could be asserted by or on behalf of CCOH, GAMCO,

and/or Norfolk by and among the Debtors, CCOH, GAMCO, certain individual defendants in the

GAMCO Litigation and/or the Norfolk Litigation, and the private equity sponsor defendants in the

GAMCO Litigation and/or Norfolk Litigation (the “CCOH Plan and Separation Settlement”). The

CCOH Plan and Separation Settlement includes hundreds of pages of separation documents

memorializing the way the businesses will operate as separate entities. These agreements were

negotiated on an accelerated basis to ensure that Plan confirmation would not be delayed.

         29.     The CCOH Plan and Separation Settlement provides for the consensual separation

of the Debtors and CCOH, including approximately $150 million of recovery to CCOH on account

of its Claim, 20 a $200 million unsecured revolving line of credit from the Debtors to CCOH for a




19
     As used herein, “GAMCO Litigation” shall mean the putative class-action lawsuit filed by GAMCO in the Court
     of Chancery of the State of Delaware captioned GAMCO Asset Management Inc. v. Blair Hendrix, et al., Case
     No. 2018-0633 (Del. Ch. 2018).
20
     Claim No. 3833.

                                                      30
      Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 32 of 117



period of up to three years, the transfer of certain of the Debtors’ intellectual property to CCOH,

the waiver by the Debtors of the setoff for the value of the transferred intellectual property, mutual

releases, the termination of the cash sweep under the existing Corporate Services Agreement, the

termination of any agreements or licenses requiring royalty payments from CCOH to the Debtors

for trademarks or other intellectual property, the waiver of any postpetition amounts owed by

CCOH relating to such trademarks or other intellectual property, and the execution of a new

transition services agreement and other separation documents. After the Debtors extended the

Voting Deadline solely with respect to CCOH in connection with the CCOH Plan and Separation

Settlement, as set forth in the Supplemental Voting Report, CCOH voted to accept the Plan.

         30.      The Debtors, CCOH, and GAMCO sought and received preliminary Court approval

of the CCOH Plan and Separation Settlement. 21 A fairness hearing to consider final approval of

the CCOH Plan and Separation Settlement is currently scheduled for January 22, 2019. The

Debtors incorporated the terms of the CCOH Plan and Separation Settlement into a modified

version of the Plan [Docket No. 2207]. In addition, notices were sent to the CCOH shareholders

informing them of the CCOH Plan and Separation Settlement, and Confirmation Notices were sent

to all stakeholders regarding the modified Plan. Issues related to the CCOH Plan and Separation

Settlement (other than those scheduled for the January 22 fairness hearing) are scheduled for a

hearing on January 17, 2019. Objections related to such issues are due January 9, 2019, and briefs

in support of such issues are due January 14, 2019. The Debtors intend to address matters related



21
     See Order (I) Directing the Application of Bankruptcy Rules 7023 and 7023.1, (II) Preliminarily Approving the
     Settlement, (III) Approving the Retention of Prime Clerk LLC as Notice Administrator, (IV) Approving the Form
     and Manner of Notice, (V) Scheduling a Fairness Hearing to Consider Final Approval of the Settlement as Part
     of Confirmation of the Plan, and (VI) Granting Related Relief [Docket No. 2219] and Order (I) Directing the
     Application of Bankruptcy Rules 7023 and 7023.1, (II) Certifying a Class, Designating a Class Representative,
     and Appointing Class Counsel for Purposes of Settlement, and (III) Granting Related Relief [Docket No. 2221]
     (together, the “CCOH Settlement Orders”).

                                                       31
        Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 33 of 117



to the CCOH Plan and Separation Settlement (and any objections thereto) in more detail at that

time.

IV.       Legacy Notes Trustee.

          31.     Since the Petition Date, the Legacy Notes Trustee has objected to the Plan and the

Debtors’ restructuring with a shotgun approach and has continued to press the same arguments—

that holders of Legacy Notes are secured creditors with extra-contractual claims against myriad

Debtors and should therefore receive different treatment than the other unsecured creditors of iHC,

the only Debtors obligated on the Legacy Notes. Throughout the course of these Chapter 11 Cases,

the Legacy Notes Trustee has received over ten thousand documents from the Debtors, taken

thirteen depositions, and cross-examined six witnesses in court. Despite ample discovery, the

Legacy Notes Trustee has failed to articulate a compelling reason to deny Confirmation. As the

Court is well aware from the adversary proceeding, the Debtors fundamentally disagree with the

Legacy Notes Trustee’s position and unfounded arguments. Nevertheless, the Debtors have

sought, and will continue to seek, the support of the Legacy Notes Trustee in advance of

Confirmation.

          A.      Adversary Proceedings.

          32.     On March 21, 2018, one week after the Petition Date, the Legacy Notes Trustee

filed an adversary proceeding 22 in the Chapter 11 Cases alleging that iHC and certain of its direct

and indirect Debtor subsidiaries violated a negative covenant in the Legacy Notes Indenture. The

Debtors and the other defendants filed multiple motions to dismiss, and after extensive discovery,

including multiple interrogatories and depositions, the Bankruptcy Court heard opening arguments

and on October 24, 2018, conducted a one-day trial, hearing testimony from three witnesses.



22
      Wilmington Savings Fund Society, FSB v. iHeartCommunications, Inc. et al., Case No. 18-03052 (MI).

                                                       32
      Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 34 of 117



         33.      On October 9, 2018, the Legacy Notes Trustee filed a second adversary

proceeding 23 in the Debtors’ Chapter 11 Cases against Debtor Clear Channel Holdings, Inc.

(“CCH”), as well as against Defendants Bain Capital LP, Thomas H. Lee Partners, Abrams Capital

LP (“Abrams”) and Highfields Capital Management LP seeking to designate the Class 6 votes of

CCH and Abrams in the chapter 11 cases and to equitably subordinate the claims of the non-Debtor

defendants below the claims of the Legacy Notes Trustee. On November 9, 2018, CCH, Bain

Capital LP, Thomas H. Lee Partners, Abrams, and Highfields Capital Management LP each filed

a motion to dismiss the action. On November 30, 2018, the Legacy Notes Trustee filed its

opposition to the motions to dismiss. The Debtors believe this new adversary proceeding is

without merit and that all defendants have compelling responses to the claims for equitable

subordination. Moreover, the Debtors submit that confirmation of the Plan moots and precludes

the new adversary proceeding.

         B.       Plan Objection.

         34.      The Legacy Notes Trustee also filed an Objection to the Plan, 24 advancing many of

the same arguments that have been argued at length in its adversary proceedings. Among other

things, the Legacy Notes Trustee’s Objection asserts the following:

                          a.       That the Plan improperly classifies Holders of Legacy Notes
                                   Claims with Holders of 2021 Notes Claims. For the reasons set
                                   forth in the adversary proceeding and herein, the Debtors believe
                                   such arguments are meritless, that Holders of Legacy Notes Claims
                                   and Holders of 2021 Notes Claims are substantially similar, and that
                                   the Debtors’ classification scheme is reasonable.

                          b.       That the Plan disparately treats Holders of Legacy Notes Claims
                                   and Holders of 2021 Notes Claims because of the waiver and
                                   allocation of Intercompany Notes Claims within Class 6 and the
                                   payment of the professional fees of the 2021 Noteholder Group.

23
     Wilmington Savings Fund Society, FSB v. Bain Capital, LP, et al., Case No. 18-03287 (MI).
24
     See Legacy Notes Trustee Obj. [Docket No. 2060].

                                                        33
      Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 35 of 117



                                    The Debtors believe such arguments are meritless as each Holder in
                                    Class 6 will receive exactly the same treatment, with the only
                                    difference being the allocation of those recoveries that would
                                    otherwise have been received on account of the Intercompany Notes
                                    Claims. Moreover, the payment of the professional fees of the 2021
                                    Noteholder Group is appropriate because such payment is not on
                                    account of such Holder’s Class 6 Claim, but rather is on account of
                                    the 2021 Noteholder Group’s support of the Plan and Restructuring
                                    Support Agreement.

                           c.       That the Plan violates the absolute priority rule. As set forth
                                    herein, the Plan is fully consensual from a Class perspective; thus,
                                    the Debtors are not utilizing section 1129(b) of the Bankruptcy
                                    Code. As set forth in the Voting Report, this is true even assuming
                                    the Class 6 votes of Abrams and CCH are designated, as Class 6
                                    would still vote to accept the Plan. 25 Moreover, the Debtors do not
                                    believe that any valid Section 510(b) Claims exist for the reasons set
                                    forth in Debtors’ objections to proofs of claim filed by certain
                                    individual holders of Legacy Notes [Docket Nos. 1661—1669,
                                    1671—1673] (and for the reasons set forth by the Debtors in the trial
                                    regarding the Legacy Notes Trustee’s adversary proceeding against
                                    iHC). 26

                           d.       That the Plan contains improper release provisions. As set forth
                                    herein, the release provisions are an integral, bargained-for
                                    component of the Plan, are a valid exercise of the Debtors’ business
                                    judgment, and were carefully tailored to comport with Fifth Circuit
                                    law regarding such provisions.

                           e.       That Confirmation of the Plan does not moot the Legacy Notes
                                    Trustee’s equitable subordination claims. The Legacy Notes
                                    Trustee’s equitable subordination claims are meritless legally and
                                    factually, including because they allege only generalized harm to all
                                    the Debtors’ creditors, and any such claims belong to the Debtors’
                                    Estates. In any event, all equitable subordination claims are being

25
     As set forth in the Voting Report, the Debtors’ Claims, Noticing, and Solicitation Agent analyzed whether Class 6
     would be a rejecting Class if such votes of Abrams and CCH were designated. Based upon its analysis,
     the Debtors’ Claims, Noticing, and Solicitation Agent determined that designating the Class 6 votes of Abrams
     and CCH would still result in Class 6 accepting the Plan. Accordingly, the Debtors and Legacy Notes Trustee
     have agreed that no further briefing or arguments will be scheduled concerning the Legacy Notes Trustee’s vote
     designation motion, and that the vote designation motion is withdrawn. See Stipulation and Order Regarding
     Existing Deadlines in Respect to Confirmation, the Legacy 510(B) Claims, and the CCOH Claim [Docket
     No. 2356].
26
     As set forth in the Stipulation and Order (I) Granting the Legacy 510(b) Claimants Leave to Withdraw and
     Deeming the Legacy 510(b) Claims Withdrawn; and (II) Overruling iHeartCommunications, Inc.’s Claim
     Objections as Moot, filed contemporaneously herewith, the Legacy 510(b) Claimants have agreed to withdraw
     such proofs of claim with prejudice.

                                                         34
      Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 36 of 117



                                   resolved pursuant to the Plan, and the Plan will also bar any
                                   equitable subordination claims through the application of res
                                   judicata. There is no due process issue, and Legacy Notes Trustee
                                   has had ample opportunity to investigate and prosecute its equitable
                                   subordination claims during these Chapter 11 Cases.

                                                  Argument

         35.      To confirm the Plan, the Court must find that the Debtors have satisfied the

provisions of section 1129 of the Bankruptcy Code by a preponderance of the evidence. 27 As

described in detail below, the Plan complies with all relevant provisions of the Bankruptcy Code

and all other applicable law. The Debtors will provide evidence to support this conclusion at the

Confirmation Hearing. The Debtors thus respectfully request that the Court confirm the Plan.

I.       The Plan Satisfies Each Requirement for Confirmation.

         A.       The Plan Fully Complies with the Applicable Provisions of the Bankruptcy
                  Code (Section 1129(a)(1)).

         36.      Section 1129(a)(1) of the Bankruptcy Code requires that a plan comply with the

applicable provisions of the Bankruptcy Code. 28 The principal aim of this provision is to ensure

compliance with the sections of the Bankruptcy Code governing classification of claims and

interests and the contents of a plan of reorganization. 29 Accordingly, the determination of whether

the Plan complies with section 1129(a)(1) of the Bankruptcy Code requires an analysis of

sections 1122 and 1123 of the Bankruptcy Code.




27
     See In re Cypresswood Land Partners, I, 409 B.R. 396, 422 (Bankr. S.D. Tex. 2009); In re J T Thorpe Co., 308
     B.R. 782, 785 (Bankr. S.D. Tex. 2003). See also In re Nuvira Hosp., Inc., 2016 WL 6839310, at *4 (Bankr. S.D.
     Tex. Nov. 21, 2016); In re Star Ambulance Serv., LLC, 540 B.R. 251, 259 (Bankr. S.D. Tex. 2015).
28
     11 U.S.C. § 1129(a)(1).
29
     See S. Rep. No. 95-989, 95th Cong., 2d Sess. 126 (1978), reprinted in 1978 U.S.C.C.A.N. 5787, 5912; H.R. Rep.
     No. 95-595, 95th Cong., 1st Sess. 412 (1977), reprinted in 1978 U.S.C.C.A.N. 5936, 6368.

                                                       35
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 37 of 117



                        i.     The Plan Satisfies the Classification Requirements of Section 1122 of
                               the Bankruptcy Code.

           37.          Section 1122 of the Bankruptcy Code provides that “a plan may place a claim or an

interest in a particular class only if such claim or interest is substantially similar to the other claims

or interests of such class.” 30 Because claims only need to be “substantially” similar to be placed

in the same class, plan proponents have broad discretion in determining how to classify claims

together. 31 Likewise, the Fifth Circuit has recognized that plan proponents may place similar

claims into different classes, provided there is a rational basis to do so. 32

           38.          The Plan’s classification of Claims and Interests satisfies the requirements of

section 1122 of the Bankruptcy Code because the Plan places Claims and Interests into 19 separate

Classes, with each Class differing from the Claims and Interests in each other Class in a legal or

factual nature or based on other relevant criteria. 33 Specifically, the Plan provides for the separate

classification of Claims and Interests into the following Classes:

 Class         Claim or Interest
 1             Secured Tax Claims
 2             Other Secured Claims
 3             Priority Non-Tax Claims
 4             Secured Term Loan / 2019 PGN Claims
 5A            Secured Non-9.0% PGN Due 2019 Claims Other Than Exchange 11.25% PGN Claims
 5B            Secured Exchange 11.25% PGN Claims
 6             iHC 2021 / Legacy Notes Claims
 7A            General Unsecured Claims Against Non-Obligor Debtors

30
      11 U.S.C. § 1122(a).
31
      See In re Sentry Operating Co. of Texas, Inc., 264 B.R. 850, 860 (Bankr. S.D. Tex. 2001) (recognizing that
      section 1122 is broadly permissive of “any classification scheme that is not [specifically] proscribed, and that
      substantially similar claims may be separately classified.”).
32
      In re Greystone III Joint Venture, 995 F.2d 1274, 1279 (5th Cir. 1991) (holding that section 1122(a) permits
      classification of “substantially similar” claims in different classes if undertaken for reasons other than to secure
      the vote of an impaired, assenting class of claims); see also In re Couture Hotel Corp., 536 B.R. 712, 733 (Bankr.
      N.D. Tex. 2015).
33
      Plan, Art. III.

                                                            36
      Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 38 of 117



 Class     Claim or Interest
 7B        General Unsecured Claims Against TTWN Debtors
 7C        Term Loan / PGN Deficiency Claims Against the TTWN Debtors
 7D        iHC Unsecured Claims
           Guarantor Funded Debt Unsecured Claims (Other Than Exchange 11.25% PGN Claims) Against
 7E
           Guarantor Debtors Other Than CCH and the TTWN Debtors
 7F        Guarantor Funded Debt Unsecured Claims Against CCH
 7G        Guarantor General Unsecured Claims
 8         CCOH Due From Claims
 9         iHeart Interests
 10        Section 510(b) Claims
 11        Intercompany Claims
 12        Intercompany Interests


         39.    Claims and Interests assigned to each particular Class described above are

substantially similar to the other Claims and Interests in such Class. In addition, valid business,

legal, and factual reasons justify the separate classification of the particular Claims or Interests

into the Classes created under the Plan, and no unfair discrimination exists between or among

Holders of Claims and Interests. Namely, the Plan separately classifies the Claims because each

Holder of such Claims or Interests may hold (or may have held) rights in the Estate legally

dissimilar to the Claims or Interests in other Classes or because substantial administrative

convenience resulted from such classification. For example, Claims (rights to payment) are

classified separately from Interests (representing ownership in the business) and Secured Claims

are classified separately from Unsecured Claims. Where the Debtors separately classified the

Senior Creditors’ deficiency claims from General Unsecured Claims, there was a good business

reason to do so (i.e., in order to pay Holders of General Unsecured Claims pursuant to the

Committee Plan Settlement), and, importantly, the Senior Creditors were heavily involved in the

negotiation of the Committee Plan Settlement and do not object to such treatment. These

classifications facilitate the ease of distributions on the Effective Date. As set forth in Section IV.A

                                                  37
      Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 39 of 117



below, the Legacy Notes Trustee’s argument that the Debtors have improperly classified 2021

Notes Claims together with Legacy Notes Claims (all of which are unsecured notes claims) is

without merit and should be overruled. For the foregoing reasons, the Plan satisfies section 1122

of the Bankruptcy Code.

                       ii.   The Plan Satisfies the Seven Mandatory Plan Requirements of
                             Sections 1123(a) of the Bankruptcy Code.

          40.          The seven applicable requirements of section 1123(a) of the Bankruptcy Code

generally relate to the specification of claims treatment and classification, the equal treatment of

claims within classes, and the mechanics of implementing a plan. The Plan satisfies each of these

requirements.

          41.          Specification of Classes, Impairment, and Treatment.          The first three

requirements of section 1123(a) of the Bankruptcy Code are that a plan specify (1) the

classification of claims and interests, (2) whether such claims and interests are impaired or

unimpaired, and (3) the precise nature of their treatment. 34 The Plan, in particular Article III, sets

forth these specifications in detail in satisfaction of these three requirements. 35 No party has

asserted otherwise.

          42.          Equal Treatment. The fourth requirement of section 1123(a) of the Bankruptcy

Code is that a plan must “provide the same treatment for each claim or interest of a particular class,

unless the holder of a particular claim or interest agrees to a less favorable treatment.” 36 The Plan

meets this requirement because Holders of Allowed Claims or Interests will receive the same rights

and treatment as other Holders of Allowed Claims or Interests within such holders’ respective



34
     11 U.S.C. § 1123(a)(1); 11 U.S.C. § 1123(a)(2); 11 U.S.C. § 1123(a)(3).
35
     Plan, Art. III.
36
     11 U.S.C. § 1123(a)(4).

                                                        38
      Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 40 of 117



Class. As discussed in Section IV.A below, the Legacy Notes Trustee’s contention that the Plan

disparately treats Holders of Claims in Class 6 (i.e., Holders of 2021 Notes Claims and Holders of

Legacy Notes Claims) should be overruled. No other party has asserted that the Plan fails to satisfy

section 1123(a)(4).

         43.       Adequate Means for Implementation. The fifth requirement of section 1123(a) is

that a plan must provide adequate means for its implementation. 37 The Plan, together with the

documents and forms of agreement included in the Plan Supplement, provides a detailed blueprint

for the transactions that underlie the Plan.

         44.       In particular, Article IV of the Plan sets forth the means for implementation of the

Plan. It also describes the means for cancellation of existing securities and implementation of the

transactions underlying the Plan, including: (a) effectuating the Restructuring Transactions,

including the execution and delivery of appropriate agreements or other documents of merger,

consolidation, amalgamation, arrangement, continuance, restructuring, conversion, disposition,

dissolution, transfer, liquidation, spinoff, sale, or purchase containing terms that are consistent

with the terms of the Plan and that satisfy the requirements of applicable law and any other terms

to which the applicable Entities may agree; (b) the issuance and distribution of the New iHeart

Common Stock and Special Warrants; (c) the issuance of the New Debt; (d) the execution of the

New ABL Credit Agreement Documents; (e) executing the CCOH Separation Documents;

(f) entering into the Preferred Stock Transactions; (g) filing the required FCC Long Form

Applications and filing a Petition for Declaratory Ruling to effectuate the transfer of the Debtors’



37
     11 U.S.C. § 1123(a)(5). Section 1123(a)(5) specifies that adequate means for implementation of a plan may
     include: retention by the debtor of all or part of its property; the transfer of property of the estate to one or more
     entities; cancellation or modification of any indenture; curing or waiving of any default; amendment of the
     debtor’s charter; or issuance of securities for cash, for property, for existing securities, in exchange for claims or
     interests or for any other appropriate purpose. Id.

                                                            39
      Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 41 of 117



FCC Licenses; (h) filing the New Corporate Governance Documents; (i) authorizing the Debtors

to take all actions contemplated under the Plan; (j) vesting all property in each Debtor’s Estate, all

Causes of Action of the Debtors (unless otherwise released or discharged pursuant to the Plan),

and any property acquired by any of the Debtors under the Plan in each respective Reorganized

Debtor; (k) providing for the cancellation of all notes, bonds, indentures, Certificates, Securities,

shares, purchase rights, options, warrants, collateral agreements, subordination agreements,

intercreditor agreements, or other instruments or documents directly or indirectly evidencing,

creating, or relating to any indebtedness or obligations of, or ownership interest in, the Debtors

giving rise to any rights or obligations relating to Claims against or Interests in the Debtors (except

with respect to any Claim or Interest that is Reinstated pursuant to the Plan); (l) providing for the

preservation and vesting of certain Causes of Action in the Reorganized Debtors; (m) providing

for the appointment of the members of the New Boards; and (n) establishing the Guarantor General

Unsecured Recovery Cash Pool. In addition to these core transactions, the Plan sets forth the other

critical mechanics of the Debtors’ emergence, such as the cancellation of existing securities, the

establishment and termination of certain agreements, and the settlement of Claims and Interests.

         45.     Additional terms governing the execution of these transactions are set forth in

greater detail in the Plan Supplement. 38           Thus, the Plan satisfies section 1123(a)(5) of the

Bankruptcy Code. No party has asserted otherwise.

         46.     Non-Voting Stock. The sixth requirement of section 1123(a) is that a plan must

contemplate a provision in the reorganized debtor’s corporate charter that prohibits the issuance

of non-voting equity securities or, with respect to preferred stock, adequate provisions for the




38
     See Notice of Filing Plan Supplement [Docket Nos. 1781, 1929, 2245] (as amended, the “Plan Supplement”).

                                                      40
      Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 42 of 117



election of directors upon an event of default. 39 Here, Article IV.M of the Plan provides that the

New Corporate Governance Documents will prohibit the issuance of non-voting equity securities.

Thus, the Plan satisfies the requirements of section 1123(a)(6) of the Bankruptcy Code, and no

party has asserted otherwise.

         47.      Selection of Officers and Directors. Finally, section 1123(a)(7) of the Bankruptcy

Code requires that the Plan “contain only provisions that are consistent with the interests of

creditors and equity security holders and with public policy with respect to the manner of selection

of any officer, director, or trustee under the plan.” 40 Article IV.N of the Plan outlines the manner

of selecting the members of the New Boards and the officers, directors, and/or managers of each

of the Reorganized Debtors, which accords with applicable state law, the Bankruptcy Code, the

interests of creditors and equity security holders, and public policy. Thus, the Plan satisfies the

requirements of section 1123(a)(7) of the Bankruptcy Code, and no party has asserted otherwise.

         B.       The Debtors Have Complied Fully with the Applicable Provisions of the
                  Bankruptcy Code (Section 1129(a)(2)).

         48.      Section 1129(a)(2) of the Bankruptcy Code requires that the plan proponents

comply with applicable provisions of the Bankruptcy Code. Case law and legislative history

indicate that this section principally reflects the disclosure and solicitation requirements of

section 1125 of the Bankruptcy Code, 41 which prohibits the solicitation of plan votes without a

court-approved disclosure statement. 42




39
     11 U.S.C. § 1123(a)(6).
40
     11 U.S.C. § 1123(a)(7).
41
     See Cypresswood Land Partners, 409 B.R. at 424 (“Bankruptcy courts limit their inquiry under § 1129(a)(2) to
     ensuring that the plan proponent has complied with the solicitation and disclosure requirements of § 1125.”).
42
     11 U.S.C. § 1125(b).

                                                       41
      Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 43 of 117



                  i.        The Debtors Complied with Section 1125 of the Bankruptcy Code.

           49.    Section 1125 of the Bankruptcy Code prohibits the solicitation of acceptances or

rejections of a plan of reorganization “unless, at the time of or before such solicitation, there is

transmitted to such holder the plan or a summary of the plan, and a written disclosure statement

approved, after notice and a hearing, by the court as containing adequate information.” 43

Section 1125 of the Bankruptcy Code ensures that parties in interest are fully informed regarding

the debtor’s condition so that they may make an informed decision whether to approve or reject

the plan. 44

           50.    Section 1125 of the Bankruptcy Code is satisfied here. Before the Debtors solicited

votes on the Plan, the Court approved the Disclosure Statement and Disclosure Statement

Supplement in accordance with section 1125(a)(1) of the Bankruptcy Code. 45 The Court also

approved the contents of the Solicitation Packages provided to Holders of Claims and Interests

entitled to vote on the Plan, the non-voting materials provided to parties not entitled to vote on the

Plan, and the relevant dates for voting and objecting to the Plan. 46 The Debtors, through their

Claims, Noticing, and Solicitation Agent, complied with the content and delivery requirements of

the Disclosure Statement Order and Continued Solicitation Order, thereby satisfying

sections 1125(a) and (b) of the Bankruptcy Code. 47 The Debtors also satisfied section 1125(c) of

the Bankruptcy Code, which provides that the same disclosure statement must be transmitted to



43
     Id.
44
     See In re Cajun Elec. Power Co-op., Inc., 150 F.3d 503, 518 (5th Cir. 1998) (finding that section 1125 of the
     Bankruptcy Code obliges a debtor to engage in full and fair disclosure that would enable a hypothetical reasonable
     investor to make an informed judgment about the plan).
45
     See generally Disclosure Statement Order, Continued Solicitation Order.
46
     See id.
47
     See generally Affidavit of Service of Solicitation Materials [Docket No. 1582]; Affidavit of Service of Solicitation
     Materials [Docket No. 1728] (together, the “Solicitation Affidavits”).

                                                           42
      Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 44 of 117



each holder of a claim or interest in a particular class. Here, the Debtors caused the Disclosure

Statement and Disclosure Statement Supplement to be transmitted to all parties entitled to vote on

the Plan. 48

           51.     Based on the foregoing, the Debtors submit that they have complied in all respects

with the solicitation requirements of section 1125 of the Bankruptcy Code and the Disclosure

Statement Order, and no party has asserted otherwise.

                   ii.       The Debtors Complied with Section 1126 of the Bankruptcy Code.

           52.     Section 1126 of the Bankruptcy Code provides that only holders of allowed claims

and equity interests in impaired classes that will receive or retain property under a plan on account

of such claims or equity interests may vote to accept or reject a plan. 49 As noted above, the Debtors

did not solicit votes on the Plan from the following Classes:

                   •         Classes 1 (Secured Tax Claims), 2 (Other Secured Claims), 3 (Priority
                             Non-Tax Claims), 7A (General Unsecured Claims Against Non-Obligor
                             Debtors), and 7B (General Unsecured Claims Against TTWN Debtors),
                             which are Unimpaired under the Plan (collectively, the “Unimpaired
                             Classes”). 50 Pursuant to section 1126(f) of the Bankruptcy Code, Holders
                             of Claims in the Unimpaired Classes are conclusively presumed to have
                             accepted the Plan and therefore were not entitled to vote on the Plan.

                   •         Class 10 (Section 510(b) Claims) would be Impaired under the Plan and
                             would not receive any distributions or retain any property under the Plan
                             (the “Deemed Rejecting Class”). 51 However, as noted in the Disclosure
                             Statement and Plan, the Debtors are not aware of any valid Section 510(b)
                             Claim and believe that no such Section 510(b) Claim exists. Accordingly,
                             the Debtors believe that Class 10 shall be deemed eliminated from the Plan
                             in accordance with Article III therein. In addition, as set forth in the
                             Debtors’ objections to proofs of claim filed by certain individual holders of
                             Legacy Notes [Docket Nos. 1661–1669, 1671–1673] (and for the reasons
                             set forth by the Debtors in the trial regarding the Legacy Notes Trustee’s
                             adversary proceeding against iHC), the Debtors do not believe that such
48
     See Solicitation Affidavits.
49
     See 11 U.S.C. § 1126.
50
     See Plan. Art. III.B.
51
     Id.

                                                      43
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 45 of 117



                             holders of Legacy Notes have valid claims against the Debtors pursuant to
                             section 510(b) of the Bankruptcy Code. 52

                    •        Classes 11 (Intercompany Claims) and 12 (Intercompany Interests) will
                             either be reinstated in accordance with Article III.G of the Plan or cancelled
                             without any distribution on account of such Claims or Interests. Therefore,
                             each Holder of an Intercompany Claim or Intercompany Interest were not
                             entitled to vote to accept or reject the Plan.

          53.       Rather, the Debtors solicited votes only from holders of Allowed Claims or

Interests in the following Classes (collectively, the “Voting Classes”):

 Class          Claim or Interest
 4              Secured Term Loan / 2019 PGN Claims
 5A             Secured Non-9.0% PGN Due 2019 Claims Other Than Exchange 11.25% PGN Claims
 5B             Secured Exchange 11.25% PGN Claims
 6              iHC 2021 / Legacy Notes Claims
 7C             Term Loan / PGN Deficiency Claims Against the TTWN Debtors
 7D             iHC Unsecured Claims
 7E             Guarantor Funded Debt Unsecured Claims (Other Than Exchange 11.25% PGN Claims) Against
                Guarantor Debtors Other Than CCH and the TTWN Debtors
 7F             Guarantor Funded Debt Unsecured Claims Against CCH
 7G             Guarantor General Unsecured Claims
 8              CCOH Due From Claims
 9              iHeart Interests


Each of the Voting Classes is Impaired and entitled to receive a distribution under the Plan. 53 The

Voting Report reflects the results of the voting process in accordance with section 1126 of the




52
      As set forth in the Stipulation and Order (I) Granting the Legacy 510(b) Claimants Leave to Withdraw and
      Deeming the Legacy 510(b) Claims Withdrawn; and (II) Overruling iHeartCommunications, Inc.’s Claim
      Objections as Moot, filed contemporaneously herewith, the Legacy 510(b) Claimants have agreed to withdraw
      such proofs of claim with prejudice.
53
      See Plan, Art. III.B; see generally Solicitation Affidavits.

                                                             44
      Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 46 of 117



Bankruptcy Code. 54 The Voting Report, summarized above, reflects the results of the voting

process in accordance with section 1126 of the Bankruptcy Code. 55

         54.       As set forth in the Voting Report, all voting Classes entitled to vote voted to accept

the Plan for each Debtor. Based on the foregoing, the Debtors submit that they have satisfied the

requirements of section 1129(a)(2) of the Bankruptcy Code, and no party has asserted otherwise.

         C.        The Debtors Proposed the Plan in Good Faith and Not by Any Means
                   Forbidden by Law (Section 1129(a)(3)).

         55.       Section 1129(a)(3) of the Bankruptcy Code requires that the proponent of a plan

propose the plan “in good faith and not by any means forbidden by law.” 56 In assessing the good

faith standard, Fifth Circuit courts consider whether a plan was proposed with “the legitimate and

honest purpose to reorganize and has a reasonable hope of success.” 57 The court will view a plan

“in light of the totality of circumstances surrounding the establishment of a Chapter 11 plan,

mindful of the purposes underlying the Bankruptcy Code.” 58 The Plan must also achieve a result

consistent with the Bankruptcy Code. 59




54
     “A class of claims has accepted a plan if such plan has been accepted by creditors, other than any entity designated
     under subsection (e) of [section 1126], that hold at least two-thirds in amount and more than one-half in number
     of the allowed claims of such class held by creditors, other than any entity designated under subsection (e) of
     [section 1126], that have accepted or rejected such plan.” 11 U.S.C. § 1126(c). “A class of interests has accepted
     a plan if such plan has been accepted by holders of such interests, other than any entity designated under
     subsection (e) of this section, that hold at least two-thirds in amount of the allowed interests of such class held by
     holders of such interests, other than any entity designated under subsection (e) of this section, that have accepted
     or rejected such plan.” Id. § 1126(d).
55
     See generally Voting Report, Supplemental Voting Report.
56
     11 U.S.C. § 1129(a)(3).
57
     See In re Sun Country Dev., Inc., 764 F.2d 406, 408 (5th Cir. 1985).
58
     See In re Vill. at Camp Bowie I, L.P., 710 F.3d 239, 247 (5th Cir. 2013); In re Sun Country Dev., Inc., 764 F.2d
     at 408; Pub. Fin. Corp. v. Freeman, 712 F.2d 219, 220 (5th Cir. 1983); Cypresswood Land Partners, I, 409 B.R.
     at 425.
59
     See In re Block Shim Dev. Company-Irving, 939 F.2d 289, 292 (5th Cir. 1991).

                                                            45
      Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 47 of 117



         56.       Here, the Special Committee negotiated and approved the terms of the proposed

restructuring, and the Debtors negotiated, drafted, and implemented their proposed restructuring

in good faith. The Plan and related documents are a result of collaboration among the Debtors’

key stakeholders, including the Term Loan / PGN Group, Term Lender Group, 2021 Noteholder

Group, Consenting Sponsors, the Committee, and CCOH. Consequently and as discussed further

below, the Debtors believe that the Plan has been proposed in good faith and satisfies all of the

requirements of section 1129(a)(3) of the Bankruptcy Code.

         D.        The Plan Provides that the Debtors’ Payment of Professional Fees and
                   Expenses Are Subject to Court Approval (Section 1129(a)(4)).

         57.       Section 1129(a)(4) of the Bankruptcy Code requires that certain fees and expenses

paid by the plan proponent, by the debtor, or by a person receiving distributions of property under

the plan, be approved by the Court as reasonable or subject to approval by the Court as reasonable.

The Fifth Circuit has held that this is a “relatively open-ended standard” that involves a

case-by-case inquiry and, under appropriate circumstances, does not necessarily require that a

bankruptcy court review the amount charged. 60 As one court explained, as to routine legal fees

and expenses that have been approved as reasonable in the first instance, “the court will ordinarily

have little reason to inquire further with respect to the amount charged.” 61

         58.       In general, the Plan provides that Professional Fee Claims and corresponding

payments are subject to prior Court approval and the reasonableness requirements under

sections 328 or 330 of the Bankruptcy Code. Article II.B of the Plan, moreover, provides that

Professionals shall file all final requests for payment of Professional Fee Claims no later than



60
     See Cajun Elec., 150 F.3d at 517-18 (“What constitutes a reasonable payment will clearly vary from case to case
     and, among other things, will hinge to some degree upon who makes the payments at issue, who receives those
     payments, and whether the payments are made from assets of the estate.”).
61
     Id. at 517.

                                                        46
      Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 48 of 117



60 days after the Effective Date, thereby providing an adequate period of time for interested parties

to review such Professional Fee Claims.

         59.       Further, the Plan provides for the payment of the reasonable and documented

professional fees and expenses of the Consenting Stakeholders that are incurred and unpaid as of

the Effective Date. 62 As a component of the Plan Settlement, this provision for the payment of

such professional fees can be approved by the Court as a reasonable exercise of the Debtors’

business judgment through entry of the Confirmation Order. 63 Based on the foregoing, the Debtors

submit that they have satisfied the requirements of section 1129(a)(4) of the Bankruptcy Code, and

no party has asserted otherwise. 64

         E.        The Debtors Have Complied with the Bankruptcy Code’s Governance
                   Disclosure Requirement (Section 1129(a)(5)).

         60.       The Bankruptcy Code requires the proponent of a plan to disclose the identity and

affiliation of any individual proposed to serve as a director or officer of the debtor or a successor

to the debtor under the plan. 65 It further requires that the appointment or continuance of such

officers and directors be consistent with the interests of creditors and equity security holders and

with public policy. 66 Lastly, it requires that the plan proponent disclose the identity of insiders to




62
     Plan, Art. IV.X.
63
     See 11 U.S.C. § 363(b) (allowing use of estate property outside of the ordinary course of business after notice and
     a hearing); In re ASARCO, L.L.C., 650 F.3d 593, 601 (5th Cir. 2011) (“The business judgment standard in
     section 363 is flexible and encourages discretion . . . [T]he bankruptcy judge should consider all salient factors
     pertaining to the proceeding and, accordingly, act to further the diverse interests of the debtor, creditors and equity
     holders, alike.”).
64
     Although the Legacy Notes Trustee does not object to the payment of professional fees under section 1129(a)(4)
     of the Bankruptcy Code, the Legacy Notes Trustee has raised an objection to the payment of professional fees to
     the 2021 Noteholder Group arguing that it constitutes improper disparate treatment. For the reasons set forth in
     Section IV.A of the Argument, the Debtors submit that such objection is without merit and should be overruled.
65
     11 U.S.C. § 1129(a)(5)(A)(i).
66
     11 U.S.C. § 1129(a)(5)(A)(ii).

                                                            47
      Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 49 of 117



be retained by the reorganized debtor and the nature of any compensation for such insider.67

Courts have held that these provisions are meant to ensure that the post-confirmation governance

of a reorganized debtor is in “good hands.” 68

         61.      In this case, the Plan satisfies section 1129(a)(5)(A)(i) of the Bankruptcy Code

because the Debtors have disclosed the identities and affiliations of all persons, to the extent

known, proposed to serve on the New Board of Reorganized iHeart. 69 In instances where specific

individuals are not yet known, the Debtors have disclosed which creditor constituency has the right

to appoint the applicable director. The Debtors believe control of the Reorganized Debtors by the

proposed individuals or individuals to be appointed in accordance with the Plan and

New Corporate Governance Documents will be consistent with public policy, and no party has

asserted otherwise. Therefore, the requirements under section 1129(a) of the Bankruptcy Code are

satisfied.

         F.       The Plan Does Not Require Government Regulatory Approval of Rate
                  Changes (Section 1129(a)(6)).

         62.      Section 1129(a)(6) of the Bankruptcy Code permits confirmation only if any

regulatory commission that has or will have jurisdiction over a debtor after confirmation has

approved any rate change provided for in the plan. Because the Plan does not propose any rate

changes, section 1129(a)(6) of the Bankruptcy Code is inapplicable to these chapter 11 cases.




67
     Id. § 1129(a)(5)(B).
68
     See In re Landing Assocs., 157 B.R. 791, 817 (Bankr. W.D. Tex. 1993) (“In order to lodge a valid objection under
     § 1129(a)(5), a creditor must show that a debtor’s management is unfit or that the continuance of this management
     post-confirmation will prejudice the creditors.”) (internal citation omitted).
69
     See Notice of Filing of Amended Plan Supplement [Docket No. 1929].

                                                         48
      Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 50 of 117



         G.        The Plan Is in the Best Interests of Holders of Claims and Interests
                   (Section 1129(a)(7)).

         63.       The best interests of creditors test requires that, “[w]ith respect to each impaired

class of claims or interests,” each individual holder of a claim or interest has either accepted the

plan or will receive or retain property having a value of not less than the value such holder would

receive if the debtor were liquidated under chapter 7 of the Bankruptcy Code. 70 The best interests

test applies to each non-consenting member of an impaired class, and is generally satisfied through

a comparison of the estimated recoveries for a debtor’s stakeholders in a hypothetical chapter 7

liquidation of that debtor’s estate against the estimated recoveries under that debtor’s plan of

reorganization. 71 “[I]f a claim is settled through a chapter 11 plan, once the court determines that

the settlement should be approved, the court will assume the same settlement would be made in

chapter 7 for applying section 1129(a)(7)” of the Bankruptcy Code. 72

         64.       As demonstrated in the Liquidation Analysis, all Holders of Claims and Interests in

all Impaired Classes will recover at least as much under the Plan as they would in a hypothetical

chapter 7 liquidation. 73 Specifically, the projected recoveries under the Plan and the results of the



70
     11 U.S.C. § 1129(a)(7).
71
     Bank of Am. Nat’l Tr. & Sav. Ass’n v. 203 N. LaSalle St. P’ship, 526 U.S. 434, 441 n.13 (1999) (“The ‘best
     interests’ test applies to individual creditors holding impaired claims, even if the class as a whole votes to accept
     the plan.”); In re Texas Extrusion Corp., 844 F.2d 1142, 1159 n.23 (5th Cir. 1988) (stating that under
     section 1127(a)(7) of the Bankruptcy Code a bankruptcy court was required to determine whether impaired claims
     would receive no less under a reorganization than through a liquidation); see In re Neff, 60 B.R. 448, 452 (Bankr.
     N.D. Tex. 1985), aff’d, 785 F.2d 1033 (5th Cir. 1986) (stating that “best interests” of creditors means “creditors
     must receive distributions under the Chapter 11 plan with a present value at least equal to what they would have
     received in a Chapter 7 liquidation of the Debtor as of the effective date of the Plan”) (internal citation omitted);
     In re Lason, Inc., 300 B.R. 227, 232 (Bankr. D. Del. 2003) (“Section 1129(a)(7)(A) requires a determination
     whether ‘a prompt chapter 7 liquidation would provide a better return to particular creditors or interest holders
     than a chapter 11 reorganization.’”) (internal citation omitted).
72
     In re Capmark Fin. Grp., Inc., 438 B.R. 471, 513 (Bankr. D. Del. 2010); see In re Nortel Networks, Inc., 522 B.R.
     491, 507 (Bankr. D. Del. 2014); In re Enron Corp., 2004 Bankr. LEXIS 2549, at *117-20 (Bankr. S.D.N.Y.
     July 15, 2004) (observing that section 1129(a)(7) requires an “apples to apples” comparison that contains the
     same settlement, and “assuming common legal issues are resolved that same way [in chapter 7 and chapter 11]”).
73
     See Disclosure Statement, Art. XI.B, Exhibit E.

                                                           49
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 51 of 117



Liquidation Analysis for Holders of Claims and Interests in Impaired Classes entitled to vote on

the Plan are as follows:

                                                                   Liquidation Recovery     Plan
 Class                           Claim or Interest                     (Low /High)        Recovery
 4         Secured Term Loan / 2019 PGN Claims                         9.2% - 13.1%         100%
 5A        Secured Non-9.0% PGN Due 2019 Claims Other Than             9.2% - 13.1%         100%
           Exchange PGN Claims
 5B        Secured Exchange 11.25% PGN Claims                          9.2% - 13.1%         100%
 6         iHC 2021 / Legacy Notes Claims                                 0.0%             14.44%
 7C        Term Loan / PGN Deficiency Claims Against the TTWN          2.4% - 4.0%         Agreed
           Debtors                                                                        Treatment
 7D        iHC Unsecured Claims                                           0.0%             14.44%

 7E        Guarantor Funded Debt Unsecured Claims (Other Than          0.0% - 3.86%       0% - 7.79%
           Exchange 11.25% PGN Claims) Against Guarantor Debtors
           Other Than CCH and the TTWN Debtors
 7F        Guarantor Funded Debt Unsecured Claims Against CCH          0.4% - 9.1%         11.55%

 7G        Guarantor General Unsecured Claims                          0.0% - 7.7%         45.0% -
                                                                                            55.0%
 8         CCOH Due From Claims                                           0.0%             14.44%
 9         iHeart Interests                                               0.0%               N/A


          65.      In addition, the amount of claims and expenses in a chapter 7 liquidation would

only increase, further reducing creditor recoveries. The conversion to chapter 7 would require

entry of a new bar date for filing claims that would be more than 90 days following conversion of

the case to chapter 7. 74 Thus, the amount of Claims ultimately filed and Allowed against the

Debtors could materially increase, thereby further reducing creditor recoveries versus those

available under the Plan. These additional Allowed Claims would be in addition to all of the

unpaid expenses incurred by the Debtors during the chapter 11 cases, which the Estate would




74
      See Fed. R. Bankr. P. 1019(2); 3002(c).

                                                     50
      Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 52 of 117



continue to be obligated to pay in a chapter 7 liquidation. In addition, the chapter 7 trustee and his

or her professionals would incur fees and expenses that would also diminish creditor recoveries. 75

         66.      In light of the foregoing, the Debtors submit that a chapter 7 liquidation would

result in materially reduced recoveries, increased expenses, delayed distributions, and the prospect

of additional claims that were not asserted in the chapter 11 cases. Accordingly, the Plan satisfies

section 1129(a)(7) of the Bankruptcy Code and the best interests test. No party has asserted

otherwise.

         H.       The Plan Satisfies Section 1129(a)(8) of the Bankruptcy Code.

         67.      The Bankruptcy Code generally requires that each class of claims or interests must

either accept the plan or be unimpaired under the plan. 76 As discussed in Section II of the

Background, all voting Classes entitled to vote voted overwhelmingly to accept the Plan, and the

Debtors are not aware of any valid Claims in the Deemed Rejecting Class (i.e., Class 10 (Section

510(b) Claims)) and believe that no such Section 510(b) Claim exists. Accordingly, the Debtors

believe that Class 10 is deemed eliminated from the Plan in accordance with Article III therein. In

addition, as set forth in the Debtors’ objections to proofs of claim filed by certain individual holders

of Legacy Notes [Docket Nos. 1661–1669, 1671–1673] (and for the reasons set forth by the

Debtors in the trial regarding the Legacy Notes Trustee’s adversary proceeding against iHC), the

Debtors do not believe that such holders of Legacy Notes have valid claims against the Debtors

pursuant to section 510(b) of the Bankruptcy Code. 77


75
     See, e.g., 11 U.S.C. § 326(a) (providing for compensation of a chapter 7 trustee up to three percent of the value
     of the assets); 11 U.S.C. § 503(b)(2) (providing administrative expense status for compensation and expenses of
     a chapter 7 trustee and such trustee’s professionals).
76
     11 U.S.C. § 1129(a)(8).
77
     As set forth in the Stipulation and Order (I) Granting the Legacy 510(b) Claimants Leave to Withdraw and
     Deeming the Legacy 510(b) Claims Withdrawn; and (II) Overruling iHeartCommunications, Inc.’s Claim
     Objections as Moot, filed contemporaneously herewith, the Legacy 510(b) Claimants have agreed to withdraw
     such proofs of claim with prejudice.

                                                         51
     Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 53 of 117



       I.      The Plan Complies With Statutorily Mandated Treatment of Administrative
               and Priority Tax Claims (Section 1129(a)(9)).

       68.     Section 1129(a)(9) of the Bankruptcy Code requires that certain priority claims be

paid in full on the effective date of a plan and that the holders of certain other priority claims

receive deferred cash payments. In particular, pursuant to section 1129(a)(9)(A) of the Bankruptcy

Code, holders of claims of a kind specified in section 507(a)(2) of the Bankruptcy Code—

administrative claims allowed under section 503(b) of the Bankruptcy Code—must receive on the

effective date cash equal to the allowed amount of such claims. Section 1129(a)(9)(B) of the

Bankruptcy Code requires that each holder of a claim of a kind specified in sections 507(a)(1)

or (4) through (7) of the Bankruptcy Code—generally domestic support obligations, wage,

employee benefit, and deposit claims entitled to priority—must receive deferred cash payments of

a value, as of the effective date of the plan, equal to the allowed amount of such claim (if such

class has accepted the plan), or cash of a value equal to the allowed amount of such claim on the

effective date of the plan (if such class has not accepted the plan). Finally, section 1129(a)(9)(C)

provides that the holder of a claim of a kind specified in section 507(a)(8) of the Bankruptcy

Code—i.e., priority tax claims—must receive cash payments over a period not to exceed five years

from the petition date, the present value of which equals the allowed amount of the claim.

       69.     The Plan satisfies section 1129(a)(9) of the Bankruptcy Code. First, Article II.A

of the Plan satisfies section 1129(a)(9)(A) of the Bankruptcy Code because it provides that each

Holder of an Allowed Administrative Claim will receive Cash equal to the amount of such Allowed

Administrative Claim on the Effective Date, or as soon as reasonably practicable thereafter, or at

such other time defined in Article II.A of the Plan. Second, the Plan satisfies section 1129(a)(9)(B)

of the Bankruptcy Code because no Holders of the types of Claims specified by




                                                 52
      Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 54 of 117



section 1129(a)(9)(B) are Impaired under the Plan. 78 Finally, Article II.D of the Plan satisfies

section 1129(a)(9)(C) of the Bankruptcy Code because it specifically provides that each Holder of

Allowed Priority Tax Claims shall be treated in accordance with the terms set forth in

section 1129(a)(9)(C) of the Bankruptcy Code. Thus, the Plan satisfies each of the requirements

set forth in section 1129(a)(9) of the Bankruptcy Code, and no party has asserted otherwise.

         J.        At Least One Impaired Class of Claims Has Accepted the Plan, Excluding the
                   Acceptances of Insiders (Section 1129(a)(10)).

         70.       Section 1129(a)(10) of the Bankruptcy Code provides that, to the extent there is an

impaired class of claims, at least one impaired class of claims must accept the plan, “without

including any acceptance of the plan by any insider,” as an alternative to the requirement under

section 1129(a)(8) of the Bankruptcy Code that each class of claims or interests must either accept

the plan or be unimpaired under the plan. Section 1129(a)(10) of the Bankruptcy Code applies on

a per plan, not a per debtor basis. 79 As detailed herein and in the Voting Report, all voting Classes

voted to accept the Plan, exclusive of any acceptances by insiders, which includes an accepting

voting class at each Debtor.                  Accordingly, the Plan satisfies the requirements of

section 1129(a)(10) of the Bankruptcy Code, and no party has asserted otherwise.

         K.        The Plan Is Feasible and Is Not Likely to Be Followed by the Need for Further
                   Financial Reorganization (Section 1129(a)(11)).

         71.       Feasibility refers to the Bankruptcy Code’s requirement that plan confirmation

must not be “likely to be followed by the liquidation, or the need for further financial

reorganization, of the debtor . . . unless such liquidation or reorganization is proposed in the



78
     Plan, Art. III.B.
79
     In re Transwest Resort Props., Inc., 881 F.3d 724, 729 (9th Cir. 2018) (“Section 1129(a)(10) requires that one
     impaired class ‘under the plan’ approve ‘the plan’ . . . [and] makes no distinction concerning or reference to the
     creditors of different debtors under ‘the plan,’ nor does it distinguish between single-debtor and multi-debtor
     plans.”) (internal citation omitted).

                                                          53
      Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 55 of 117



plan.” 80 Under this standard, the Fifth Circuit has held that the plan need only have a “reasonable

probability of success.” 81 Indeed, “a relatively low threshold of proof will satisfy § 1129(a)(11)

so long as adequate evidence supports a finding of feasibility.” 82 In particular, according to Fifth

Circuit law, “[w]here the projections are credible, based upon the balancing of all testimony,

evidence, and documentation, even if the projections are aggressive, the court may find the plan

feasible.” 83

         72.      The Plan is feasible. Through the Plan, the Debtors will reduce their prepetition

capital structure by nearly two-thirds to $5,750 million and separate their business from CCOH.

As set forth in the Valuation Analysis and Financial Projections attached to the Disclosure

Statement, 84 the Debtors anticipate that they will be able to meet their obligations under the Plan

and operate their businesses on a go-forward basis. Accordingly, the Debtors believe the Plan

satisfies the feasibility requirements of section 1129(a)(11) of the Bankruptcy Code, and no party

has asserted otherwise.

         L.       The Plan Provides for the Payment of All Fees Under 28 U.S.C. § 1930
                  (Section 1129(a)(12)).

         73.      The Bankruptcy Code requires the payment of all fees payable under

28 U.S.C. § 1930. 85 Article XII.C of the Plan includes an express provision requiring payment of




80
     11 U.S.C. § 1129(a)(11).
81
     In re T-H New Orleans Ltd. P’ship, 116 F.3d 790, 801 (5th Cir. 1997) (quoting In re Landing Assocs., Ltd., 157
     B.R. 791, 820 (Bankr. W.D. Tex. 1993)).
82
     Computer Task Grp., Inc. v. Brotby (In re Brotby), 303 B.R. 177, 191 (9th Cir. BAP 2003).
83
     T-H New Orleans, 116 F.3d at 802 (quoting In re Lakeside Glob. II, Ltd., 116 B.R. 499, 508 n.20 (Bankr S.D.
     Tex. 1989)).
84
     See Disclosure Statement, Art. XI.C, Exhibit F, Exhibit G.
85
     11 U.S.C. § 1129(a)(12).

                                                         54
      Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 56 of 117



all fees under 28 U.S.C. § 1930. The Plan, therefore, complies with section 1129(a)(12) of the

Bankruptcy Code, and no party has asserted otherwise.

         M.       The Plan Complies with Section 1129(a)(13) of the Bankruptcy Code.

         74.      The Bankruptcy Code requires that all retiree benefits continue post-confirmation

at any levels established in accordance with section 1114 of the Bankruptcy Code. 86

Section 1114(a) of the Bankruptcy Code defines retiree benefits as medical benefits. 87

Article IV.V of the Plan of the Plan provides that, on or after the Effective Date, all retiree benefits

(as such term is defined in section 1114 of the Bankruptcy Code), if any, shall continue to be paid

in accordance with applicable law. Accordingly, the Plan complies with section 1129(a)(13) of

the Bankruptcy Code, and no party has asserted otherwise.

         N.       Sections 1129(a)(14) Through Sections 1129(a)(16) of the Bankruptcy Code Do
                  Not Apply to the Plan.

         75.      A number of the Bankruptcy Code’s confirmation requirements are inapplicable to

the Plan. Section 1129(a)(14) of the Bankruptcy Code is inapplicable to the Plan because the

Debtors are not subject to any domestic support obligations. 88 Section 1129(a)(15) is inapplicable

because no Debtor is an “individual” as defined in the Bankruptcy Code. 89 Section 1129(a)(16) is

inapplicable because the Plan does not provide for any property transfers by a corporation or trust

that is not a moneyed, business, or commercial corporation or trust. 90



86
     11 U.S.C. § 1129(a)(13).
87
     Section 1114(a) defines “retiree benefits” as: “payments to any entity or person for the purpose of providing or
     reimbursing payments for retired employees and their spouses and dependents, for medical, surgical, or hospital
     care benefits, or benefits in the event of sickness, accident, disability, or death under any plan, fund, or program
     (through the purchase of insurance or otherwise) maintained or established in whole or in part by the debtor prior
     to filing a petition commencing a case under this title.” 11 U.S.C. § 1114(a).
88
     See 11 U.S.C. § 1129(a)(14).
89
     See 11 U.S.C. § 1129(a)(15).
90
     See 11 U.S.C. § 1129(a)(16).

                                                           55
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 57 of 117



          O.        The Plan Complies with the Other Provisions of Section 1129 of the
                    Bankruptcy Code (Section 1129(b) - (e)).

          76.       The Plan satisfies the remaining provisions of section 1129 of the Bankruptcy

Code. Section 1129(b) of the Bankruptcy Code is not applicable because all requirements of

Section 1129(a) have been met, including Section 1129(a)(8). Section 1129(c) of the Bankruptcy

Code, which prohibits confirmation of multiple plans, is not implicated because there is only one

proposed plan of reorganization.91

          77.       The purpose of the Plan is not to avoid taxes or the application of section 5 of the

Securities Act of 1933. Moreover, no governmental unit or any other party has requested that the

Court decline to confirm the Plan on such grounds.                      Accordingly, the Plan satisfies the

requirements of section 1129(d) of the Bankruptcy Code.

          78.       Lastly, section 1129(e) of the Bankruptcy Code is inapplicable because none of the

Debtors’ chapter 11 cases is a “small business case.” 92 Thus, the Plan satisfies the Bankruptcy

Code’s mandatory confirmation requirements.

II.       The Discretionary Contents of the Plan Are Appropriate.

          79.       Section 1123(b) of the Bankruptcy Code identifies various additional provisions

that may be incorporated into a chapter 11 plan, including “any other appropriate provision not

inconsistent with the applicable provisions of this title.” 93 Among other discretionary provisions,

the Plan contains releases by the Debtors and third-party holders of Claims and Interests, as well

as exculpation and injunction provisions. 94 The Debtors have determined, as fiduciaries of their


91
      11 U.S.C. § 1129(c).
92
      11 U.S.C. § 1129(e). A “small business debtor” cannot be a member “of a group of affiliated debtors that has
      aggregate noncontingent liquidated secured and unsecured debts in an amount greater than $2,000,000 (excluding
      debt owed to 1 or more affiliates or insiders).” 11 U.S.C. § 101(51D)(B).
93
      11 U.S.C. §§ 1123(b)(1), (2), (3), (4), (5), (6).
94
      Plan, Art. VIII.

                                                          56
      Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 58 of 117



Estates and in the exercise of their reasonable business judgment, that each of the discretionary

provisions of the Plan is appropriate given the circumstances of these chapter 11 cases.

         A.      The Plan Appropriately Incorporates a Settlement of Claims and Causes of
                 Action.

         80.     The Bankruptcy Code states that a plan may “provide for . . . the settlement or

adjustment of any claim or interest belonging to the debtor or to the estate.” 95 A court may only

approve settlements under a plan when they are “fair and equitable.” 96

         81.     Here, the Plan embodies a global settlement of claims and causes of action between

the Debtors, the Consenting Stakeholders, the Committee, and CCOH. Prior to the Petition Date,

the Debtors negotiated a comprehensive Restructuring Support Agreement with organized groups

of their lenders and stakeholders. Such efforts culminated in the execution of the Restructuring

Support Agreement that carries the support of the Consenting Stakeholders, including the

Consenting Sponsors and a supermajority of claims across the Debtors’ capital structure

constituting nearly $12 billion of outstanding debt obligations. In addition, the Plan incorporates

the Committee Plan Settlement, an agreement with respect to the treatment of General Unsecured

Claims and the settlement of additional claims and causes of action (including the Committee

Standing Motion and the Disputed ABL Claims Objection) that was reached among the Debtors,

the Committee, the Required Consenting Senior Creditors under the Restructuring Support

Agreement, and the Consenting Sponsors. Pursuant to the Committee Plan Settlement, the

Committee supports the Plan’s release provisions, including the release of the equitable

subordination claims advanced by the Legacy Notes Trustee. The Plan also incorporates the



95
     11 U.S.C. § 1123(b)(3)(A).
96
     See In re Zale Corp., 62 F.3d 746, 754 n.22 (5th Cir. 1995) (citing In re AWECO, Inc., 725 F.2d. 293, 297
     (5th Cir. 1984)).

                                                     57
      Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 59 of 117



CCOH Plan and Separation Settlement, which results in the consensual separation of the Debtors’

business from CCOH. The settlements embodied in the Plan are fair and equitable. The Plan

resolves a host of alleged Claims and Causes of Action that were thoroughly analyzed by the

Debtors, the Consenting Stakeholders, the Committee, CCOH, and their advisors, all of which are

highly uncertain to succeed and have an immense capacity to cause extensive delay, cost, and

uncertainty in these chapter 11 cases and otherwise, and achieves the overall objective of complete

closure. As further reflected by the support of creditors for the Plan, this settlement, which was

the result of arms’-length negotiations, is in the best interests of creditors and all parties in interest.

         B.      The Plan’s Release, Exculpation, and Injunction Provisions Are Appropriate
                 and Comply with the Bankruptcy Code.

         82.     The Bankruptcy Code identifies various additional provisions that may be

incorporated into a chapter 11 plan, including “any other appropriate provision not inconsistent

with the applicable provisions of this title.” 97 The Plan includes certain Debtor and consensual

third-party releases, an exculpation provision, and an injunction provision. These provisions

comply with the Bankruptcy Code and prevailing law because, among other things, they are the

product of extensive good faith, arms’-length negotiations.              Further, these provisions are

bargained-for provisions that were necessary to generate consensus with certain of their

stakeholders regarding the Plan. Notably, these provisions are supported by the Consenting

Stakeholders and the Committee. In addition, as set forth in the Cremens Declaration, the Special

Committee reviewed the appropriateness of the release and exculpation provisions in the Plan and

concluded that the Plan is fair, reasonable, and in the best interests of the Debtors, their Estates,

and their stakeholders, and that the Releases and Exculpation Provision, which are both integral




97
     11 U.S.C. §§ 1123(b)(1)–(6).

                                                    58
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 60 of 117



parts of the intensively-negotiated and broadly-consensual Plan, should be approved as part of

Confirmation of the Plan. 98 Moreover, the overwhelming approval of the Plan by the Debtors’

economic stakeholders, including the Committee, was a factor strongly supportive of the Special

Committee’s conclusion that the Releases and Exculpation are reasonable and appropriate. 99 The

U.S. Trustee, SEC, and Legacy Notes Trustee, however, have objected to the breadth of the Plan’s

third-party release and exculpation provisions.                   For the reasons set forth below and in

Section VI.B, the Debtors respectfully submit that the Court should overrule the Objections and

approve the Plan’s release, exculpation, and injunction provisions.

                    i.      The Debtor Release Is Appropriate and Complies with the Bankruptcy
                            Code.

          83.       Section 1123(b)(3)(A) of the Bankruptcy Code provides that a chapter 11 plan may

provide for “the settlement or adjustment of any claim or interest belonging to the debtor or to the

estate.” Accordingly, pursuant to section 1123(b)(3)(A), the Debtors may release estate causes of

action as consideration for concessions made by their various stakeholders pursuant to the Plan.100

In considering the appropriateness of such releases, courts in the Fifth Circuit generally consider

whether the release is (a) “fair and equitable” and (b) “in the best interests of the estate.” 101

The “fair and equitable” prong is generally interpreted, consistent with that term’s usage in

section 1129(b) of the Bankruptcy Code, to require compliance with the Bankruptcy Code’s




98
      See Cremens Declaration, ¶¶ 22-27.
99
      Id at ¶ 27.
100
      See, e.g., In re Bigler LP, 442 B.R. 537, 547 (Bankr. S.D. Tex. 2010) (plan release provision “constitutes an
      acceptable settlement under § 1123(b)(3) because the Debtors and the Estate are releasing claims that are property
      of the Estate in consideration for funding of the Plan”); In re Heritage Org., LLC, 375 B.R. 230, 259 (Bankr.
      N.D. Tex. 2007); In re Mirant Corp., 348 B.R. 725, 737–39 (Bankr. N.D. Tex. 2006); In re General Homes
      Corp., 134 B.R. 853, 861 (Bankr. S.D. Tex. 1991).
101
      Mirant, 348 B.R. at 738; see also Heritage, 375 B.R. at 259.

                                                           59
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 61 of 117



absolute priority rule. 102 Courts generally determine whether a debtor release is “in the best

interest of the estate” by reference to the following factors:

                            a.       the probability of success of litigation;

                            b.       the complexity and likely duration of the litigation, any attendant
                                     expense, inconvenience, or delay, and possible problems collecting
                                     a judgment;

                            c.       the interest of creditors with proper deference to their reasonable
                                     views; and

                            d.       the extent to which the settlement is truly the product of
                                     arms’-length negotiations. 103

Ultimately, courts afford debtors some discretion in determining for themselves the

appropriateness of granting plan releases of estate causes of action. 104

          84.      Article VIII.B of the Plan provides for releases by the Debtors, their Estates, and

Related Parties 105 of any and all Causes of Action, including any derivative claims, the Debtors

could assert against the Released Parties—e.g., each of the Debtors and Reorganized Debtors; each

Holder of a DIP Claim; the DIP Agent; the New ABL Credit Agreement Lenders; the New ABL

Credit Agreement Agent; each Consenting Stakeholder; the Term Loan Credit Agreement Agent;

each of the PGN Trustees and Agents; the 2021 Notes Agent; the 2021 Notes Trustee; the




102
      Mirant, 348 B.R. at 738.
103
      Id. at 739-40 (citing In re Cajun Elec. Power Co-op., 119 F.3d at 355-56).
104
      See General Homes, 134 B.R. at 861 (“[t]he court concludes that such a release is within the discretion of the
      Debtor”).
105
      As used herein, the term “Related Parties” refers to various individuals and entities related to the Debtors,
      Released Parties, Releasing Parties, and Exculpated Parties, as applicable, including affiliates, predecessors,
      successors, and current and former equity holders, officers, directors, employees, agents, advisors, and other
      professionals.

                                                          60
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 62 of 117



Committee and each member of the Committee (solely in its capacity as a member of the

Committee); and each of the ABL Secured Parties—and Related Parties (the “Debtor Release”). 106

          85.      The Plan, including the Debtor Release, was vigorously negotiated prepetition and

postpetition by sophisticated entities that were represented by able counsel and financial advisors,

including the Term Loan / PGN Group, the Term Lender Group, the 2021 Noteholder Group, the

Consenting Sponsors, the Committee, CCOH, GAMCO, and Norfolk, and includes the settlement

of Claims, Interests, Causes of Action, and controversies released, settled, compromised,

discharged, or otherwise resolved pursuant to the Plan. Notably, the release provisions in the Plan

are supported by the Committee as part of the Committee Plan Settlement and followed a

comprehensive investigation by the Committee of potential claims and causes of action against

various parties released under the Plan. The release provisions were a necessary element of

consideration that these parties required before entering into the Restructuring Support Agreement

and agreeing to support the Plan. Any potential claims against the Released Parties are complex

and, even if successful, may be difficult to collect in light of the sophisticated nature of the

underlying transactions and certain structural barriers.

          86.      Several additional reasons confirm that the Debtor Release is in the best interest of

the Debtors’ Estates and well within the Debtors’ business judgment. First, the Debtors would

not be where they are today—on the verge of confirmation of a highly consensual and

value-maximizing transaction that resolves myriad complex issues—without the participation of

the Released Parties. In particular, the Plan provides for releases by the Debtors and related parties

of any and all Causes of Action, including any derivative claims, that the Debtors could assert



106
      The foregoing description is meant as a summary of the operative plan provisions only. Certain of the Released
      Parties are defined as such in multiple capacities. To the extent there is any conflict between the foregoing
      summary and the definition of “Released Party” contained in Article I of the Plan, the Plan shall control.

                                                         61
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 63 of 117



against holders, agents, and trustees of the Debtors’ prepetition funded debt and postpetition DIP

financing, the Debtors’ current and former directors and officers, the Committee and each member

of the Committee (solely in its capacity as a member of the Committee), and Related Parties. In

addition, the overall reorganization of the Debtors, of which the releases are an integral part,

provides value to the Debtors’ Estates and their stakeholders.                     Notably, the parties to the

Restructuring Support Agreement (which has broad support of parties across the Debtors’ capital

structure) have agreed to equitize and/or take reduced recoveries on account of their Claims and

make other material concessions in order to significantly deleverage the Debtors’ prepetition

capital structure and provide the Reorganized Debtors with a clean slate. The Term Loan / PGN

Group and Term Lender Group agreed to a resolution that provides an increased recovery (relative

to the Fourth Amended Plan [Docket No. 1482]) to Holders of Allowed General Unsecured

Claims, including settling the Claims and Causes of Action in the Committee’s Standing Motion

and the Disputed ABL Claims Objection. The 2021 Noteholder Group and Consenting Legacy

Noteholders have agreed to support the Plan and not pursue litigation claims or other strategies in

the Chapter 11 Cases in opposition to the Plan. Further, the Consenting Sponsors have agreed to

support the Plan on account of their equity interests and the Term Loan / PGN holdings of their

affiliates, agreed not to trade on their equity positions (thereby ensuring the preservation of the

Debtors’ tax attributes), and agreed to waive recovery on account of their General Unsecured

Claims, other than General Unsecured Claims arising from or related to Indemnification

Provisions. 107 With respect to the DIP Agent and Holders of DIP Claims, each provided valuable


107
      The Consenting Sponsors filed proofs of claim against each Debtor in an amount no less than $15 million, plus
      certain contingent and unliquidated amounts. See Proofs of Claim 2859, 2862. As set forth in the Disclosure
      Statement, the projected amount of Claims set forth therein included, for illustrative purposes only, a General
      Unsecured Claim of approximately $8.2 million at each of the Debtors relating to the General Unsecured Claims
      on account of such claims. See Disclosure Statement, Art. III.D, n.21. The Consenting Sponsors have asserted
      that such claims are in excess of $15 million.

                                                         62
     Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 64 of 117



DIP financing to the Debtors’ Estates that allowed the Debtors to refinance their prepetition ABL

facility on favorable economic terms. Moreover, under the existing DIP Credit Agreement, the

Debtors have agreed to indemnify the DIP Agent and each DIP Lender. And, if the postpetition

DIP financing is converted into post-emergence exit financing, the New ABL Credit Agreement

will also include the indemnification provisions as agreed to in the Exit Facility Term Sheet (as

defined in the DIP Credit Agreement) (and the Debtors anticipate that any alternative market exit

financing would also likely include similar indemnification provisions).

       87.     In addition, the Notes Trustees and Agents and the Term Loan Credit Agreement

Agent are the institutional representatives of the Holders of the respective Term Loan / PGN

Claims, 2021 Notes Claims, and Legacy Notes Claims. As described throughout the Disclosure

Statement, the Plan Settlement is based on a significant contribution of value by these

constituencies and the corresponding release of rights and remedies that could have been pursued

(including potential rights to make arguments with respect to the Collateral Flip and the Disputed

Committee Claims) (all of which rights and remedies are expressly reserved and may be pursued

if the Plan is not confirmed). As such, the Consenting Stakeholders, the Notes Trustees and

Agents, and the Term Loan Credit Agreement Agent are essential parties to the Plan Settlement

and, on account of the aforementioned contributions to the Plan, should be entitled to the releases

contemplated therein. Accordingly, the Plan provides the various Released Parties the global

closure that they negotiated for in exchange for, among other things, the various concessions and

benefits provided to the Debtors’ Estates under the Plan.

       88.     Further, many of the Related Parties, such as current and former directors,

managers, officers, equity holders (in their capacities as such) may have indemnification rights

against the Debtors under applicable agreements for, among other things, all losses, damages,



                                                63
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 65 of 117



claims, liabilities, or expenses, including defense costs, for claims subject to the release provisions

of the Plan against the Debtors’ Estates. As such, those indemnifications claims could directly

affect the Debtors’ Estates. Including the Related Parties in the Debtor Release avoids the risk of

alter ego and/or derivative liability beyond specific named parties, and the release is limited to

those entities’ capacities with respect to the primary Released Party. Moreover, there is no

question that directors, managers, and officers provided (and continue to provide) valuable

consideration to the Debtors, as they commit substantial time and effort (in addition to their

prepetition responsibilities) to the Debtors’ Estates and restructuring efforts throughout this

chapter 11 process.

          89.     Second, as set forth in Article VI.F of the Disclosure Statement, the Special

Committee was delegated authority over decisions with respect to, among other things, the

maturing 2016 Legacy Notes, the exchange offer commenced in March 2017, and potential entry

into the Restructuring Support Agreement, and the Special Committee undertook a thorough

investigation of potential Claims and Causes of Action against the equity interest owners of the

Debtors. As set forth in the Cremens Declaration, the Special Committee and Disinterested

Directors investigated potential claims and Causes of Action against the equity interest owners of

the Debtors, including the Sponsors, and their representatives on the board(s) of the Debtors, which

included legal and factual analyses of potential claims, and evaluation of the strengths and

weaknesses of such claims. 108 Following its investigation, the Special Committee concluded that

the Debtors did not hold any viable Causes of Action against the Consenting Sponsors or their

Related Parties in light of the cost and delay to pursue any claims and the compromises, material

benefits, and contributions that the Consenting Sponsors provided in furtherance of the Debtors’


108
      Cremens Declaration, ¶ 12.

                                                  64
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 66 of 117



restructuring and confirmation of the Plan, and that that the releases provided for by the

Restructuring Support Agreement, in the context of the overall Plan and the benefits provided to

Debtors and their constituents therein, continued be in the best interests of the Debtors and all of

their constituents. 109

            90.   Third, prosecution of the Claims and Causes of Action released under the Debtor

Release would be complex and time consuming and could mire the Debtors and parties in interest

in litigation rather than effectuating a consensual restructuring. Simply put, the Debtors do not

believe that they have material causes of action against any of the Released Parties that would

justify the risk, expense, and delay of pursuing any such causes of action as compared to the results

and benefits achieved under the Plan. Moreover, as set forth in the Cremens Declaration, the

Special Committee determined that the potential claims being released had, at best, minimal value,

and the value of settlement, compromise, and the confirmation of the Plan without undue delay,

with the broad support of stakeholders throughout the capital structure, outweighed any value that

could be achieved by pursuing potential claims and Causes of Action that the Debtors and

Releasing Parties could assert against the Released Parties. 110 Importantly, the Debtor Release

provides finality and avoids significant delay, and therefore the inclusion of the Debtor Release is

worthwhile and inures to the benefit of all the Debtors’ stakeholders.

            91.   Finally, because the Debtors consented to the releases as part of the Plan

Settlement, a carveout for Claims and Causes of Action related to actual fraud, gross negligence,

or willful misconduct is unnecessary. The Released Parties that benefit from the Debtor Release

are providing (directly or through their Related Parties) the consideration discussed above and are



109
      Id.
110
      Cremens Declaration, ¶ 11.

                                                 65
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 67 of 117



consenting to the releases, which were a necessary component of the overall bargain that has put

the Debtors on the path to a value-maximizing restructuring. Such releases are permissible under

applicable Fifth Circuit law and, as a compromise under the Bankruptcy Code, do not require

carveouts for actual fraud, gross negligence, or willful misconduct. 111

          92.      Moreover, section 1129(b) of the Bankruptcy Code and the absolute priority rule

are not applicable because all requirements of section 1129(a), including section 1129(a)(8), have

been satisfied. Accordingly, the Debtors submit that the Debtor Release is fair, equitable,

consistent with applicable law, represents a valid settlement and release of claims the Debtors may

have against the Released Parties pursuant to section 1123(b)(3)(A) of the Bankruptcy Code, is a

valid exercise of the Debtors’ business judgment, and is in the best interests of their Estates, and

should be approved.

                   ii.     The Third-Party Release Is Consensual, Appropriate, and Complies
                           with the Bankruptcy Code.

          93.      Article VIII.C of the Plan contains a third-party release provision (the “Third-Party

Release”), which provides that each Releasing Party—including all Holders of Claims and

Interests that do not specifically opt out of or object to their inclusion as a Releasing Party—and

Related Parties shall release any and all Causes of Action (including a list of specifically




111
      See Bigler, 442 B.R. at 547; see also In re GenOn Energy, Inc., No. 17-33695 (DRJ) (Bankr. S.D. Tex. Dec. 12,
      2017); In re Goodman Networks Inc., No. 17-31575 (MI) (Bankr. S.D. Tex. May 4, 2017); In re Sherwin Alumina
      Co., LLC, No. 16-20012 (DRJ) (Bankr. S.D. Tex. Feb. 17, 2017); In re Linn Energy, LLC, No. 16-60040 (Bankr.
      S.D. Tex. Jan. 27, 2017); In re CJ Holding Co, No. 16-33590 (DRJ) (Bankr. S.D. Tex. Dec. 16, 2016); In re
      Midstates Petroleum Co., Inc., No. 16-32237 (DRJ) (Bankr. S.D. Tex. Sept. 28, 2016); In re Sandridge Energy,
      Inc., No. 16-32488 (DRJ) (Bankr. S.D. Tex. Sept. 9, 2016); In re Ultra Petroleum Corp., No. 16-32202 (MI)
      (Bankr. S.D. Tex. March 14, 2017).

                                                        66
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 68 of 117



enumerated claims) such parties could assert against the Debtors, the Reorganized Debtors, and

the Released Parties. 112

          94.      The Third-Party Release is integral to the Plan and is a condition of the settlement

embodied therein. The provisions of the Plan were heavily negotiated by sophisticated parties,

each of whom are represented by competent counsel. The consensual Third-Party Release

(together with the Debtor Release) are key components of the Debtors’ restructuring and a key

inducement to bring stakeholder groups to the bargaining table. Put simply, the Debtors’ key

stakeholders are unwilling to support the Plan—including agreeing to restructure over two-thirds

of the Debtors’ $16 billion in funded debt obligations by equitizing and/or taking reduced

recoveries—without assurances that they and their collateral would not be subject to

post-emergence litigation or other disputes related to the restructuring. The Third-Party Release

therefore not only benefits the non-Debtor Released Parties, but also the Debtors’ post-emergence

enterprise as a whole.

          95.      The Debtors believe that the Third-Party Release and opt-out mechanism approved

by the Bankruptcy Court in connection with the Disclosure Statement Order and solicitation

procedures comport with applicable Fifth Circuit law regarding the availability of third-party

releases and should be approved. 113 Ultimately, the restructuring contemplated by the Plan is

value-maximizing and would not be possible absent the support of the Released Parties (or the



112
      The foregoing description is meant as a summary of the operative plan provisions only. Certain of the Releasing
      Parties are defined in multiple capacities. To the extent there is any conflict between the foregoing summary and
      the definition of “Releasing Party” contained in Article I of the Plan, the Plan shall control.
113
      See Ad Hoc Group of Vitro Noteholders v. Vitro S.A.B. de C.V. (In re Vitro S.A.B. de C.V.), 701 F.3d 1031, 1059
      (5th Cir. 2012); In re The Pac. Lumber Co.), 584 F.3d at 252; Zale Corp., 62 F.3d at 760-61; see also Hernandez
      v. Larry Miller Roofing, Inc., 628 F. App’x 281, 286-88 (5th Cir. 2016); FOM Puerto Rico S.E. v. Dr. Barnes
      Eyecenter Inc., 255 F. App’x 909, 911-12 (5th Cir. 2007); Applewood Chair Co. v. Three Rivers Planning & Dev.
      Dist. (In re Applewood Chair Co.), 203 F.3d 914, 919 (5th Cir. 2000); Republic Supply Co. v. Shoaf, 815 F.2d
      1046, 1050 (5th Cir. 1987).

                                                          67
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 69 of 117



Related Parties who are procuring the releases on their behalf), many of which will also be the

Debtors’ most significant post-emergence stakeholders. Thus, the Third-Party Release operates to

maximize the Debtors’ fresh start by minimizing the possibility of distracting post-emergence

litigation or costs associated with the continuation of disputes related to the Debtors’ restructuring.

Courts in this district and others have confirmed chapter 11 plans containing releases similar to

the Third-Party Release in comparable cases. 114

                    iii.     The Exculpation Provision Is Appropriate and Complies with the
                             Bankruptcy Code.

          96.       Article VIII.D of the Plan provides that only the Debtors, Reorganized Debtors,

Committee members (solely in their capacities as members of the Committee), such parties’

Affiliates, and Related Parties of the foregoing are exculpated from any Causes of Action arising

out of acts or omissions related to these Chapter 11 Cases and certain related transactions as set

forth therein—except for acts or omissions that are found to have been the product of actual fraud,




114
      See, e.g., In re GenOn Energy, Inc., No. 17-33695 (DRJ) (Bankr. S.D. Tex. Dec. 12, 2017) (approving third-party
      releases as consensual over objections from parties in interest, including U.S. Trustee); Ameriforge Grp., Inc.,
      No. 17-32660 (DRJ) (Bankr. S.D. Tex. May 22, 2017) (overruling U.S. Trustee objection and confirming
      chapter 11 plan where general unsecured creditors were unimpaired and deemed to have consented to third-party
      release provisions unless they asserted an objection to same); In re Ultra Petrol. Corp., No. 16-32202 (MI)
      (Bankr. S.D. Tex. Mar. 14, 2017) (confirming chapter 11 plan where general unsecured creditors were unimpaired
      and deemed to have consented to third-party release provisions unless they asserted an objection to same);
      In re CJ Holding Co., No. 16-33590 (DRJ) (Bankr. S.D. Tex. Dec. 16, 2016) (confirming chapter 11 plan where
      general unsecured creditors were impaired and deemed to have consented to third-party release provisions unless
      they asserted an objection to same); In re Light Tower Rentals, Inc., No. 16-34284 (DRJ) (Bankr. S.D. Tex.
      Sept. 30, 2016) (confirming chapter 11 plan where general unsecured creditors were unimpaired and deemed to
      have consented to third-party release provisions unless they asserted an objection to same); In re Southcross
      Holdings LP, No. 16-20111 (MI) (Bankr. S.D. Tex. Apr. 11, 2016) (same); see also In re BCBG Max Azria Glob.
      Holdings, LLC, No. 17-10466 (SCC) (Bankr. S.D.N.Y. July 26, 2017) (confirming chapter 11 plan where general
      unsecured creditors were impaired and deemed to have consented to third-party release provisions unless they
      asserted an objection to same); In re Indianapolis Downs, LLC, 486 B.R. 286, 306 (Bankr. D. Del. 2013) (“In this
      case, the third party releases in question bind certain unimpaired creditors who are deemed to accept the Plan:
      these creditors are being paid in full and have therefore received consideration for the releases.”); In re Spansion,
      Inc., 426 B.R. 114, 144 (Bankr. D. Del. 2010) (overruling U.S. Trustee objection and confirming chapter 11 plan
      with third-party release applicable to unimpaired parties who were “deemed” to accept the plan and did not object
      to such release).

                                                            68
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 70 of 117



willful misconduct, or gross negligence (the “Exculpation Provision”). 115 Although several other

parties sought to be included in the Exculpation Provision, the Debtors refused to include such

parties, and the Plan’s Exculpation Provision is narrowly tailored to include only fiduciaries of the

Debtors’ Estates. As such, the Exculpation Provision is reasonable, appropriate, and vital to these

Chapter 11 Cases because it provides protection to parties who served as fiduciaries to the Estates

during the restructuring.

          97.       At the outset, it is important to underscore the difference between the Third-Party

Release and the Exculpation Provision. Unlike the Third-Party Release, the Exculpation Provision

does not affect the liability of third parties per se, but rather sets a standard of care of actual fraud

or gross negligence in hypothetical future litigation against an Exculpated Party for acts arising

out of the Debtors’ restructuring. 116 A bankruptcy court has the power to approve an exculpation

provision in a chapter 11 plan because a bankruptcy court cannot confirm a chapter 11 plan unless

it finds that the plan has been proposed in good faith. 117 As such, an exculpation provision

represents a legal conclusion that flows inevitably from several different findings a bankruptcy

court must reach in confirming a plan, 118 as well as the statutory exculpation in section 1125(e) of

the Bankruptcy Code. 119 Once the court makes its good faith finding, it is appropriate to set the



115
      The foregoing description is meant as a summary of the operative plan provisions only. To the extent there is any
      conflict between the forgoing summary and the definition of “Exculpated Party” contained in Article I of the Plan,
      the Plan shall control.
116
      See, e.g., In re PWS Holding Corp., 228 F.3d 224, 245 (3d Cir. 2000) (holding that an exculpation provision “is
      apparently a commonplace provision in Chapter 11 plans, [and] does not affect the liability of these parties, but
      rather states the standard of liability under the Code.”).
117
      See 11 U.S.C. § 1129(a)(3).
118
      See 28 U.S.C. § 157(b)(2)(L).
119
      See 11 U.S.C. § 1125(e) (“A person that solicits acceptance or rejection of a plan, in good faith and in compliance
      with the applicable provisions of this title, or that participates, in good faith and in compliance with the applicable
      provisions of this title, in the offer, issuance, sale, or purchase of a security, offered or sold under the plan, of the
      debtor, of an affiliate participating in a joint plan with the debtor, or of a newly organized successor to the debtor
      under the plan, is not liable, on account of such solicitation or participation, for violation of any applicable law,

                                                              69
        Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 71 of 117



standard of care of the fiduciaries involved in the formulation of that chapter 11 plan.120

Exculpation provisions, therefore, appropriately prevent future collateral attacks against

fiduciaries of the Debtors’ Estate. Here, the Exculpation Provision is likewise appropriate and

vital because it provides protection to those parties who served as fiduciaries during the

restructuring process.

           98.         There can be no doubt that the Debtors themselves are entitled to the relief

embodied in the Exculpation Provision. Having acted in “good faith” within the meaning of

section 1125(e) of the Bankruptcy Code, the Debtors are entitled to the protections afforded by

section 1125(e) of the Bankruptcy Code and the Exculpation Provision.121 Further, granting such

relief falls squarely within the “fresh start” principles underlying the Bankruptcy Code. 122 Even

courts in the Fifth Circuit that have approached plan exculpation provisions with skepticism have

done so only where the provision at issue exculpates non-debtor parties. 123 The Pacific Lumber

court also carved out an exception in favor of exculpatory relief for non-debtor parties where such

parties owe duties in favor of the debtors or their estate and act within the scope of those duties—

i.e., excluding acts of fraud or gross negligence. 124

           99.         The Exculpation Provision is essential to ensure that capable individuals are willing

to manage and assist a debtor in the chapter 11 context. 125 Here, in addition to the Debtors, each



      rule, or regulation governing solicitation of acceptance or rejection of a plan or the offer, issuance, sale, or
      purchase of securities.”).
120
      See PWS, 228 F.3d at 246-47 (observing that creditors providing services to the debtors are entitled to a limited
      grant of immunity for actions within the scope of their duties).
121
      See In re Sears Methodist Ret. Sys., Inc., 2015 WL 1066882, at *9 (Bankr. N.D. Tex. Mar. 6, 2015).
122
      See Pac. Lumber, 584 F.3d at 252-53.
123
      See, e.g., id.
124
      Id. at 253.
125
      See In re Chemtura Corp., 439 B.R. 561, 610 (Bankr. S.D.N.Y. 2010) (recognizing that “exculpation provisions
      are included so frequently in chapter 11 plans because stakeholders all too often blame others for failures to get

                                                           70
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 72 of 117



of the exculpated Related Parties—including the directors, officers, and advisors that have acted

on the Debtors’ behalf in these chapter 11 cases—owe duties in favor of the Estates, permitting

them to receive the benefits of the Exculpation Provision. 126                           The directors, officers, and

professionals that have acted on behalf of the Debtors in connection with the Chapter 11 Cases

owe the Debtors fiduciary duties similar to those the debtor in possession owes to the

Estates. Further, the Debtors and their fiduciaries could not possibly have developed the Plan

without the support and contributions of the Exculpated Parties. To the extent the Debtors acted

in good faith, the Debtors’ management and professionals should presumptively not be subject to

liability. 127 To the extent any exculpated individuals do not, strictly speaking, owe fiduciary duties

to the Debtors, they were integral participants to the settlement embodied by the Plan and are

therefore properly included in the Exculpation Provision. This court has confirmed numerous

plans with identical and similar exculpation provisions. 128

          100.      Further, the Pacific Lumber court specifically recognized that official committees

and their members are entitled to exculpatory relief—thus, exculpation in favor of the Committee

and its members is appropriate. 129 Accordingly, the Exculpation Provision complies with the

Bankruptcy Code and is consistent with Pacific Lumber and its progeny.


      the recoveries they desire; seek vengeance against other parties; or simply wish to second guess the decision
      makers in the chapter 11 case”).
126
      See, e.g., In re Pilgrim’s Pride Corp., 2010 WL 200000, at *5 (N.D. Tex. Jan. 14, 2010) (“Debtors, serving
      through their management and professionals as debtors in possession, acted in the capacity of trustees for the
      benefit of their creditors . . . [t]o the extent Debtors acted in the Chapter 11 cases, other than in bad faith, pursuant
      to the authority granted by the Code or as directed by court order, Debtors’ management and professionals
      presumptively should not be subject to liability”).
127
      Id.; see also PWS, 228 F.3d at 246–247 (observing that creditors providing services to the debtors are entitled to
      a limited grant of immunity for actions within the scope of their duties).
128
      See, e.g., In re GenOn Energy, Inc., No. 17-33695 (DRJ) (Bankr. S.D. Tex. Dec. 12, 2017); In re Ultra Petroleum
      Corp., No. 16-32202 (MI) (Bankr. S.D. Tex. March 14, 2017); In re Goodrich Petroleum Corp., No. 16-31975
      (MI) (Bankr. S.D. Tex. Sept. 28, 2016); In re Midstates Petroleum Co., Inc., No. 16-32237 (DRJ) (Bankr.
      S.D. Tex. Sept. 28, 2016); In re Sandridge Energy, Inc., No. 16-32488 (DRJ) (Bankr. S.D. Tex. Sept. 9, 2016).
129
      Pac. Lumber, 584 F.3d at 252-53.

                                                              71
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 73 of 117



          101.     The Exculpation Provision represents an integral piece of the settlement embodied

by the Plan and is the product of good faith, arms’-length negotiations. The Exculpation Provision

is narrowly tailored to exclude actual fraud, willful misconduct, or gross negligence, relates only

to acts or omissions in connection with or arising out of the administration of the Debtors’

chapter 11 cases and their restructuring, and ultimately inures to the benefit of those parties that

may owe fiduciary duties to the Debtors and their Estate. Accordingly, the failure to approve the

Exculpation Provision would undermine the purpose of the Plan and the settlements set forth in

the Plan, Disclosure Statement, and Restructuring Support Agreement by allowing parties to

pursue claims post-bankruptcy that are otherwise fully and finally resolved by the Plan when the

Exculpated Parties participated in these Chapter 11 Cases in reliance upon the protections afforded

to those constituents by the Exculpation Provision. As such, the Exculpation Provision should be

approved. 130

                   iv.      The Injunction Provision Is Appropriate and Complies with the
                            Bankruptcy Code.

          102.     The     injunction      provision      set   forth    in    Article     VIII.E.    of    the    Plan

(the “Injunction Provision”) merely implements the Plan’s settlement, release, and exculpation

provisions, in part, by permanently enjoining all Entities from commencing or maintaining any

action against the Debtors, the Released Parties, or the Exculpated Parties on account of or in

connection with or with respect to any such Claims or Interests released, exculpated, or settled

under the Plan. The Injunction Provision is thus a key provision of the Plan because it enforces

the release and exculpation provisions that are centrally important to the Plan. Further, as

described above, the injunction provided for in the Plan is consensual as to any party that did not


130
      In re Wool Growers Cent. Storage Co., 371 B.R. 768, 775 (Bankr. N.D. Tex. 2007) (“The validity of a consensual
      release is primarily a question of contract law because such releases are no different from any other settlement or
      contract.”) (quotations omitted); Pilgrim’s Pride, 2010 WL 200000, at *5.

                                                           72
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 74 of 117



specifically object thereto. As such, to the extent the Court finds that the Plan’s exculpation and

release provisions are appropriate, the Court should approve the Injunction Provision. 131

          C.       The Plan Complies with Section 1123(d) of the Bankruptcy Code.

          103.     Section 1123(d) of the Bankruptcy Code provides that “if it is proposed in a plan to

cure a default the amount necessary to cure the default shall be determined in accordance with the

underlying agreement and applicable non-bankruptcy law.” 132

          104.     Article V of the Plan provides for the satisfaction of all monetary defaults under

each Executory Contract and Unexpired Lease assumed pursuant to the Plan in accordance with

section 365 of the Bankruptcy Code by payment of the default amount on the Effective Date,

subject to the limitations described in Article V of the Plan, or on such other terms as the parties

to such Executory Contracts or Unexpired Leases may otherwise agree. 133 The Debtors, in

accordance with the Disclosure Statement and the Plan, distributed notices of proposed assumption

to the applicable third parties. These notices included procedures for objecting to the proposed

assumptions of Executory Contracts and Unexpired Leases and any Claim for cure costs, as well

as a process for resolving any disputes concerning the foregoing with the Bankruptcy Court.

Accordingly, the Debtors submit that the Plan complies with section 1123(d) of the Bankruptcy

Code.




131
      See, e.g., In re Camp Arrowhead, Ltd., 451 B.R. 678, 701–02 (W.D. Tex. 2011) (“the Fifth Circuit does allow
      permanent injunctions so long as there is consent. Without an objection, this court was entitled to rely on . . .
      silence to infer consent at the confirmation hearing”) (citing Pacific Lumber, 584 F.3d at 253; Pilgrim’s Pride,
      2010 WL 200000, at *5).
132
      See 11 U.S.C. § 1123(d).
133
      See Plan, Article V.C.

                                                          73
        Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 75 of 117



III.       The Modifications to the Plan Do Not Require Resolicitation and Should Be
           Approved.

           105.     The Bankruptcy Code provides that a plan proponent may modify a plan “at any

time” before confirmation. 134 It further provides that all stakeholders that previously have

accepted a plan should also be deemed to have accepted such plan as modified. 135 The Bankruptcy

Rules provide that such modifications do not require resolicitation where the court determines,

after notice and a hearing, “that the proposed modification does not adversely change the treatment

of the claim of any creditor or the interest of any equity security holder who has not accepted in

writing the modification.” 136

           106.     Rather, only those modifications that are “material” require resolicitation. 137 A

plan modification is not material unless it “so affects a creditor or interest holder who accepted the

plan that such entity, if it knew of the modification, would be likely to reconsider its

acceptance.” 138 Thus, an improvement to the position of the creditors affected by the modification

will not require resolicitation of a modified plan.139 Nor will a modification that is determined to

be immaterial require resolicitation. 140



134
       11 U.S.C. § 1127(a).
135
       Id. § 1127(d).
136
       Fed. R. Bankr. P. 3019.
137
       See In re Am. Solar King Corp., 90 B.R. 808, 824 (Bankr. W.D. Tex. 1988) (approving plan modification with de
       minimis effect on creditor recoveries pursuant to Bankruptcy Rule 3019); In re R.E. Loans, LLC,
       2012 WL 2411877 at *10 (Bankr. N.D. Tex. June 26, 2012) (finding that none of the modifications adversely
       changed the treatment of the claim of any creditor or the interest of any equity security holder so as to require
       resolicitation pursuant to Bankruptcy Rule 3019).
138
       Am. Solar King, 90 B.R. at 824.
139
       See In re Mangia Pizza Invs., LP, 480 B.R. 669, 689 (Bankr. W.D. Tex. 2012) (“[A]nyone who voted to accept
       the previous plan will be deemed to have accepted the modified plan if the modified plan ‘does not adversely
       change the treatment of [that creditor’s] claim.’”) (citing In re Dow Corning Corp., 237 B.R. 374, 378 (E.D. Mich.
       1999)).
140
       See Am. Solar King, 90 B.R. at 826 (“if a modification does not ‘materially’ impact a claimant’s treatment, the
       change is not adverse and the court may deem that prior acceptances apply to the amended plan as well.”).

                                                            74
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 76 of 117



          107.     The Debtors filed a modified version of the Plan [Docket No. 2207] that contained

certain modification to address and settle various formal and informal objections, as well as to

incorporate the terms of the CCOH Plan and Separation Settlement. Such modifications do not

rise to the level of materiality that would require the Debtors to re-solicit acceptances for the

Plan. 141 Importantly, the current status of the separation negotiations between the Debtors and

CCOH at the time votes were solicited for the Plan was discussed in detail in the Disclosure

Statement. 142

          108.     Accordingly, the Debtors submit that no additional solicitation or disclosure is

required and the modifications should be deemed accepted by all stakeholders that previously

accepted the Plan.

IV.       Confirmation Objections.

          109.     The Debtors received seventeen formal Objections and various informal responses

to confirmation of the Plan. Many have been resolved consensually, and the Debtors continue to

work to resolve the remaining unresolved issues. As of the date hereof, there are a number of

outstanding Objections asserting narrow issues and arguments, none of which are fatal to

Confirmation. Accordingly, for the reasons set forth in this Confirmation Brief and the record the

Debtors will establish at the Confirmation Hearing, the Court should overrule the Objections and

confirm the Plan.

          A.       Legacy Notes Trustee Objection.

          110.     The Legacy Notes Trustee argues that the Plan (a) improperly classifies Holders of

2021 Notes Claims together with Holders of Legacy Notes Claims, (b) disparately treats such



141
      See Fed. R. Bankr. P. 3019(a).
142
      See Disclosure Statement, Art. VII.P.

                                                   75
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 77 of 117



Claims within the same class (i.e., provides disparate treatment to Holders of Claims in Class 6),

(c) violates the absolute priority rule, and (d) contains impermissible release provisions.

The Legacy Notes Trustee also argues that the Plan cannot be confirmed until the Court determines

the Allowed amount of CCOH’s claim and that its equitable subordination adversary proceeding

will not become moot upon confirmation of the Plan. For the reasons set forth below, the Legacy

Notes Trustee’s Objection should be overruled in its entirety.

                   i.      The Plan Properly Classifies Claims and Interests.

          111.     The Legacy Notes Trustee argues that the Plan improperly classifies Holders of

2021 Notes Claims and Holders of Legacy Notes Claims, but its Objection misses the mark. The

Legacy Notes Trustee has continued to press the same arguments since the commencement of

these Chapter 11 Cases—that holders of Legacy Notes are secured creditors because the

“Collateral Flip-Up” has occurred and should therefore receive different treatment than the

Debtors’ other unsecured noteholders. In fact, the only argument advanced by the Legacy Notes

Trustee to support its claimed entitlement to superior treatment is that Holders of Legacy Notes

are somehow secured creditors, an issue this Court has considered in detail. 143 The Debtors

fundamentally disagree with the Legacy Notes Trustee’s position and unfounded arguments. If the

Legacy Notes Trustee is unsuccessful in its Adversary Complaint and Holders of Legacy Notes

Claims do not have secured status, then such holders are holders of unsecured notes claims against

iHC—as are Holders of 2021 Notes Claims—making classification of Holders of both such Claims

together appropriate.



143
      The Legacy Notes Trustee also advances the unfounded argument that the Legacy Notes Trustee has litigation
      rights that differ from the litigation rights commenced by the 2021 Noteholder Group. See Legacy Notes Trustee
      Obj., ¶ 16. As the Legacy Notes Trustee concedes, however, the 2021 Notes Trustee has also commenced
      substantially identical causes of action in the same adversary proceeding through a complaint in intervention,
      which would also make both Claims substantially similar. Id.

                                                         76
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 78 of 117



          112.      Section 1122 of the Bankruptcy Code requires that classes only include claims that

are “substantially similar to the other claims or interests of such class.” 144                               Generally,

“classification is constrained by two straight-forward rules:                      Dissimilar claims may not be

classified together; similar claims may be classified separately only for a legitimate reason.”145

Here, the 2021 Notes Claims and Legacy Notes Claims are nearly identical in that they share

common priority and rights (i.e., general unsecured notes claims against iHC). 146 Moreover, as

the Debtors have attested in the Adversary Proceeding and in the Disclosure Statement, the Legacy

Notes Trustee’s arguments concerning the occurrence of the Collateral Flip-Up are without merit,

and therefore there is no business justification or other reason that would mandate separate

classification of 2021 Notes Claims and Legacy Notes Claims.

          113.      Further, debtors are typically granted significant discretion in classifying claims,147

as are courts in approving classification schemes. 148 Such discretion is guided by two principles:

first, the classification scheme must be reasonable; and second, the classification scheme must not


144
      11 U.S.C. § 1122(a).
145
      In re Quigley Co., Inc., 377 B.R. 110, 116 (Bankr. S.D.N.Y. 2007).
146
      See, e.g., In re Greystone III Joint Venture, 995 F.2d 1274, 1278 (5th Cir. 1991), cert denied, 506 U.S. 821 (1992)
      (“A fair reading of both subsections [of 1122] suggests that ordinarily ‘substantially similar claims,’ those which
      share common priority and rights against the debtor’s estate, should be placed in the same class.”); In re Bernhard
      Steiner Pianos USA, Inc., 292 B.R. 109, 113 (Bankr. N.D. Tex. 2002) (“The Fifth Circuit has taught that, as a
      general premise, substantially similar claims, or those which share common priority and rights against the debtor’s
      estate, should be placed in the same class.”); see also Quigley, 377 B.R. at 116 (citing In re Drexel Burnham
      Lambert Grp., Inc., 138 B.R. 723, 757 (Bankr. S.D.N.Y. 1992) (“Claims are similar if they have ‘substantially
      similar rights to the debtor’s assets.’”); In re Chateaugay Corp., 89 F.3d 942, 949 (2d Cir. 1996) (concluding that
      “classification is constrained by two straight-forward rules: Dissimilar claims may not be classified together;
      similar claims may be classified separately only for a legitimate reason”).
147
      See Drexel Burnham Lambert, 138 B.R. at 757 (holding that a “plan proponent has significant flexibility in
      classifying claims”); In re One Times Square Assocs. Ltd. P’ship, 159 B.R. 695, 703 (Bankr. S.D.N.Y. 1993),
      aff’d, 165 B.R. 773 (Bankr. S.D.N.Y. 1994), aff’d sub nom. In re One Times Square Assocs., 41 F.3d 1502 (2d Cir.
      1994) (“[11 U.S.C § 1122(a)] on its face merely requires that claims classified together be ‘substantially similar.’
      Thus, a debtor is allowed some discretion when classifying unsecured claims.”).
148
      See, e.g., In re Jersey City Med. Ctr., 817 F.2d 1055, 1061 (3d Cir. 1987) (The Bankruptcy Court has “broad
      discretion” to conclude that a classification scheme is “reasonable” and does not “’arbitrarily’ designate classes.”);
      In re Palisades–on–the–Desplaines, 89 F.2d 214, 217 (7th Cir. 1937) (noting that Congress intended to give the
      court “broad latitude” in classifying claims under analogous provision of former Bankruptcy Act).

                                                             77
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 79 of 117



arbitrarily designate classes where there is no legitimate purpose. 149 The Debtors here satisfy both

principles: the Plan’s classification scheme is reasonable, and the Debtors have a legitimate

purpose in classifying 2021 Notes Claims and Legacy Notes Claims in the same class.

                            a.       2021 Notes Claims and Legacy Notes Claims are Substantially
                                     Similar in Nature.

          114.     The Legacy Notes Trustee rests its classification argument on the premise that,

because of the Adversary Proceeding, the Holders of Legacy Notes Claims have litigation rights

that differ from Holders of 2021 Notes Claims, and that therefore such claims are not substantially

similar. This argument is unpersuasive. Claims that share common priority and rights against the

debtor’s estate may be jointly classified. 150 “Claims are similar if they have ‘substantially similar

rights to the debtor’s assets.’” 151 Here, the 2021 Notes Claims and Legacy Notes Claims—all

issues of which were issued by the same Debtor (iHC)—are unsecured, pari passu, and are

receiving identical forms and amounts of consideration under the Plan. Further, the Legacy Notes

Trustee’s reliance on its purported “litigation rights” is misguided. As disclosed in the Disclosure

Statement and at trial during the Adversary Proceeding, the Debtors believe the Legacy Notes

Trustee’s arguments in the Adversary Proceeding are without merit, and that any classification

objection premised on such arguments is similarly without merit. Accepting the Legacy Notes

Trustee’s argument would virtually require that a party asserting litigation against a debtor (no


149
      John Hancock Mut. Life Ins. Co. v. Route 37 Bus. Park Assocs., 987 F.2d 154, 158 (3d Cir.1993) (interpreting
      § 1122(a) to bar the debtor from “arbitrarily” designating classes or doing so in a manner that “would not serve
      any legitimate purpose”).
150
      See, e.g., Greystone III Joint Venture, 995 F.2d at 1278 (“A fair reading of both subsections [of 1122] suggests
      that ordinarily ‘substantially similar claims,’ those which share common priority and rights against the debtor’s
      estate, should be placed in the same class.”); Bernhard Steiner Pianos, 292 B.R. at 113 (“The Fifth Circuit has
      taught that, as a general premise, substantially similar claims, or those which share common priority and rights
      against the debtor’s estate, should be placed in the same class.”).
151
      See Quigley, 377 B.R. at 116 (citing Drexel Burnham Lambert, 138 B.R. at 757); Chateaugay Corp., 89 F.3d at
      949 (concluding that “classification is constrained by two straight-forward rules: Dissimilar claims may not be
      classified together; similar claims may be classified separately only for a legitimate reason”).

                                                          78
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 80 of 117



matter how flimsy the claim) be separately classified from other creditors not asserting those same

litigation rights. The Legacy Notes Trustee has cited no such authority, leaving the Debtors

discretion to consider the weakness of the Legacy Notes Trustee’s litigation position in

determining a proper classification. The Legacy Notes Trustee’s remedy is not to lodge unfounded

classification objections, but to seek to vindicate its purported rights through an adversary

proceeding, which it has already done.

          115.      The case cited by the Legacy Notes Trustee in support of its argument, In re

Premiere Services, Inc., 152 does not support its position that 2021 Notes Claims and Legacy Notes

Claims must be classified separately. Rather, Premiere Services merely holds that creditors with

distinct claims can be separately classified, not that creditors with substantially similar claims

cannot be classified together. In Premiere Services, the court held that the debtor had good

business reasons to separately classify an alleged unsecured creditor’s claim where such creditor

had possible setoff rights and was competing with the debtors in the same business (and would

therefore benefit if the debtor’s reorganization was not successful). 153

          116.      Further, In re Durrett, 154 another case cited by the Legacy Notes Trustee to advance

its argument that the 2021 Notes Claims and Legacy Notes Claims are not substantially similar

because of the disparate treatment of such claims, is equally inapposite. For the reasons set forth

below, the Plan does not disparately treat 2021 Notes Claims and Legacy Notes Claims in Class 6.

In Durrett, the court held that the debtor inappropriately classified the deficiency claim of a

mortgagee together with general unsecured creditors because the mortgagee was receiving a

transfer of its underlying properties without incurring foreclosure costs, was waiving its deficiency


152
      333 B.R. 130 (Bankr. N.D. Tex. 2005).
153
      Id. at 134 - 35.
154
      139 B.R. 1 (Bankr. D.N.H. 1992).

                                                     79
        Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 81 of 117



claim against the debtor, and was waiving its distribution on account of such claims, and that

therefore the mortgagee was influenced by “totally different considerations” from the other

creditors in the class. 155 Here, both Holders of 2021 Notes Claims and Holders of Legacy Notes

Claims are receiving the same recovery on account of their claims. Moreover, this argument will

be mooted if the Court rules in favor of the Debtors in the Adversary Proceeding.

                            b.       The Debtors’ Classification Scheme is Reasonable.

           117.    The Debtors’ Plan jointly classifies similar claims for purposes of voting and

distribution.156 Secured claims are classified separately from unsecured claims, and claims against

different Debtors that are receiving different forms of consideration under the Plan are also

classified separately. Where the Debtors separately classified the Senior Creditors’ deficiency

claims from General Unsecured Claims, there was a good business reason to do so (i.e., in order

to pay Holders of General Unsecured Claims pursuant to the Committee Plan Settlement), and,

importantly, the Senior Creditors were heavily involved in the negotiation of the Committee Plan

Settlement and do not object to such treatment. 2021 Notes Claims and Legacy Notes Claims are

jointly classified because of their common priorities and rights against the Debtors’ Estates.

Separately classifying 2021 Notes Claims from Legacy Notes Claims as the Legacy Notes Trustee

suggests would, in a twist of irony, likely be impermissible under the Bankruptcy Code and

relevant case law. 157




155
      Id. at 3.
156
      See John Hancock, 987 F.2d at 159 (“[I]t seems clear to us that this determination must be informed by the two
      purposes that classification serves under the Code: voting to determine whether a plan can be confirmed . . . and
      treatment of claims under the plan.”).
157
      See Greystone III Joint Venture, 995 F.2d at 1279 (“[T]hou shalt not classify similar claims differently in order
      to gerrymander an affirmative vote on a reorganization plan.”).

                                                          80
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 82 of 117



          118.     Further, gerrymandering and classification arguments typically arise when debtors

seek to silence the votes of their largest unsecured creditors in a cramdown context. 158 Here,

however, the Debtors are not utilizing section 1129(b) of the Bankruptcy Code and are not seeking

to silence the largest body of unsecured creditors when the facts demonstrate that the 2021 Notes

Claims are larger and more numerous than the Legacy Notes Claims.

                             c.       The Debtors Proposed the Plan in Good Faith and Have
                                      Legitimate Business Reasons to Jointly Classify 2021 Notes
                                      Claims and Legacy Notes Claims.

          119.     Notwithstanding the Legacy Notes Trustee’s arguments to the contrary, the

Debtors’ Plan and classification scheme were proposed for the legitimate purpose of rehabilitating

and reorganizing their business. As discussed above, the Debtors do not believe there is a business

justification for separately classifying the 2021 Notes Claims and Legacy Notes Claims. Further,

the Debtors have, at all opportunities, acted in the genuine belief that their efforts and the Plan

present the greatest likelihood of a successful reorganization. Despite the Legacy Notes Trustee

contesting the Plan, the Debtors have worked diligently with their key stakeholders, including the

Consenting Stakeholders, the Committee, and CCOH, to formulate a Plan that presents the best

option for a successful reorganization, which delivers approximately $545 million of value to the

Debtors’ junior stakeholders—including approximately $70 million of value to Holders of Legacy

Notes Claims—well in excess of what such stakeholders would be entitled to in a liquidation or

absent the agreement of the Debtors’ senior creditors.




158
      See In re Bos. Post Rd. Ltd. P’ship, 21 F.3d 477, 483 (2d Cir. 1994) (“A key premise of the Code is that creditors
      holding greater debt should have a comparably greater voice in reorganization. . . . Chapter 11 is far better served
      by allowing those creditors with the largest unsecured claims to have a significant degree of input and
      participation in the reorganization process, since they stand to gain or lose the most from the reorganization of
      the debtor. This Court thus holds that separate classification of unsecured claims solely to create an impaired
      assenting class will not be permitted; the debtor must adduce credible proof of a legitimate reason for separate
      classification of similar claims.”).

                                                            81
     Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 83 of 117



               ii.     The Plan Does Not Disparately Treat Claims Within the Same Class.

       120.    The Legacy Notes Trustee also argues that the Plan provides Holders of Claims in

Class 6 (i.e., Holders of 2021 Notes Claims and Legacy Notes Claims) with different treatment in

violation of section 1123(a)(4) of the Bankruptcy Code. Specifically, the Legacy Notes Trustee

takes issue with the allocation of Intercompany Notes Claims within Class 6 and the payment of

the professional fees of the 2021 Noteholder Group.

       121.    Both of these arguments should be overruled. The Plan provides Holders of Claims

in Class 6 with exactly the same treatment—each Holder’s Pro Rata share based on each Holder’s

total Claim amount, of the Class 6 distribution. The ultimate difference in recoveries results not

from the Plan, but from the Holders of the Intercompany Notes Claims agreeing to waive the

distributions that they would otherwise be entitled to. The distributions that would otherwise be

received by the Holders of Intercompany Notes Claims that are Legacy Notes Claims are instead

distributed to the Holders of the other Legacy Notes Claims and the distributions that would

otherwise be received by the Holders of Intercompany Notes Claims that are 2021 Notes Claims

are instead distributed to the Holders of the other 2021 Notes Claims. This increases the recoveries

for both the other Legacy Notes Claims and the other 2021 Notes Claims by approximately

$64.3 million in the aggregate.      But because the Intercompany Notes Claims consist of

approximately $57.1 million in principal amount of Legacy Notes and approximately

$453.9 million in principal amount of 2021 Notes, the waiver causes the recoveries of the 2021

Notes Claims to increase slightly more (approximately $6.2 million more), a de minimis amount

relative to the projected overall amount of Claims in Class 6 (approximately $2,954 million). This

does not constitute disparate treatment under the Bankruptcy Code.




                                                82
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 84 of 117



                            a.       Allocation of Intercompany Notes in Class 6 Does Not Represent
                                     Disparate Treatment.

          122.     Section 1123(a)(4) of the Bankruptcy Code provides that a plan must “provide the

same treatment for each claim or interest of a particular class unless the holder of a particular claim

or interest agrees to less favorable treatment.” Neither the Bankruptcy Code nor the legislative

history of section 1123(a)(4) precisely define the standard for “same treatment.” 159                         “Same

treatment,” however, does not mean “identical.” 160 “[T]he Court of Appeals for the Second Circuit

‘has approved settlements where the class members received different percentages of recovery to

take into account different factors so long as the settlement terms are rationally based on legitimate

considerations.’” 161 Moreover, many courts have interpreted the “same treatment” requirement as

meaning that all claimants in the class must have the “same opportunity for recovery.” 162 This

“same opportunity” standard has been used to uphold plans that either provide all creditors in a

class with the same options as to treatment, or apply the same process in determining payment. 163

          123.     Here, the Plan provides all Holders of Claims in Class 6 (i.e., the 2021 Notes Claims

and the Legacy Notes Claims) with exactly the same treatment: each Holder’s Pro Rata share,



159
      In re AOV Indus., Inc., 792 F.2d 1140, 1151 (D.C. Cir. 1986).
160
      See In re Dana Corp., 412 B.R. 53, 61 (Bankr. S.D.N.Y. 2008).
161
      Id. (quoting In re Hibbard Brown & Co., 217 B.R. 41, 47 (Bankr. S.D.N.Y. 1998) (citing In re Drexel Burnham
      Lambert Grp., Inc., 130 B.R. 910, 918-19, aff’d 960 F.2d 285 (2d Cir. 1992))).
162
      In re W.R. Grace & Co., 729 F.3d 311, 327 (3d Cir. 2013). See also In re Dana Corp., 412 B.R. 53, 61-62
      (S.D.N.Y. 2008); In re Republic Airways Holdings, Inc., 565 B.R. 710, 728 n.13 (Bankr. S.D.N.Y. 2017);
      In re Dow Corning Corp., 255 B.R. 445 (E.D. Mich. 2000), aff’d and remanded, 280 F.3d 648 (6th Cir. 2002);
      In re Breitburn Energy Partners LP, 582 B.R. 321 (Bankr. S.D.N.Y. 2018); In re Cent. Med. Ctr., 122 B.R. 568
      (Bank. E.D. Mo. 1990); In re The Vaughan Co., Realtors, 543 B.R. 325 (Bankr. D.N.M. 2015).
163
      See e.g., Dow Corning, 255 B.R. at 497-98 (upholding plan providing claimants with the same option between
      settling and litigating their claim); Dana Corp., 412 B.R. at 61-62 (upholding plan providing claimants with the
      same option between settling and litigating their claim); Breitburn Energy, 582 B.R. at 358 (upholding plan
      providing claimants with same opportunity to subscribe to a rights offering); Cent. Med. Ctr., 122 B.R. at 574
      (upholding plan subjecting claimants to the same random lottery system for determining bond redemption);
      In re W.R. Grace, 729 F.3d at 321 (upholding plan subjecting claimants to the same trust distribution procedures
      for payout).

                                                          83
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 85 of 117



based on each Holder’s total Claim amount, of the Class 6 distribution. Pursuant to the Plan,

Holders of Intercompany Notes Claims under each of the 2021 Notes Indenture and the Legacy

Notes Indenture agreed to waive the recoveries they would otherwise be entitled to receive, with

such recoveries instead being distributed by the applicable indenture trustees to the other Holders

of such claims under the indenture (i.e., the Pro Rata recovery on the Intercompany Notes Claims

under the 2021 Notes Indenture are instead being made to the other Holders of 2021 Notes Claims

in the same way that the Pro Rata recovery on the Intercompany Notes Claims under the Legacy

Notes Indenture are instead being made to other Holders of Legacy Notes Claims).

          124.      A decision by a beneficial holder of a note (such as the Holders of the Intercompany

Notes Claims) to waive their distribution does not limit the applicable indenture trustees’ rights

under its indenture to assert a Proof of Claim on behalf of such beneficial holder’s outstanding

notes. 164 A decision by a beneficial holder of a note (such as the Holders of the Intercompany

Notes Claims) to waive their beneficial distribution does not (and cannot) limit the applicable

indenture trustees’ obligation under its indenture to assert a Proof of Claim on behalf all

outstanding notes. The entire note remains outstanding, and the trustees’ claim for the entire

outstanding amount remains unaffected. The waiver by Holders of Intercompany Claims, and the

resulting reallocation of the recoveries that such Holders would otherwise be entitled to receive,

thus does not transform a Pro Rata treatment provided to all Holders of Claims in Class 6 into

disparate treatment under section 1123(a)(4) of the Bankruptcy Code. Further, any other result

would prejudice the rights of other Holders of 2021 Notes Claims in violation of the 2021 Notes



164
      See 2021 Notes Indenture at 30 (defining “Proper Proof of Claim” as “at any time, a Proof of Claim in an amount
      not less than the sum of the aggregate outstanding principal amount of the Notes at such time plus accrued but
      unpaid interest on the Notes at such time”); Id. § 11.14 (providing that if the 2021 Notes Trustee fails file a Proper
      Proof of Claim prior to 15 days before the applicable deadline, certain senior creditors are authorized to file a
      proof of claim for and on behalf of the 2021 Noteholders).

                                                             84
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 86 of 117



Indenture’s “no action clause” by reducing the portion of Class 6 distributions that such Holders

would receive under the Plan. 165 Therefore, the waiver by Holders of Intercompany Claims and

the resulting reallocation of the recoveries that such Holders would otherwise be entitled to receive

does not transform a pro rata treatment provided to all Holders of Claims in Class 6 into disparate

treatment under section 1123(a)(4) of the Bankruptcy Code—such allocations were made pursuant

to the same process.

                            b.       Payment of the 2021 Noteholder Group’s Professional Fees is
                                     Appropriate.

          125.     The Legacy Notes Trustee also objects to the payment of the 2021 Noteholder

Group’s professional fees. 166 Payment of such professional fees, however, is permitted under the

Bankruptcy Code and does not constitute disparate treatment since such payment is not being made

on account of the 2021 Noteholders Group’s Claims.

          126.     Courts have held that the payment of professional fees is permissible under section

363(b) of the Bankruptcy Code. 167 When analyzing whether the payment of professional fees is

appropriate, courts use the business judgment standard. 168 In addition, the Supreme Court has

interpreted the modifier “on account of” contained in section 1129(b) of the Bankruptcy Code in

the context of the absolute priority rule to mean “because of,” since that is the meaning ascribed

to such phrase when used in other areas of the Bankruptcy Code. 169



165
      See 2021 Notes Indenture § 6.06 (“A Holder of a Note may not use this Indenture to prejudice the rights of another
      Holder of a Note or to obtain a preference or priority over another Holder of a Note.”).
166
      See Legacy Notes Trustee Obj., ¶ 14 n. 4.
167
      See In re ASARCO LLC, 441 B.R. 813, 829 (S.D. Tex. 2010), aff’d sub nom. In re ASARCO, L.L.C., 653 F.3d
      593 (5th Cir. 2011) (permitting reimbursement of fees incurred in connection with an auction of a highly unique
      asset); In re Bethlehem Steel Corp., 2003 WL 21738964, at * 10 (S.D.N.Y. July 28, 2003) (permitting
      reimbursement of fees to union employees to enable the union to participate in the reorganization).
168
      ASARCO, 441 B.R. at 828.
169
      See Bank of Am. Nat. Tr. & Sav. Ass’n v. 203 N. LaSalle St. P’ship, 526 U.S. 434, 450-51 (1999).

                                                           85
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 87 of 117



          127.    Here, the payment of the 2021 Noteholder Group’s professional fees is a sound

exercise of the Debtors’ business judgment and is not made because of (or on account of) such

Holders’ Class 6 Claims. Rather, the payment of such fees (to the extent any such fees qualify as

Consenting Stakeholder Fees) is part of the Plan Settlement and made because the 2021 Noteholder

Group played a crucial role in negotiating, formulating, and supporting the Restructuring Support

Agreement and the Plan that avoided a protracted and potentially litigious bankruptcy. Holders of

2021 Notes Claims are receiving their treatment under the Plan (i.e., each Holder’s Pro Rata share

of (a) $200 million in New Debt and (b) 5.0 percent of New iHeart Common Stock, Special

Warrants, or combination of New iHeart Common Stock and Special Warrants) because of such

Holder’s 2021 Notes Claim.

                  iii.     The Plan Does Not Violate the Absolute Priority Rule.

          128.    The Legacy Notes Trustee argues that the Plan violates the absolute priority rule

because (a) if the Court designates the Class 6 votes of Abrams and CCH, Class 6 could be a

rejecting Class 170 and (b) because certain individual holders of Legacy Notes filed proofs of claim

pursuant to section 510(b) of the Bankruptcy Code, such holders comprise members of Class 10,

and because Class 10 is deemed to reject the Plan, the Plan is not fair and equitable with respect

to those holders. These arguments miss the mark and should be rejected. First, because all Classes

entitled to vote on the Plan voted overwhelmingly to accept the Plan, neither section 1129(b) of

the Bankruptcy Code nor the absolute priority rule are implicated. Second, as set forth in the

Debtors’ objections to proofs of claim filed by certain individual holders of Legacy Notes

[Docket Nos. 1661–1669, 1671–1673], and for the reasons set forth by the Debtors in the trial


170
      Pursuant to the Stipulation and Order Regarding Existing Deadlines in Respect to Confirmation, the Legacy
      510(B) Claims, and the CCOH Claim [Docket No. 2356], the Debtors and Legacy Notes Trustee have agreed that
      no further briefing or arguments will be scheduled concerning the Legacy Notes Trustee’s vote designation
      motion, and that the vote designation motion is withdrawn.

                                                       86
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 88 of 117



regarding the Legacy Notes Trustee’s adversary proceeding against iHC, the Debtors do not

believe that such holders of Legacy Notes have valid claims against the Debtors pursuant to section

510(b) of the Bankruptcy Code. As such, the Debtors do not believe that Class 10 contains any

valid Claims. Moreover, the Legacy Notes Trustee’s argument that the Debtors’ objections to the

purported 510(b) claims of individual holders of Legacy Notes were not timely filed misses the

mark. 171 The deadline the Legacy Notes Trustee refers to was a deadline relating only to claims

in voting classes. Because Class 10 (Section 510(b) Claims) is a Deemed Rejecting Class, such

Holders, to the extent Class 10 included any valid Section 510(b) Claims, were not entitled to vote.

Accordingly, the deadline for the Debtors to file objections to Claims does not apply to Holders

of Claims in the Deemed Rejecting Class (i.e., Class 10). Moreover, as set forth in the Stipulation

and Order (I) Granting the Legacy 510(b) Claimants Leave to Withdraw and Deeming the Legacy

510(b) Claims Withdrawn; and (II) Overruling iHeartCommunications, Inc.’s Claim Objections

as Moot, filed contemporaneously herewith, the Legacy 510(b) Claimants have agreed to withdraw

such proofs of claim with prejudice. The Legacy Notes Trustee’s argument should therefore be

rejected. Accordingly, the Plan is fair and equitable.

                   iv.     The Legacy Notes Trustee’s Equitable Subordination Claims are
                           Mooted by Entry of the Confirmation Order.

          129.     In its adversary proceeding 172 against certain of the Debtors’ equity owners and

Debtor Clear Channel Holdings, Inc., the Legacy Notes Trustee seeks to, among other things,

equitably subordinate the claims of the Shareholder Defendants (as defined therein) to its own

claims. Any equitable subordination claims, however, asserted by the Legacy Notes Trustee or




171
      Legacy Notes Trustee Obj., ¶ 24.
172
      See Wilmington Savings Funds Society, FSB v. Bain Capital LP, et al, Adv. No. 18-03287 (MI).

                                                        87
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 89 of 117



any individual Holders of Legacy Notes Claims will be mooted, as any such claims will be resolved

by confirmation the Plan and precluded as a matter of res judicata.

          130.     The Plan comprehensively resolves all equitable subordination claims as to the

Allowed Term Loan, PGN, and 2021 Notes Claims. Article III.F of the Plan provides that:

          Except as expressly provided herein, the allowance, classification, and treatment of
          all Allowed Claims against and Allowed Interests in the Debtors and the respective
          distributions and treatments under the Plan take into account and conform to the
          relative priority and rights of the Claims and Interests in each Class in connection
          with any contractual, legal, and equitable subordination rights relating thereto,
          whether arising under general principles of equitable subordination, section 510(b)
          of the Bankruptcy Code, or otherwise.

          131.     That provision alone resolves and moots any claim for equitable subordination

concerning the Allowed Term Loan, PGN, and 2021 Notes Claims. Additionally, Article VIII.B

of the Plan releases, among other claims, any equitable subordination claims the Debtors could

assert, and Article VIII.C releases, among other claims, any other equitable subordination claims

held by Releasing Parties. Entry of the Confirmation Order will thus, by its terms, moot any

equitable subordination claims brought by the Legacy Notes Trustee. The Legacy Notes Trustee

argues that the Plan cannot resolve its equitable subordination claims because “such claims are not

property of the Debtors’ estates,” 173 but as Debtor CCH explained in its motion to dismiss the

equitable subordination adversary proceeding, the claims alleged in the Legacy Notes Trustee’s

Complaint are fundamentally derivative claims that are the property of the Debtors’ Estates. 174

But in any event, Article III.F makes clear that the allowance, classification, and treatment of

Allowed Claims under the Plan is conclusive as to “any . . . equitable subordination rights relating

thereto,” regardless of whether such claims are property of the Debtors’ estates or not.


173
      Legacy Notes Trustee Obj. at 55.
174
      See generally Defendant Clear Channel Holdings, Inc.’s Motion to Dismiss at 12-16, Wilmington Savings Funds
      Society, FSB v. Bain Capital LP, et al., Adv. No. 18-03287 (MI) [Docket No. 73].

                                                       88
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 90 of 117



          132.      Confirmation of the Plan will also preclude this adversary proceeding and any other

equitable subordination claims by the Legacy Trustee or Legacy Noteholders on res judicata

grounds. Confirmation orders have res judicata effect in subsequent actions when they meet the

generally applicable requirements for res judicata: (1) there is an identity of parties between the

confirmation proceedings and the subsequent action, (2) the confirmation order is rendered by a

court of competent jurisdiction, (3) it is a final judgment on the merits, and (4) the same cause of

action is involved in both confirmation and the subsequent action. 175 All those elements will be

present upon entry of the Confirmation Order.

          133.      The first element, the identity of parties, will be met as to both the Legacy Notes

Trustee and individual Holders of Legacy Notes Claims, because parties who participate in

chapter 11 confirmation proceeding are bound for res judicata purposes, even if they are never

formally “named” as parties—as are parties whose interests were adequately represented by a party

to the original suit. 176 There will be no dispute that the Confirmation Order meets the second and

third elements of res judicata as a final judgment on the merits entered by a court of competent

jurisdiction. 177




175
      See In re Chesnut, 356 F. App’x 732, 736 (5th Cir. 2009) (discussing elements of res judicata from Nilsen v. City
      of Moss Point, Miss., 701 F.2d 556, 559 (5th Cir. 1983) (en banc) in connection with a confirmation order).
176
      Republic Supply, 815 F.2d at 1051 (“There is no dispute that the parties before this court and those before the
      bankruptcy court are identical. . . . The record in the bankruptcy court shows that both Shoaf and Republic
      participated in the proceedings as creditors only and became parties even if never formally named as such.
      Therefore, the first element for application of res judicata is satisfied.”); see also In re Varat Enters., Inc., 81
      F.3d 1310, 1316 n.6 (4th Cir. 1996) (“A party for the purposes of former adjudication includes one who
      participates in a Chapter 11 plan confirmation proceeding.”); In re Medomak Canning, 922 F.2d 895, 898-99
      (1st Cir. 1990) (holding that settlement of claim by chapter 7 trustee was res judicata as against creditor’s
      subsequent claim for equitable subordination).
177
      Eubanks v. F.D.I.C., 977 F.2d 166, 171 (5th Cir. 1992) (“There is little doubt that the bankruptcy court’s
      confirmation order is binding and final, and we accord it the weight of a final judgment for res judicata
      purposes.”).

                                                            89
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 91 of 117



           134.     The final element of res judicata will be met because any equitable subordination

claim, which seeks to alter the recoveries under a plan of reorganization, is the kind of claim that

can (and should) be brought in connection with plan confirmation, including identity of facts

creating the right of action and the evidence necessary to prosecute such action. 178 Courts have

specifically recognized that a confirmation order bars a subsequent equitable subordination

claim. 179

           135.     The Legacy Notes Trustee asserts, however, that because the Plan has not yet been

confirmed, there is still an opportunity to modify the Plan to avoid these res judicata

implications. 180 This argument about hypothetical plan modifications is beside the point. The

question presented is whether the Plan currently before the Court would preclude the Legacy Notes

Trustee’s equitable subordination claim if it is confirmed. The answer to that question is an

unequivocal “yes.”

           136.     The Legacy Trustee generally argues that the Plan cannot be confirmed as written

because doing so (and mooting the Legacy Trustee’s equitable subordination claim) would violate


178
      Cf. Ellis v. Amex Life Ins. Co., 211 F.3d 935, 938 n.1 (5th Cir. 2000) (“As the district court noted, res judicata
      bars all claims that were brought or could have been brought based on the operative factual nucleus.”); see also
      In re Superior Used Cars, Inc., 258 B.R. 680, 689-90 (Bankr. W.D. Mich. 2001) (“The first element is satisfied
      whenever a court of competent jurisdiction enters an order confirming a chapter 11 plan. . . . [T]he second element
      is easily satisfied . . . [when the second action involves the same parties, or their privies, as the first]. . . . The third
      element necessary for res judicata is that the second action raises an issue that was either actually litigated or
      which should have been litigated in the first action. The Sixth Circuit has held that claims by creditors that could
      have been brought within the context of the confirmation process are barred by res judicata. . . . As to the fourth
      element, [i]dentity of causes of action means an identity of the facts creating the right of action and of the evidence
      necessary to sustain each action.”) (citation omitted).
179
      E.g., In re Northfield Labs. Inc., 467 B.R. 582, 587–89 (Bankr. D. Del. 2010) (“Plaintiffs’ equitable subordination
      request essentially constitutes a Plan objection. As described above, Plaintiffs participated in the Debtor’s
      bankruptcy case through counsel and Plaintiffs’ owner participated as a member of the Committee. The equitable
      subordination claim could have been raised as a Plan objection. The Confirmation Order is a final judgment on
      the merits and was entered without objection from Plaintiffs. Accordingly, claim preclusion bars Plaintiffs from
      litigating their equitable subordination claim.”); In re Justice Oaks II, Ltd., 898 F.2d 1544, 1552 (11th Cir. 1990)
      (affirming dismissal of an adversary complaint seeking equitable subordination because “these claims were, or at
      least could have been, raised in the [plaintiffs’] objection to confirmation”).
180
      Legacy Notes Trustee Obj., ¶¶ 61 - 64.

                                                                90
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 92 of 117



the Legacy Trustee’s due process rights by depriving it “of the heightened procedural safeguards

to which it is entitled under the Bankruptcy Rules.” 181 This due process argument does not

withstand scrutiny.

          137.     The crux of the Legacy Notes Trustee’s argument is that its equitable subordination

claim “was required” to be brought via an adversary proceeding under Bankruptcy Rule 7001(8),

and therefore due process does not permit such a claim to be mooted by the Confirmation Order.182

But language omitted from that rule, as well as caselaw, makes clear that there is no due process

issue with addressing and resolving subordination claims as part of a plan. The Legacy Notes

Trustee omits key language from Bankruptcy Rule 7001(8) that an equitable subordination claim

need not be addressed in an adversary proceeding “when a chapter 9, chapter 11, chapter 12, or

chapter 13 plan provides for subordination.” 183 And the Legacy Notes Trustee’s argument ignores

the fact that the procedural safeguards of adversary proceedings are generally designed to protect

the defendant creditor 184—the opposite of the concerns raised by the Legacy Notes Trustee. In

short, Bankruptcy Rule 7001(8) exists to ensure that a creditor’s claim is not subordinated without

that creditor receiving formal notice through an adversary proceeding or through a plan of

reorganization. Here, Article III.F of the Plan has provided notice to all parties that the Plan’s

allowance and treatment of claims conclusively resolves all potential subordination issues.




181
      Legacy Notes Trustee Obj., ¶ 58.
182
      Legacy Notes Trustee Obj., ¶ 58.
183
      Fed. R. Bankr. P. 7001(8). See also Rosbottom v. Schiff, 589 B.R. 63, 70 (W.D. La. 2018) (“When an equitable
      subordination clause is contained within a proposed Chapter 11 plan its inclusion merely raises a contested
      matter.”); In re Wash. Mut., Inc., 462 B.R. 137, 145 (Bankr. D. Del. 2011) (“An adversary proceeding is only
      required for claim subordination if subordination is not provided for under a chapter 11 plan.”).
184
      See generally In re Eads, 417 B.R. 728, 740 (Bankr. E.D. Tex. 2009) (“One of the underlying purposes of
      Bankruptcy Rule 7001(2) . . . is to afford the creditor sufficient notice that it may be deprived of an interest in
      property.”).

                                                           91
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 93 of 117



           138.    The cases cited by the Legacy Notes Trustee—none of which involved equitable

subordination or Bankruptcy Rule 7001(8)—bear out the fact that the Legacy Notes Trustee’s

purported procedural concerns are inapplicable.                   In In re RMS Titanic, Inc., 185 the Court

determined that an adversary proceeding was appropriate to provide procedural protections for a

non-debtor asserting an interest in property (i.e., the party’s whose interest in the property was to

be modified). 186 Likewise, in Matter of Zale Corp., 187 the Fifth Circuit overturned an injunction

where the enjoined parties were not given any opportunity to litigate their claims. 188 As discussed

below, the Legacy Notes Trustee has had (and continues to have) ample opportunity to litigate its

claims. Finally, in In re Commercial W. Fin. Corp., 189 the Ninth Circuit held that the failure to

commence an adversary proceeding prevented the creditors whose rights were to be modified from

receiving adequate notice of the way in which their rights would be impacted. 190 In any event, it

is the interests of creditors whose rights would be impaired that an adversary proceeding’s

procedures are designed to protect. No such concern exists here.

           139.    From a due process perspective, there is no doubt that the Legacy Notes Trustee

has had (and will continue to have) more than sufficient opportunity to litigate its equitable


185
      2016 WL 8262050 (Bankr. M.D. Fla. July 22, 2016).
186
      Id. at *4.
187
      62 F.3d 746, 765 (5th Cir. 1995).
188
      Id. at 764-65. Additionally, Zale involved Federal Rule of Bankruptcy Procedure 7001(7), which at the time
      included no exception for where an injunction or equitable relief is included in a plan, see 62 F.3d at 762 n.47,
      but which has since been modified to include an exception for where an injunction or other equitable relief is
      addressed as part of a plan. See Fed. R. Bankr. P. 7001(7); id. at 1999 Advisory Committee Notes (“This rule is
      amended to recognize that an adversary proceeding is not necessary to obtain injunctive or other equitable relief
      that is provided for in a plan under circumstances in which substantive law permits the relief.”).
189
      761 F.2d 1329 (9th Cir. 1985).
190
      Id. at 1337 (“Had the Trustee complied with Rule 704, the investors would have been clearly warned of the serious
      consequences of the power the Trustee was seeking to exercise under section 544. Although the disclosure
      statement accompanying the plan set forth the Trustee’s substantive arguments supporting his ability to avoid the
      investors’ interests, the statement did not clearly warn the investors that by voting for the plan, they would
      relinquish whatever security interests the partial assignments created in the borrower notes and deeds of trust.”).

                                                           92
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 94 of 117



subordination claim. In addition to having notice of the provisions of the Plan that address

equitable subordination for months, the Legacy Notes Trustee has also been on notice of the

allegations supporting its claim for many months, as well as all of the factual underpinning for the

claim relates to actions that were taken months or years ago. And by the time this matter reaches

Confirmation, it will have been more than three months since the Legacy Notes Trustee filed its

Complaint.       The Legacy Notes Trustee will have had more than sufficient opportunity to

“investigate” these claims through the Confirmation process.

          140.     The Trustee has also engaged in substantial discovery related to its equitable

subordination claim. That claim rests on several already public events: (a) a transaction involving

Broader Media, LLC that was the subject of prior Texas litigation; (b) the circumstances around

the non-occurrence of the collateral flip-up in December 2016; (c) the prepetition global exchange

offer; and (d) the negotiation and execution of the Restructuring Support Agreement. The Debtors’

treatment of the collateral flip-up has already been the subject of a months’-long adversary

proceeding, including exhaustive discovery by the Legacy Notes Trustee. Likewise, documents

related to the global exchange offer were produced in connection with the dispute concerning the

Debtors’ retention of LionTree and Moelis. 191 The Legacy Trustee has also engaged in discovery

related to the execution of the Restructuring Support Agreement in connection with confirmation,

including deposing both of the disinterested directors, who are members of the Debtors’ Special

Committee (to whom the Debtors’ full board delegated decision-making authority with respect to

the Restructuring Support Agreement), and receiving a substantial document production related to

the negotiation of the Restructuring Support Agreement.



191
      Although the Legacy Notes Trustee was not one of the parties objecting to the retention of LionTree or Moelis,
      the Debtors produced to the Legacy Notes Trustee all documents that were produced to the objecting parties in
      that retention dispute.

                                                         93
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 95 of 117



          141.     In total, the Debtors have provided the Legacy Notes Trustee hundreds of thousands

of pages of documents relating to the transactions that the Legacy Notes Trustee challenges

through the equitable subordination complaint. In addition, Holders of Legacy Notes have had

two separate opportunities to depose both members of the Debtors’ Special Committee, which

approved the events surrounding the collateral flip-up, the launch of the global exchange offers,

and the Debtors’ entry into the Restructuring Support Agreement. The Legacy Notes Trustee also

previously deposed Brian Coleman, the company employee most intimately involved with each of

the financial transactions at the heart of the Legacy Notes Trustee’s claims. With all of this

process, as well as the other opportunities the Legacy Notes Trustee had to engage in further

discovery through the confirmation process, there can be no question that the Legacy Notes Trustee

has had sufficient opportunity to investigate and pursue its equitable subordination claims to satisfy

due process requirements. The Legacy Notes Trustee will also be free to examine the Debtors’

witnesses at the Confirmation Hearing on all of the issues underpinning its equitable subordination

claims. Because the Confirmation proceedings provide sufficient process for the Legacy Notes

Trustee’s equitable subordination claim, due process is not violated if the equitable subordination

complaint is mooted by confirmation. 192




192
      In re Seatco, Inc., 257 B.R. 469, 478 (Bankr. N.D. Tex. 2001), opinion modified on reconsideration, 259 B.R.
      279 (Bankr. N.D. Tex. 2001) (“Thus, since CIT's rights were not adversely affected by the Debtor's failure to seek
      the injunctions through an adversary proceeding, CIT's objection to confirmation is overruled.”); see also In re
      Am. Dev. Int’l. Corp., 188 B.R. 925, 935 (N.D. Tex. 1995) (where rights of affected parties have been adequately
      protected and affected parties have had an opportunity to be heard, form should not be elevated over substance);
      In re Eddy, 572 B.R. 774, 781 (Bankr. M.D. Fla. 2017) (“Even if a matter should, under the Bankruptcy Rules,
      be tried in the context of an adversary proceeding rather than a contested matter, where the parties have received
      sufficient due process, a court will not elevate form over substance and may consider the claim on its merits.”);
      In re Timbs, 178 B.R. 989, 994 (Bankr. E.D. Tenn. 1994) (“Moreover, even where there is merit to the argument
      that a certain matter must be brought within the context of an adversary proceeding rather than as a contested
      matter, courts have allowed the matter to proceed on the merits as originally filed where the rights of the affected
      parties have been adequately protected so that no prejudice has arisen, refusing to elevate form over substance.”).

                                                            94
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 96 of 117



          142.        Consistent with this view, numerous courts have recognized that an equitable

subordination claim that a creditor (or other non-debtor) wishes to pursue may be brought as a

confirmation objection. 193 In light of the ample process that the Legacy Notes Trustee has already

been afforded, the mooting and preclusion of the Legacy Notes Trustee’s equitable subordination

claims is consistent with due process, and the Legacy Notes Trustee’s attempt to prolong

proceedings in this case to exert leverage by delaying final resolution of creditors’ priorities should

be denied as the Legacy Notes Trustee may present its case through Confirmation proceedings.

          143.        The Legacy Notes Trustee’s equitable subordination claims are meritless in any

event. As described in Debtor CCH’s motion to dismiss, and as the Debtors will establish at the

Confirmation Hearing, each of the transactions was either approved by the Debtors’ Special

Committee, composed of disinterested directors (and not at the direction of, or under the influence

or control of, the Consenting Sponsors or their representatives) or approved by Texas state trial

and appellate courts. 194 And as Debtor CCH also explained, the Legacy Notes Trustee’s equitable

subordination complaint only alleges (at most) generalized harm that only supports an estate cause

of action, rather than an individualized cause of action, and it does not and cannot allege harm to

any holders of Legacy Notes from the transactions described in the complaint. 195 Moreover, the

Legacy Notes Trustee only holds claims at Debtor iHC (which is largely a holding company) and

holds no liens on iHC’s interests in Principal Properties and its subsidiaries’ equity. As the

Shareholder Defendants’ unsecured deficiency claims against iHC are being waived in any event,



193
      Northfield Laboratories, 467 B.R. at 589 (“The equitable subordination claim could have been raised as a Plan
      objection.”); In re Exide Techs., 303 B.R. 48, 76 n.41 (Bankr. D. Del. 2003) (“Any equitable subordination claim
      against R2 (as well as against the Prepetition Lenders) would be foreclosed by confirmation of this Plan.”).
194
      See Defendant Clear Channel Holdings, Inc.’s Motion to Dismiss at 6–11, Wilmington Savings Funds Society,
      FSB v. Bain Capital LP, et al, Adv. No. 18-03287 (MI) [Docket No. 73].
195
      Id. at 12–23.

                                                          95
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 97 of 117



and the Legacy Notes Trustee has no claims against any other iHC assets or any other Debtor to

which any other claim could be subordinated, the scope of any possible equitable subordination is

inherently constrained.

          144.     Separately, in connection with this restructuring process, the Debtors’ Special

Committee has investigated these transactions and others for potential claims against the

Consenting Sponsors, including equitable subordination, and determined to not pursue actions

against the Consenting Sponsors given their valuable contributions as part of the Plan

Settlement. As set forth in the Cremens Declaration, the Special Committee concluded that none

of the actions or transactions described therein and investigated by the Special Committee provided

a basis to seek equitable subordination of debt held by the Sponsors’ affiliates or other equity

holders of the Debtors with representatives on the board. 196 Moreover, the Plan not only directly

moots and precludes the equitable subordination claims in the Legacy Notes Trustee’s complaint,

but also separately addresses the purported misconduct that is raised in the equitable subordination

complaint. Specifically: (a) the CCOH shares transferred as part of the 2015 Broader Media

transfer will be distributed according to the Plan’s provisions; (b) the non-occurrence of the flip in

December 2016 is reflected in the fact that the Legacy Notes Trustee only holds allowed claims

(and only receives a recovery) on an unsecured basis at iHC; and (c) the overall Plan and Plan

Settlement implements the Restructuring Support Agreement. 197 Thus, the Plan will—in multiple

ways—comprehensively resolve, moot, and preclude the Legacy Notes Trustee’s claims and any

claims based on the transactions that underlie its complaint.




196
      Cremens Declaration, ¶ 21.
197
      The 2017 global exchange offer, of course, expired and was not consummated, so it is irrelevant to the Plan and
      its provisions.

                                                         96
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 98 of 117



          B.       U.S. Trustee and SEC Objections.

          145.     The U.S. Trustee and the SEC object 198 to the Plan’s Debtor Relase, Third-Party

Release, and Exculpation Provisions. The U.S. Trustee and SEC’s contentions that the releases

are non-consensual are belied by the plain language of the Plan, multiple Court-approved notices

and ballots sent to creditors, and the fact that approximately 473 parties in interest have exercised

their right to opt-out of the Third-Party Release. In addition, the SEC contends that the release

provisions should exclude actual fraud, willful misconduct, and gross negligence.                                These

Objections should be overruled.

                   i.       The Debtor Release is Appropriate and in the Best Interests of the
                            Debtors’ Estates.

          146.     The U.S. Trustee objects broadly to the Plan’s release provisions, including the

Debtor Release. 199 As set forth in detail in Section II.B.i of the Argument herein, the Debtor

Release represents a valid exercise of the Debtors’ business judgment and is fair and equitable.

The Debtor Release is an integral part of the Plan and is in the best interest of the Debtors’ Estates

as a component of the comprehensive settlement implemented thereunder. Holders of Claims and

Interests entitled to vote have overwhelmingly voted to accept the Plan, including the Debtor

Release.

          147.     The Plan, including the Debtor Release, was negotiated before and after the Petition

Date by sophisticated parties represented by able counsel and financial advisors, is the result of an

arms’-length negotiation process, and appropriately offers protection to parties that participated in

the Debtors’ restructuring process. Specifically, and as detailed in Section II.B.i of the Argument




198
      The Legacy Notes Trustee also objects, for nearly identical reasons, to the Plan’s release provisions. For the same
      reasons set forth herein, the Legacy Notes Trustee’s Objection should also be overruled.
199
      See generally U.S. Trustee Obj., ¶¶ 17-22

                                                           97
       Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 99 of 117



herein, the Released Parties under the Plan made significant concessions and contributions to the

Debtors’ Chapter 11 Cases, including, as applicable, actively supporting the Plan and these

Chapter 11 Cases and waiving substantial rights and Claims against the Debtors under the Plan.

The scope of the Debtor Release is appropriately tailored under the facts and circumstances of

these Chapter 11 Cases and is appropriate in light of, among other things, the value provided by

the Released Parties to the Debtors’ Estates, the critical nature of the Debtor Release to the Plan,

and the investigation of Claims and Causes of Action conducted by the Special Committee.

                    ii.      The Third Party Release is Consensual.

          148.      As set forth above, consensual third-party releases are permitted under applicable

law and have previously been approved by Courts in this district. 200 The Third-Party Release

under the Plan is consensual. The critical factor in determining whether a release is consensual is

whether, after the Debtors’ due process obligations have been satisfied, including the provision of

appropriate notice, “the affected creditor timely objects to the provision.” 201



200
      See, e.g., Republic Supply, 815 F.2d at 1050 (finding third-party release enforceable since Bankruptcy Code does
      not proscribe such release where “it has been accepted and confirmed as an integral part of a plan of
      reorganization”); Wool Growers, 371 B.R. at 775–76 (“Most courts allow consensual [third-party] releases to be
      included in a plan . . . Consensual nondebtor releases that are specific in language, integral to the plan, a condition
      of the settlement, and given for consideration do not violate section 524(e)”); see also Pilgrim’s Pride,
      2010 WL 200000, at *5 (under Pacific Lumber “the court may not, over objection, approve through confirmation
      of the Plan third-party protections”) (emphasis added); Camp Arrowhead, 451 B.R. at 701–02 (“the Fifth Circuit
      does allow permanent injunctions so long as there is consent.”).
201
      Wool Growers, 371 B.R. at 776 (citing Zale Corp., 62 F.3d at 760–61) (emphasis added)); see also
      In re Southcross Holdings, LP, No. 16-20111 (Bankr. S.D. Tex. April 11, 2016), Confirmation Hr’g Tr. at 42
      [Docket No. 191] (debtors correctly characterized that release was consensual since the debtors provided
      extensive notice of the plan and confirmation hearing and no party specifically objected to the plan’s release
      provisions); In re Energy & Expl. Partners, Inc., No. 15-44931, Confirmation Hr’g Tr. at 44, 47 (Bankr.
      N.D. Tex. April 21, 2016) [Docket No. 730] (“[I]f . . . notice has gone out, parties have actually gotten it, they’ve
      had the opportunity to look over it, the disclosure is adequate so that they can actually understand what they’re
      being asked to do and the options that they’re being given . . . I would say that this is one of those situations where
      [Republic Supply] says those people can waive substantive rights by not affirmatively participating in the case.”);
      see also In re RAAM Global Energy Co., No. 15-35615, Confirmation Hr’g Tr. at 61 (Bankr. S.D. Tex. Jan. 28,
      2016) [Docket No. 399] (“[A]s to the holders of claims, it’s limited to parties that have accepted and not opted
      out, and having reviewed it and in the absence of objections I think it is within the range of authority I have under
      existing Fifth Circuit law . . . .”); Pilgrim’s Pride, 2010 WL 200000, at *5 (under Pacific Lumber “the court may
      not, over objection, approve through confirmation of the Plan third-party protections”) (emphasis added).

                                                             98
    Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 100 of 117



       149.    For the reasons set forth above in the Debtors’ case in chief and those summarized

below, the Debtors respectfully submit that they have met the legal standard for a consensual

third-party release, and that the Third-Party Release in the Plan is therefore appropriate:

               •       all parties in interest have received extensive notice and opportunity to opt
                       out of or object to the Third-Party Release (see, e.g., ballots, confirmation
                       hearing notice, the Plan, the Disclosure Statement);

               •       the parties to the Restructuring Support Agreement have consented to the
                       Third-Party Release;

               •       the Committee supports the Third-Party Release;

               •       approximately 473 Holders of Claims and Interests have opted out of the
                       Third-Party Release by objecting to the Plan or checking the “opt out” box
                       on the ballots—the failure to do either constitutes consent under applicable
                       law;

               •       the Third-Party Release is widely supported by the Debtors’ stakeholders,
                       with 90% of voting creditors accepting the Plan—those who opted out of or
                       objected to the Third-Party Release are carved out from the definition of
                       Releasing Party;

               •       the Third-Party Release is appropriately limited to the facts and
                       circumstances of these Chapter 11 Cases;

               •       the Third Party Release is integral to the Plan and the Restructuring Support
                       Agreement, each vigorously negotiated at arms’-length by sophisticated
                       parties and necessary to forge consensus;

               •       the Third Party Release has been given for consideration, enabling General
                       Unsecured Creditors to receive recoveries higher than they would otherwise
                       be entitled to; and

               •       the Third Party Release is typical to those approved in comparable
                       chapter 11 cases in this district.

               iii.    The Third-Party Release Does Not Require Carveouts for Actual
                       Fraud, Willful Misconduct, or Gross Negligence.

       150.    The SEC contends that the Third-Party Release should exclude actual fraud, willful

misconduct, and gross negligence. Consensual releases, such as the Third-Party Release here, may

be granted without carveouts for actual fraud, willful misconduct, and gross negligence under

                                                 99
      Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 101 of 117



certain circumstances. Under section 1123 of the Bankruptcy Code, “a plan may provide for the

settlement or adjustment of any claim or interest belonging to the debtor or to the estate.”202

Settlements “require . . . consent and consideration by each participant in the agreement to be

valid.” 203 Under section 1123 of the Bankruptcy Code, a settlement is valid when “it releases

claims only of parties who have consented and to whom consideration has been provided.” 204

          151.     To determine the validity of releases, courts evaluate whether consideration was

provided in return for such release. “The nature and extent of a debtor’s interest in property is

determined by reference to applicable state law—here, the laws of the State of Texas.” 205 Because

the nature and extent of the Debtors’ interest in the released claims is at stake here, state law—

more specifically Texas law—governs. In Texas, “where no other consideration is shown, mutual

obligations by the parties to the agreement will furnish a sufficient consideration to constitute a

binding contract.” 206

          152.     As set forth above, each of the Released Parties under the Third-Party Release

(the Term Loan / PGN Group, 2021 Noteholder Group, Term Lender Group, Consenting Sponsors,

DIP Agent and Holders of DIP Claims, Notes Trustees and Agents, the Term Loan Credit

Agreement Agent, and Related Parties) gave consideration for the third-party release (and are also

releasing parties themselves, thereby making the release mutual). In addition, because the release

provisions provide a mechanism for parties in interest to opt-out, the Third-Party Release is




202
      11 U.S.C. § 1123.
203
      Bigler, 442 B.R. at 543-44.
204
      Id at 549.
205
      In re AFI Servs., LLC, 486 B.R. 827, 835 (Bankr. S.D. Tex. 2013); Butner v. United States, 440 U.S. 48, 55, 99
      S. Ct. 914, 59 L. Ed.2d 136 (1979).
206
      Tex. Gas Utils. Co. v. Barrett, 460 S.W.2d 409, 412 (Tex. 1970); Clement v. Producers’ Ref. Co., 277 S.W. 634
      (Tex. Comm’n App. 1925).

                                                        100
      Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 102 of 117



consensual and thus does not require a carveout for actual fraud, willful misconduct, or gross

negligence. Moreover, the Legacy Notes Trustee’s argument that the Final Order Approving

Notification and Hearing Procedures for Certain Transfers of and Declarations of Worthlessness

with Respect to Stock [Docket No. 455] (the “Equity Trading Order”) restricted the Debtors’ equity

sponsors from trading fundamentally misunderstands the purpose of such Order. As the title

suggests, the Equity Trading Order does not restrict the Consenting Sponsors, let alone any other

equity interest owner, from trading their equity interests. Rather, the Equity Trading Order

establishes a set of procedures equity interest holders must follow prior to effectuating a transfer

of Beneficial Ownership in Stock. Nevertheless, the Consenting Sponsors’ commitment to not

trade on their equity interests came well before commencement of the Debtors’ Chapter 11 Cases,

let alone entry of the Equity Trading Order. 207

                   iv.       The Exculpation Provision is Appropriate.

          153.     The U.S. Trustee and SEC also argue that the Exculpation Provision amount to an

impermissible third-party release. 208 For the reasons set forth herein, the Debtors respectfully

disagree. Unlike the Third-Party Release, the exculpation provided for under Article VIII.D of the

Plan will be effective as of the Effective Date against all parties in interest, not just against the

Releasing Parties. The Exculpation Provision does not affect the liability of third parties per se,

but rather sets a standard of care of actual fraud or gross negligence in hypothetical future litigation

against an Exculpated Party for acts arising out of the Debtors’ restructuring. Therefore, to the

fullest extent permissible under applicable law, and without limiting any provision of the Plan, the



207
      See Restructuring Support Agreement, § 8.01 (“During the Restricted Period, no Consenting Stakeholder shall
      Transfer any ownership (including any beneficial ownership as defined in the Rule 13d-3 under the Securities
      Exchange Act of 1934, as amended) in any Company Claims/Interests to any affiliated or unaffiliated party,
      including any party in which it may hold a direct or indirect beneficial interest, unless . . .”).
208
      SEC Obj., § III; U.S. Trustee Obj., at ¶ 25.

                                                       101
      Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 103 of 117



Plan and its terms shall be enforceable against all Holders of Claims or Interests subject to certain

parties opting out of the Third-Party Release. 209

          154.     As set forth herein, the Exculpation Provision is appropriate and vital because it

provides protection to those parties who served as fiduciaries during the restructuring process.

These individuals were integral participants in the Plan negotiation process. There can be no doubt

that the Debtors and their representatives are entitled to the relief embodied in the Exculpation

Provision. The Exculpation provision represents an essential component of the global settlement

embodied by the Plan, which resolves numerous Claims and Causes of Action, provides a

substantial recovery to all unimpaired classes, including General Unsecured Claims, and is the

product of good faith, arms’-length negotiations.

          155.     Although several other parties sought to be included in the Exculpation Provision,

the Debtors refused to do so, and the Plan’s Exculpation Provision is narrowly tailored to include

only fiduciaries of the Debtors’ Estates. As such, the Exculpation Provision is reasonable,

appropriate, and vital to these Chapter 11 Cases because it provides protection to parties who

served as fiduciaries to the Estates during the restructuring.

          C.       Objecting PGN Trustees’ and Joining PGN Trustees’ Objections.

          156.     The Objecting PGN Trustees allege that (a) the Plan fails to provide for the

assumption of the Debtors’ contingent and unliquidated indemnification obligations with respect

to     the     Objecting       PGN   Trustees   arising    under   the   applicable   Notes   Indentures

(the “PGN Indemnification Obligations”), (b) the Plan fails to provide for the express treatment of

the PGN Indemnification Obligations, (c) the Plan fails to provide a mechanism for the Objecting

PGN Trustees to receive distributions on account of the PGN Indemnification Obligations, and


209
      See Plan, Art. VIII.E.

                                                     102
    Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 104 of 117



(d) the Debtors did not provide the Objecting PGN Trustees with an opportunity to accept or reject

the Plan despite the extinguishment of the PGN Indemnification Obligations. The Joining PGN

Trustees assert that, if the Objecting PGN Trustees receive additional rights or benefits under the

Plan or Confirmation Order, then the Joining PGN Trustees should receive the same treatment.

Both Objections miss the mark, however, and in any event do not prevent Confirmation of the Plan

and should therefore be overruled.

       157.    First, the Bankruptcy Code does not require the Debtors to assume the

PGN Indemnification     Obligations,    and   the    Debtors’   decision   not   to   assume   the

PGN Indemnification Obligations does not in and of itself prevent Confirmation of the Plan.

Second, the Plan does provide for the express treatment of the PGN Indemnification Obligations.

The Plan’s definition of a “PGN Claim” includes any Claim against a Debtor arising under, derived

from, secured by, based on, or related to an applicable priority guarantee notes indenture.

The PGN Indemnification Obligations, which arise under the PGN Notes Indentures, fit squarely

into this definition, and Article III.C of the Plan provides for the treatment of such PGN Claims.

Third, the Objecting PGN Trustees have certain rights with respect to the Holders of PGN Claims

under their applicable indentures, including a charging lien. Nothing in the Plan overrides or

otherwise restricts these rights. Finally, the Debtors were not required to solicit the Objecting

PGN Trustees on behalf of any wholly contingent and unliquidated Claim for the

PGN Indemnification Obligations.       The solicitation procedures approved by the Disclosure

Statement Order (which are customary to those in other large chapter 11 cases and were approved

without objection from the Objecting PGN Trustees) provide that the amount of PGN Claims for

voting purposes only will be established by reference to the Debtors’ applicable books and records

and the list of record holders maintained by the applicable agent, indenture trustee, or Nominee as



                                               103
      Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 105 of 117



reflected in the securities position report(s) from DTC or other applicable depository firm, dated

as of the Voting Record Date. 210 As of the Voting Record Date, the Debtors did not recognize any

PGN Indemnification Obligations in their applicable books and records (nor did the Objecting

PGN Trustees assert any liquidated Claims on behalf of PGN Indemnification Obligations in any

Proof of Claim), and therefore, for voting purposes, no Claims for PGN Indemnification

Obligations exist that were required to be solicited. 211 Accordingly, the Objecting PGN Trustees

have not demonstrated that the Debtors failed to comply with any applicable provision of the

Bankruptcy Code or that the Plan cannot be confirmed in its current form.

                                                      Conclusion

          158.      For the reasons set forth herein, the Debtors respectfully request that the

Bankruptcy Court confirm the Plan and enter the Confirmation Order.



                                  [Remainder of page intentionally left blank]




210
      See Solicitation and Voting Procedures [Docket No. 1481], § D.2.
211
      Even if the Debtors did solicit the Objecting PGN Trustees on behalf of their Filed Claims for
      PGN Indemnification Obligations, which asserted wholly contingent and unliquidated amounts for such Claims,
      those votes would be tabulated in the amount of $1.00 pursuant to section D.2 of the Solicitation and Voting
      Procedures. Adding three rejecting votes and $3.00 of rejecting votes to the total tabulation of votes in all classes
      containing PGN Claims would still result in the acceptance of the Plan by all Classes entitled to vote.

                                                           104
   Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 106 of 117



Houston, Texas
January 7, 2019

/s/ Patricia B. Tomasco
Patricia B. Tomasco (TX Bar No. 01797600)    James H.M. Sprayregen, P.C.
Elizabeth Freeman (TX Bar No. 24009222)      Anup Sathy, P.C. (admitted pro hac vice)
Matthew D. Cavenaugh (TX Bar No. 24062656)   Brian D. Wolfe (admitted pro hac vice)
JACKSON WALKER L.L.P.                        William A. Guerrieri (admitted pro hac vice)
1401 McKinney Street, Suite 1900             Benjamin M. Rhode (admitted pro hac vice)
Houston, TX 77010                            KIRKLAND & ELLIS LLP
Telephone:      (713) 752-4200               KIRKLAND & ELLIS
Facsimile:      (713) 752-4221               INTERNATIONAL LLP
Email: ptomasco@jw.com                       300 North LaSalle
        efreeman@jw.com                      Chicago, IL 60654
        mcavenaugh@jw.com                    Telephone:    (312) 862-2000
                                             Facsimile:    (312) 862-2200
Co-Counsel to the Debtors                    Email: james.sprayregen@kirkland.com
and Debtors in Possession                           anup.sathy@kirkland.com
                                                    brian.wolfe@kirkland.com
                                                    will.guerrieri@kirkland.com
                                                    benjamin.rhode@kirkland.com

                                             -and-

                                             Christopher Marcus, P.C.
                                             (admitted pro hac vice)
                                             KIRKLAND & ELLIS LLP
                                             KIRKLAND & ELLIS
                                             INTERNATIONAL LLP
                                             601 Lexington Avenue
                                             New York, NY 10022
                                             Telephone:     (212) 446-4800
                                             Facsimile:     (212) 446-4900
                                             Email: christopher.marcus@kirkland.com

                                             Co-Counsel to the Debtors
                                             and Debtors in Possession




                                       105
    Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 107 of 117



                                     Certificate of Service

        I certify that on January 7, 2019, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.


                                                 /s/ Patricia B. Tomasco
                                                 Patricia B. Tomasco
Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 108 of 117



                              Exhibit A

                             Objections
                            Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 109 of 117



                                            IN RE IHEARTMEDIA, INC., CASE NO. 18-31274 (MI)

                                  OBJECTIONS AND RESPONSES TO THE
       MODIFIED FIFTH AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION OF IHEARTMEDIA, INC.
       AND ITS DEBTOR AFFILIATES PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE (THE “PLAN”) 1

      OBJECTING PARTY                                     OBJECTION                                              STATUS / DEBTORS’ RESPONSE

                                                   CONFIRMATION OBJECTIONS / RESERVATIONS OF RIGHTS

    Wilmington Savings Fund       •   The Legacy Notes Trustee argues that the Plan:                  •   The Plan properly classifies Holders of 2021 Notes
    Society, FSB (“Legacy Notes       (1) provides for the disparate treatment of 2021 Notes              Claims with Holders of Legacy Notes Claims, both of
    Trustee”) [Docket No. 2060]       Claims and Legacy Notes Claims; (2) improperly                      which Claims are substantially similar, and the Debtors’
                                      classifies the Legacy Notes Claims with the 2021 Notes              classification scheme is reasonable. See Section VI.A.i.
                                      Claims; (3) violates the absolute priority rule; (4) contains
                                      release provisions that (a) are overly broad and (b) do not     •   The Plan does not disparately treat Holders of 2021 Notes
                                      contain carve-outs for fraud, willful misconduct, and gross         Claims and Holders of Legacy Notes Claims. Each
                                      negligence; and (5) contains an exculpation provision               Holder in Class 6 will receive exactly the same treatment,
                                      granted to non-estate fiduciaries.                                  with the only difference being the allocation of those
                                                                                                          recoveries that would otherwise have been received on
                                  •   The Legacy Notes Trustee also argues that the Plan cannot           account of the Intercompany Notes Claims. Moreover,
                                      be confirmed absent the court’s determination of the                the payment of the professional fees of the 2021
                                      appropriate allowed amount of the CCOH Due From                     Noteholder Group is appropriate because such payment is
                                      Claims against iHC.                                                 not on account of such Holder’s Class 6 Claim, but rather
                                                                                                          is on account of the 2021 Noteholder Group’s support of
                                  •   The Legacy Notes Trustee also argues that the votes cast            the Plan and Restructuring Support Agreement.
                                      by Abrams and Debtor CCH on account of their respective             See Section VI.A.ii.
                                      iHC 2021 / Legacy Notes Claims should be designated
                                      and the remaining votes in Class 6 re-tabulated.                •   The Plan provides for the allowance of the CCOH Due
                                                                                                          From Claims, and the allowance of the CCOH Due From
                                  •   The Legacy Notes Trustee also argues that Confirmation              Claims under the Plan is appropriate as part of the CCOH
                                      of the Plan would not moot its equitable subordination              Plan and Separation Settlement. Issues related to the
                                      adversary proceeding.                                               CCOH Plan and Separation Settlement (other than those
                                                                                                          scheduled for the January 22 fairness hearing) are
                                                                                                          scheduled for a hearing on January 17, 2019. Objections


1
      Capitalized terms used but not defined herein have the meanings ascribed to them in the Plan, the Disclosure Statement, and the Disclosure Statement
      Supplement, as applicable.
                                                                                  1
                          Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 110 of 117



    OBJECTING PARTY                                    OBJECTION                                          STATUS / DEBTORS’ RESPONSE

                                                                                                   related to such issues are due January 9, 2019, and briefs
                                                                                                   in support of such issues are due January 14, 2019. The
                                                                                                   Debtors intend to address matters related to the CCOH
                                                                                                   Plan and Separation Settlement (and any objections
                                                                                                   thereto) in more detail at that time.
                                                                                              •    The Plan does not violate the absolute priority rule. The
                                                                                                   Plan is fully consensual from a Class perspective; thus, the
                                                                                                   Debtors are not utilizing section 1129(b) of the
                                                                                                   Bankruptcy Code. As set forth in the Voting Report and
                                                                                                   the Supplemental Voting Report, this is true even
                                                                                                   assuming the Class 6 votes of Abrams and CCH are
                                                                                                   designated, as Class 6 would still vote to accept the Plan. 2
                                                                                                   Moreover, the Debtors do not believe that any valid
                                                                                                   Section 510(b) Claims exist for the reasons set forth in
                                                                                                   Debtors’ objections to proofs of claim filed by certain
                                                                                                   individual holders of Legacy Notes [Docket Nos. 1661—
                                                                                                   1669, 1671—1673] (and for the reasons set forth by the
                                                                                                   Debtors in the trial regarding the Legacy Notes Trustee’s
                                                                                                   adversary proceeding against iHC). 3 See Section IV.B.
                                                                                              •    The release and exculpation provisions are an integral,
                                                                                                   bargained-for component of the Plan, are a valid exercise
                                                                                                   of the Debtors’ business judgment, and comport with Fifth
                                                                                                   Circuit law regarding such provisions. See Section IV.B.
                                                                                              •    The Legacy Notes Trustee’s equitable subordination
                                                                                                   claims are meritless legally and factually, including
                                                                                                   because they allege only generalized harm to all the
                                                                                                   Debtors’ creditors, and any such claims belong to the
                                                                                                   Debtors’ Estates. All equitable subordination claims are

2
    The Debtors and Legacy Notes Trustee have agreed that no further briefing or arguments will be scheduled concerning the Legacy Notes Trustee’s vote
    designation motion, and that the vote designation motion is withdrawn. See Stipulation and Order Regarding Existing Deadlines in Respect to
    Confirmation, the Legacy 510(B) Claims, and the CCOH Claim [Docket No. 2356].
3
    As set forth in the Stipulation and Order (I) Granting the Legacy 510(b) Claimants Leave to Withdraw and Deeming the Legacy 510(b) Claims Withdrawn;
    and (II) Overruling iHeartCommunications, Inc.’s Claim Objections as Moot, filed contemporaneously herewith, the Legacy 510(b) Claimants have agreed
    to withdraw such proofs of claim with prejudice.

                                                                             2
                          Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 111 of 117



  OBJECTING PARTY                                   OBJECTION                                              STATUS / DEBTORS’ RESPONSE

                                                                                                   being resolved pursuant to the Plan, and the Plan will also
                                                                                                   bar any equitable subordination claims through the
                                                                                                   application of res judicata. There is no due process issue,
                                                                                                   and Legacy Notes Trustee has had ample opportunity to
                                                                                                   investigate and prosecute its equitable subordination
                                                                                                   claims during these Chapter 11 Cases. See Section
                                                                                                   VI.A.iii.

Securities and Exchange      •   The SEC contends that the Plan contains release               •   The release provisions in the Plan are consensual within
Commission (“SEC”)               provisions that (a) do not include carve-outs for actions         the meaning of Fifth Circuit law and are integral to the
[Docket No. 2057]                based on actual fraud, willful misconduct, or gross               Plan as a condition of the global settlement embodied
                                 negligence, and (b) are not supported by independent              therein. See Section VI.B.i.
                                 consideration. The SEC proposes that the release
                                 provisions be deleted.                                        •   Because the release provisions are consensual and
                                                                                                   supported by consideration, such provisions do not require
                             •   The SEC also contends that the Plan contains an                   carveouts for actual fraud, willful misconduct, or gross
                                 exculpation provision that is overly broad and provides for       negligence. See Section VI.B.ii.
                                 impermissible third-party releases—including parties no
                                 longer associated with the Debtors or bankruptcy              •   The Exculpation Provision is appropriate and vital
                                 proceedings. The SEC proposes that the exculpation                because it provides protection to those parties who served
                                 provision be revised to apply to a less expansive list of         as fiduciaries during the restructuring process, and is an
                                 exculpated parties.                                               essential component of the global settlement embodied by
                                                                                                   the Plan. Unlike the Third-Party Release, the Exculpation
                                                                                                   Provision does not affect the liability of third parties
                                                                                                   per se, but rather sets a standard of care of actual fraud or
                                                                                                   gross negligence in hypothetical future litigation against
                                                                                                   an Exculpated Party for acts arising out of the Debtors’
                                                                                                   restructuring and represents a legal conclusion that flows
                                                                                                   inevitably from several different findings a bankruptcy
                                                                                                   court must reach in confirming a plan, as well as the
                                                                                                   statutory exculpation in section 1125(e) of the Bankruptcy
                                                                                                   Code. See Section VI.B.iii.




                                                                            3
                           Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 112 of 117



  OBJECTING PARTY                                         OBJECTION                                             STATUS / DEBTORS’ RESPONSE

U.S. Trustee Objection            •   The U.S. Trustee contends that the Plan contains release       •   The release provisions in the Plan are consensual within
(“U.S. Trustee”) [Docket No.          provisions that are not supported by consideration,                the meaning of Fifth Circuit law and is integral to the Plan
2058]                                 agreement, or specific action by or for the Related Parties.       as a condition of the global settlement embodied therein.
                                                                                                         See Section VI.B.i.
                                  •   The U.S. Trustee also contends that the Plan contains
                                      release provisions that are not supported by independent       •   Because the release provisions are consensual and
                                      and valuable consideration provided by each Released               supported by consideration, such provisions do not require
                                      Party.                                                             carveouts for actual fraud, willful misconduct, or gross
                                                                                                         negligence. See Section VI.B.ii.
                                  •   The U.S. Trustee also contends that the Plan contains
                                      overly broad third party releases, exculpations, and           •   The Exculpation Provision is appropriate and vital
                                      injunctions—specifically as they relate to non-consensual,         because it provides protection to those parties who served
                                      non-debtor releases and injunctions.                               as fiduciaries during the restructuring process, and is an
                                                                                                         essential component of the global settlement embodied by
                                                                                                         the Plan. See Section VI.B.iii.

Computershare Trust               •   Computershare, Wilmington Trust, and Deutsche Bank             •   The Bankruptcy Code does not require the Debtors to
Company, N.A. and                     (collectively, the “Objecting PGN Trustees”) contend that          assume the PGN Indemnification Obligations, and the
Computershare Trust                   the Plan: (a) impermissibly extinguishes the Debtors’              Debtors’ decision not to assume the PGN Indemnification
Company of Canada, in their           indemnification obligations to the Objecting PGN                   Obligations does not in and of itself prevent Confirmation
capacity as indenture trustee         Trustees; (b) extinguishes the Objecting PGN Trustees’             of the Plan.
for the 2022 PGN Notes                indemnification claim without consideration and without
(collectively,                        an opportunity for them to vote on the Plan; and (c)           •   The Plan does provide for the express treatment of the
“Computershare”) [Docket              provides no clear procedure for making distributions on            PGN Indemnification Obligations through the definition
No. 2307]                             account of the Objecting PGN Trustees’ claims, such as             of a “PGN Claim,” which includes any Claim against a
                                      indemnification claims.                                            Debtor arising under, derived from, secured by, based on,
Wilmington Trust, National                                                                               or related to an applicable priority guarantee notes
Association, in its capacity as   •   The Objecting PGN Trustees, collectively, request that the         indenture.
indenture trustee for the 2019        Plan be amended to properly preserve their
PGN Notes (“Wilmington                indemnification claims or that the claims be assumed by •          The Objecting PGN Trustees have certain rights with
Trust”) [Docket No. 2320]             the Debtors.                                                       respect to the Holders of PGN Claims under their
                                                                                                         applicable indentures, including a charging lien. Nothing
Deutsche Bank Trust               •   The Joining PGN Trustees assert that, if the Objecting             in the Plan overrides or otherwise restricts these rights.
Company Americas                      PGN Trustees receive additional rights or benefits under
(“Deutsche Bank”) [Docket             the Plan or Confirmation Order, then the Joining PGN
No. 2344]                             Trustees should receive the same treatment.
UMB Bank, National
Association, solely in its
capacity as the 11.25% PGN


                                                                                 4
                         Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 113 of 117



  OBJECTING PARTY                                    OBJECTION                                            STATUS / DEBTORS’ RESPONSE

Trustee for the 11.25%
PGNs, BOKF, National
Association, solely in its
capacity as the 9.0% PGN
Due 2021 Trustee, and U.S.
Bank National Association,
solely in its capacity as
10.625% PGN Trustee
(collectively, the “Joining
PGN Trustees”) [Docket No.
2358]

Tata America International    •   Tata filed a Cure Claim Objection, stating that $198,957     •   The Debtors are continuing to discuss this Cure Claim
Corporation (“Tata”)              is the amount required to cure all monetary defaults under       Objection with Tata in an effort to resolve consensually.
[Docket No. 2056]                 the Tata Contracts prior to assumption.

Google LLC f/k/a Google       •   Google filed a Cure Claim Objection stating that             •   The Debtors are continuing to discuss this Cure Claim
Inc. (“Google”) [Docket No.       $334,674.27, plus any amounts due and owing after                Objection with Google in an effort to resolve
2279]                             December 30, 2018, is required to cure all monetary              consensually.
                                  defaults under the Google Contracts prior to assumption.

James B. Martin (“Martin”)    •   Martin filed a prepetition tort action against iHeartMedia   •   The Debtors and James B. Martin have agreed that Martin
[Docket No. 2148]                 seeking compensatory and punitive damages and contends           does not object to the Plan and that both the Debtors and
                                  that the value of the claim is $5,000,000, not $50,000 as        Martin reserve all rights with respect to the Objection,
                                  filed, and that the Plan cannot be confirmed until a fair        including the liquidation value of Martin’s claim, that
                                  estimate of the claim has been determined.                       Confirmation may proceed prior to the resolution of
                                                                                                   Martin’s Objection, that, to the extent the Objection is not
                                                                                                   resolved consensually, the Debtors and Martin reserve all
                                                                                                   rights to the valuation of Martin’s claim, and have
                                                                                                   consensually agreed to extend the Debtors’ time to
                                                                                                   respond to Martin’s Objection. See Stipulation and Order
                                                                                                   Regarding Existing Deadlines With Respect to the
                                                                                                   Objection of James B. Martin to Confirmation of Plan of
                                                                                                   Reorganization in Absence of an Estimation of His Claim
                                                                                                   Pursuant to 11 U.S.C. § 502(C)(1) [Docket No. 2357].




                                                                            5
                          Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 114 of 117



  OBJECTING PARTY                                      OBJECTION                                                 STATUS / DEBTORS’ RESPONSE

Broadcast Music, Inc.         •   BMI filed a reservation of rights that proposes protective          •   Resolved: The Debtors have resolved this Objection
(“BMI”) [Docket Nos. 1923,        language preserving rights to certain claims related to the             through the addition of language to the Confirmation
2359]                             license fees contemplated in the BMI License                            Order and the Assumed Executory Contract and
                                  Agreements, notwithstanding the releases and discharge                  Unexpired Lease List.
                                  provisions set forth in the Plan or Confirmation Order.
                              •   The proposed language further states that the claims, when
                                  liquidated, shall be paid as Cure Claims and the BMI
                                  License Agreements shall be fully enforceable by the
                                  Debtors and BMI on the Effective Date.
                              •   BMI also filed a Cure Claim Objection [Docket No. 2359]
                                  contending that an individualized cure notice sent
                                  pursuant to the Plan Supplement inadvertently omitted a
                                  footnote containing negotiated language.

Travis County Tax Assessor-   •   Travis County contends that the Plan fails to provide for           •   Resolved: The Debtors have resolved this Objection
Collector (“Travis County”)       retention of their tax liens until their claims are paid in full.       through the addition of language to the Confirmation
[Docket No. 2047]                                                                                         Order.
                              •   Travis County also contends that the Plan fails to provide
                                  that Travis County’s claim will be paid over a period of
                                  five years from the Petition Date rather than 5 years from
                                  the Effective Date.

Norfolk County Retirement     •   Norfolk proposes protective language to the Confirmation            •   Resolved: Norfolk’s Objection has been resolved as part
System (“Norfolk”) [Docket        Order stating that the Plan releases do not affect its claims           of the CCOH Plan and Separation Settlement, and its
No. 2055]                         asserted in the CCOH Litigation against the Non-Debtor                  Objection to the Plan is deemed withdrawn as of the
                                  Defendants.                                                             Effective Date.

Sony Music Entertainment      •   Sony proposes language to the Confirmation Order that               •   Resolved: The Debtors have resolved this Objection
(“Sony”) [Docket No. 2080]        reserves certain auditing rights, or other contractual rights,          through the addition of language to the Confirmation
                                  under its Framework Digital Distribution Agreement with                 Order.
                                  iHC, insofar as such rights would be impaired under the
                                  Plan.

Kforce, Inc. (“Kforce”)       •   Kforce filed a Cure Claim Objection stating that                    •   Resolved: The Debtors and Kforce have reached an
[Docket No. 2115]                 $146,788.28 is the amount required to cure all monetary                 agreement on the correct Cure amount and regarding the




                                                                                 6
                          Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 115 of 117



  OBJECTING PARTY                                     OBJECTION                                             STATUS / DEBTORS’ RESPONSE

                                  defaults under     the   Kforce    Agreements     prior   to       addition of language to the Assumed Executory Contract
                                  assumption.                                                        and Unexpired Lease List.

Comcast Cable                 •   Comcast filed a Cure Claim Objection stating that              •   Resolved: The Debtors and Comcast have reached an
Communications                    $144,213.83 is the amount required to cure all monetary            agreement on the correct Cure amount.
Management, LLC d/b/a             defaults under the Advertising Agreement prior to
Comcast Spotlight                 assumption.
(“Comcast”) [Docket No.
2136]

                                                 INFORMAL OBJECTIONS / RESERVATIONS OF RIGHTS

SoundExchange, Inc.           •   SoundExchange objects to the Plan on a limited basis           •   Resolved: The Debtors have resolved this Objection
(“SoundExchange”)                 stating that $526,799.99 is the amount required to cure all        through the addition of language to the Confirmation
                                  monetary defaults prior to assumption of the Restricted            Order.
                                  Use Agreement, to include late fees incurred through the
                                  Petition Date.
                              •   SoundExchange proposes language to the Confirmation
                                  Order reserving certain auditing payments and
                                  distribution   rights, defenses,   and   obligations,
                                  notwithstanding language in the Plan or Confirmation
                                  Order to the contrary.

AIG Property Casualty, Inc.   •   AIG requests cautionary language clarifying that the Plan      •   Resolved: The Debtors have resolved this Objection
(“AIG”)                           does not affect the rights of either party under the assumed       through the addition of language to the Plan.
                                  surety contract, without the filing of a cure claim or
                                  administrative expense claim.

Argonaut Insurance            •   Argo proposes cautionary language clarifying that the          •   Resolved: The Debtors have resolved this Objection
Company (“Argo”)                  Plan does not affect the rights of either party under the          through the addition of language to the Confirmation
                                  assumed Surety Bond/Bill Guaranty Contract with                    Order.
                                  iHeartMedia + Entertainment, Inc.




                                                                             7
                         Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 116 of 117



  OBJECTING PARTY                                     OBJECTION                                            STATUS / DEBTORS’ RESPONSE

Aspen American Insurance      •   Aspen requests a reservation of rights relating to the         •   Resolved: The Debtors have resolved this Objection
Company (“Aspen”)                 cancellation, at the direction of the Debtors, of a surety         through the addition of language to the Confirmation
                                  bond written on behalf of AM/FM Texas Broadcasting                 Order.
                                  LP, as principal, and in favor of Pacific Gas and Electric,
                                  as obligee.
                              •   Aspen is concerned about, and proposes cautionary
                                  language for, the third-party releases to the extent that it
                                  precludes Aspen from pursuing potential claims against
                                  CCOH.

Berkley Insurance Company     •   Berkley proposes cautionary language clarifying that the       •   Resolved: The Debtors have resolved this Objection
(“Berkley”)                       Plan does not affect the rights of either party under the          through the addition of language to the Confirmation
                                  assumed Commercial Surety General Indemnity                        Order.
                                  Agreement with iHeartCommunications, Inc. and
                                  iHeartMedia, Inc.

Chubb Group of Insurance      •   Chubb’s requests cautionary language clarifying that the       •   Resolved: The Debtors have resolved this Objection
Companies (“Chubb”)               Plan does not affect the rights of either party under the          through the addition of language to the Plan.
                                  assumed Directors and Officers Liability Excess
                                  Confirmation Contract with iHeartMedia, Inc., without
                                  the filing of a cure claim or administrative expense claim.

Texas Comptroller of Public   •   The Comptroller requests cautionary language clarifying        •   Resolved: The Debtors have resolved these Objection
Accounts (“Comptroller”)          that the state franchise tax liabilities set forth in the          through the addition of language to the Confirmation
                                  Comptroller’s Claims shall be determined in accordance             Order.
                                  with Texas law.
                              •   The Comptroller requests cautionary language clarifying
                                  that (i) the Comptroller is not required to file any Proofs
                                  of Claim as a condition for allowance or payment of any
                                  Administrative Claim held by the Comptroller, (ii) the
                                  Comptroller’s setoff and recoupment rights under section
                                  553 of the Bankruptcy Code and applicable non-
                                  bankruptcy law are fully preserved, (iii) the Comptroller’s
                                  rights with respect to any Claim or Cause of Action
                                  against any non-Debtor party are fully preserved, and (iv)
                                  the Comptroller may amend any timely filed Proofs of


                                                                             8
                           Case 18-31274 Document 2365 Filed in TXSB on 01/07/19 Page 117 of 117



  OBJECTING PARTY                                     OBJECTION                                            STATUS / DEBTORS’ RESPONSE

                                  Claim to reflect the completion of tax audits, the filing of
                                  unfiled tax returns, or any amendment to previously filed
                                  tax returns.

Mississippi Department of     •   MDOR requests cautionary language clarifying that              •   Resolved: The Debtors have resolved this Objection
Revenue (“MDOR”)                  (i) MDOR is not required to file any Proofs of Claim as a          through the addition of language to the Confirmation
                                  condition for allowance or payment of any Administrative           Order.
                                  Claim held by MDOR, (ii) MDOR’s setoff and
                                  recoupment rights under section 553 of the Bankruptcy
                                  Code and applicable non-bankruptcy law are fully
                                  preserved, (iii) MDOR’s rights with respect to any Claim
                                  or Cause of Action against any non-Debtor party are fully
                                  preserved, and (iv) MDOR may amend any timely filed
                                  Proofs of Claim to reflect the completion of tax audits, the
                                  filing of unfiled tax returns, or any amendment to
                                  previously filed tax returns.

Texas Taxing Authorities      •   The Taxing Authorities request cautionary language             •   Resolved: The Debtors have resolved this Objection
(“Taxing Authorities”)            clarifying that the Allowed Secured Tax Claims of the              through the addition of language to the Confirmation
                                  Taxing Authorities shall be paid in full in Cash within 30         Order.
                                  days of the Effective Date or when due according to their
                                  terms, or in equal quarterly Cash payments for five years,
                                  and shall include all accrued interest. Furthermore, the
                                  Taxing Authorities request that tax liens shall be expressly
                                  retained in accordance with applicable non-bankruptcy
                                  law.

Federal Communications        •   The FCC requests cautionary language clarifying that the       •   Resolved: The Debtors have resolved this Objection
Commission (“FCC”)                Plan and Confirmation Order do not relieve the Debtors of          through the addition of language to the Confirmation
                                  their obligations to comply with the Communications Act            Order.
                                  of 1934.

SAG-AFTRA                     •   SAG-AFTRA requests cautionary language that their              •   Resolved: The Debtors have resolved this Objection
                                  collective bargaining agreements shall be honored in the           through the addition of language to the Confirmation
                                  ordinary course of business.                                       Order.




                                                                             9
